Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

Amendment NO. 1 TO CREDIT AGREEMENT, dated as of March 24, 2020 (this “Amendment
No. 1”), among BWX TECHNOLOGIES, INC., a Delaware corporation (the
“Administrative Borrower”), BWXT Canada Ltd., an Ontario corporation (the
“Canadian Borrower” and together with the Administrative Borrower, collectively,
the “Borrower” and each, a “Borrower”), WELLS FARGO BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), the Lenders
party hereto and, solely for purposes of Sections 3 through 8 hereof, each
Guarantor listed on the signature pages hereto.

 

W I T N E S S E T H :

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders from time to
time party thereto entered into that certain Credit Agreement, dated as of
May 24, 2018 (as amended, restated, amended and restated, supplemented or other
modified through the date hereof, the “Credit Agreement”). Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such term in the Credit Agreement;

 

WHEREAS, Section 10.01 of the Credit Agreement provides that the Borrower, the
Administrative Agent and the Required Lenders may amend the Credit Agreement for
certain purposes and the Borrower has requested an amendment to the Credit
Agreement pursuant to which certain provisions of the Credit Agreement will be
amended as set forth herein;

 

WHEREAS, in connection with the amendments described herein, the Administrative
Borrower desires to increase the aggregate amount of the Revolving Credit
Commitments by $250,000,000;

 

WHEREAS, each of the Revolving Credit Lenders party hereto has agreed, subject
to the occurrence of the Amendment No. 1 Effective Date, to provide additional
Revolving Credit Commitments as provided herein;

 

WHEREAS, in connection with the amendments described herein, the Canadian
Borrower shall cease to be a Borrower in respect of the Revolving Credit
Facility and any CAD Revolving Credit Loans will be repaid in full as of the
Amendment No. 1 Effective Date;

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1 - Amendments.

 

Subject to the occurrence of the Amendment No. 1 Effective Date:

 

(a)          The Credit Agreement is, effective as of the Amendment No. 1
Effective Date, hereby amended to delete the stricken text (indicated textually
in the same manner as the following example: stricken text) and to add the
underlined text (indicated textually in the same manner as the following
example: underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto.

 

(b)          Schedule 2.01 to the Credit Agreement is, effective as of the
Amendment No. 1 Effective Date, hereby replaced in its entirety with the table
attached as Annex A hereto.



 

 

 

SECTION 2 – Revolving Credit Commitments. Effective as of the Amendment No. 1
Effective Date, the aggregate amount of the Revolving Credit Commitments is
increased by $250,000,000, such that the aggregate amount as of the Amendment
No. 1 Effective Date is equal to $750,000,000. Effective as of the Amendment
No. 1 Effective Date, each of the Revolving Credit Lenders agrees that its
Revolving Credit Commitments shall be as set forth beside such Revolving Credit
Lender’s name under the heading Revolving Credit Commitments on Annex A hereto.

 

SECTION 3 – Representations & Warranties. In order to induce the Lenders party
hereto and the Administrative Agent to enter into this Amendment No. 1, each
Loan Party hereby represents and warrants to the Lenders party hereto and the
Administrative Agent that:

 

(a)          On and as of the Amendment No. 1 Effective Date, the
representations and warranties of (i) the Borrower contained in Article V of the
Credit Agreement and (ii) each Loan Party contained in each other Loan Document
shall be true and correct in all material respects (or, with respect to
representations or warranties modified by a materiality or Material Adverse
Effect standard, each such representation or warranty shall be true and correct
in all respects) on and as of such date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (or, with respect
to representations or warranties modified by a materiality or Material Adverse
Effect standard, each such representation or warranty shall be true and correct
in all respects) as of such earlier date.

 

(b)          No Default has occurred and is continuing or would occur
immediately after giving effect to this Amendment No. 1.

 

SECTION 4 – Conditions Precedent. This Amendment No. 1 shall become effective as
of the first date (the “Amendment No. 1 Effective Date”) when each of the
conditions set forth in this Section 4 shall have been satisfied or waived:

 

(a)          The Administrative Agent shall have received a duly authorized,
executed and delivered counterpart of the signature page to this Amendment No. 1
from (i) the Administrative Agent, (ii) each Loan Party named on the signature
pages hereto and (iii) Lenders constituting the Required Lenders immediately
prior to the Amendment No. 1 Effective Date and including all of the Revolving
Credit Lenders with Revolving Credit Commitments on Annex A hereto.

 

(b)          All costs, fees and expenses (including, without limitation, legal
fees and expenses) of the Administrative Agent in connection with this Amendment
No. 1 shall have been paid to the extent required under the Credit Agreement.

 

(c)          No Default shall have occurred and be continuing or would occur
immediately after giving effect to this Amendment No. 1.

 

(d)          The representations and warranties of (i) the Borrower contained in
Article V of the Credit Agreement and (ii) each Loan Party contained in each
other Loan Document shall be true and correct in all material respects (or, with
respect to representations or warranties modified by a materiality or Material
Adverse Effect standard, each such representation or warranty shall be true and
correct in all respects) on and as of the Amendment No. 1 Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (or, with respect to representations or warranties modified by a
materiality or Material Adverse Effect standard, each such representation or
warranty shall be true and correct in all respects) as of such earlier date.

 



2

 

 

(e)          The Administrative Agent shall have received a certificate of the
Borrower, dated the Amendment No. 1 Effective Date, executed by a Responsible
Officer of the Borrower certifying compliance with the requirements set forth in
clauses (c) and (d) of this Section 4.

 

(f)           The Administrative Agent shall have received a favorable and
customary opinion of (A) Baker Botts L.L.P., United States counsel to the Loan
Parties, and (B) Stikeman Elliott, Canadian counsel to the Loan Parties, in each
case addressed to the Administrative Agent and each Lender, in form and
substance reasonably satisfactory to the Administrative Agent and the Lenders
and addressing such matters concerning the Loan Parties, this Amendment No. 1
and the Loan Documents to be executed on the Amendment No. 1 Effective Date as
the Required Lenders may reasonably request.

 

(g)          The Administrative Agent shall have received a certificate of each
Loan Party, dated the Amendment No. 1 Effective Date and executed by a
secretary, assistant secretary or other Responsible Officer thereof, which shall
(A) certify that attached thereto are (i) resolutions or other action, (ii) a
true and complete copy of the certificate or articles of incorporation,
formation or organization of each such Loan Party certified by the relevant
authority of its jurisdiction of organization, which certificate or articles of
incorporation, formation or organization have not been amended (except as
attached thereto) since the date reflected thereon, or certify that the articles
of incorporation, formation or organization of each such Loan Party previously
certified by a Responsible Officer of such Loan Party in connection with the
Closing Date remain in full force and effect and are true and complete, (iii) a
true and correct copy of the by-laws or operating, management, partnership or
similar agreement of each such Loan Party, together with all amendments thereto
as of the Amendment No. 1 Effective Date, which by-laws or operating,
management, partnership or similar agreement are in full force and effect, or
certify that the by-laws or operating, management, partnership or similar
agreement of each such Loan Party previously certified by a Responsible Officer
of such Loan Party in connection with the Closing Date remain in full force and
effect and are true and complete, (iv) certificates of good standing from the
secretary of state of the state of organization of each Loan Party and
(v) incumbency certificates or other certificates of Responsible Officers of
each such Loan Party evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Amendment No. 1 and the other Loan Documents to which such
Loan Party is a party on the Amendment No. 1 Effective Date, or certify that the
incumbency certificates of each such Loan Party previously certified by a
Responsible Officer of such Loan Party in connection with the Closing Date
remain in full force and effect and are true and complete.

 

(h)          The Lenders shall have received at least three (3) Business Days
prior to the Amendment No. 1 Effective Date a certification regarding beneficial
ownership required by 31 C.F.R. § 1010.230 and all documentation and other
information about the Loan Parties reasonably requested in writing by it at
least ten (10) Business Days prior to the Amendment No. 1 Effective Date in
order to comply with applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.

 

SECTION 5 - Reference to and Effect on the Credit Agreement. On and after the
effectiveness of this Amendment No. 1, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in each of the other Loan Documents to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended or waived by this Amendment No. 1. The Credit Agreement, as specifically
amended by this Amendment No. 1, and each other Loan Document are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. Without limiting the generality of the foregoing, (i) the
Security Instruments and all of the Collateral described therein do and shall
continue to secure the payment of all Obligations and (ii) each of the Loan
Parties reaffirms its prior grant and the validity of the

 



3

 

 

Liens by it pursuant to the Security Instruments, with all such Liens continuing
in full force and effect after giving effect to this Amendment No. 1. Without
further limiting the generality of the foregoing, each of the Loan Parties
reaffirms its prior Guaranty Obligation after giving effect to this Amendment
No. 1. The execution, delivery and effectiveness of this Amendment No. 1 shall
not, except as expressly provided herein, operate as an amendment or waiver of
any right, power or remedy of any Lender or any agent under any of the Loan
Documents, nor constitute an amendment or waiver of any provision of any of the
Loan Documents. This Amendment No. 1 is a “Loan Document” for all purposes of
the Credit Agreement and the other Loan Documents. This Amendment No. 1 shall
not constitute a novation of the Credit Agreement or any of the Loan Documents.

 

SECTION 6 - Ratification. This Amendment No. 1 is limited to the matters
specified herein and shall not constitute acceptance or waiver, or, to the
extent not expressly set forth herein, an amendment or modification, of any
other provision of the Credit Agreement or any other Loan Document. Nothing
herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Credit Agreement or any other Loan Document or
instruments securing the same, which shall remain in full force and effect as
modified hereby or by instruments executed concurrently herewith, and each of
the parties hereto acknowledges and agrees that the terms of this Amendment
No. 1 constitute an amendment of the terms of pre-existing Indebtedness and the
related agreement, as evidenced by the Credit Agreement as amended hereby.

 

SECTION 7 - Counterparts. This Amendment No. 1 may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment No. 1 by facsimile or other electronic imaging means (e.g., “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart of this
Amendment No. 1.

 

SECTION 8 - Governing Law; Jurisdiction; Waiver of Jury Trial. Sections 10.14
and 10.15 of the Credit Agreement are incorporated herein, mutatis mutandis, as
if a part hereof.

 

[Signature pages follow]

 



4

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

  BWX TECHNOLOGIES, INC., as the Borrower       By: /s/ Kirt J. Kubbs     Name:
Kirt J. Kubbs     Title: Vice President, Treasurer       BWXT CANADA LTD., as
the Borrower       By: /s/ Kirt J. Kubbs     Name: Kirt J. Kubbs     Title:
Treasurer       Solely for purposes of Sections 3 through 8:       BWXT
INVESTMENT COMPANY   BWXT COMMERCIAL GROUP, INC.   BWXT GOVERNMENT GROUP, INC.  
    By: /s/ Kirt J. Kubbs     Name: Kirt J. Kubbs     Title: Vice President,
Treasurer       BWXT ISOTOPE TECHNOLOGY GROUP, INC.   BWXT ITG CANADA, INC.    
  By: /s/ Kirt J. Kubbs     Name: Kirt J. Kubbs     Title: Vice President,
Treasurer       Solely for purposes of Sections 3 through 8:       BWXT NUCLEAR
MAINTENANCE SERVICES, INC.   BWXT NUCLEAR ENERGY, INC.   BWXT WASHINGTON, INC.  
BWXT TECHNICAL SERVICES GROUP, INC.   BWXT INTERNATIONAL TECHNICAL SERVICES,
INC.   BWXT FEDERAL SERVICES, INC.   BWXT NUCLEAR OPERATIONS GROUP, INC.   BWXT
NOG TECHNOLOGIES, INC.   NOG-ERWIN HOLDINGS, INC.   NUCLEAR FUEL SERVICES, INC.
  NFS HOLDINGS, INC.   MARINE MECHANICAL CORPORATION   BWXT CANADA HOLDINGS
CORP.   BWXT NUCLEAR ENERGY CANADA INC.   LAKER ENERGY PRODUCTS LTD.   BWXT
ADVANCED TECHNOLOGIES LLC       By: /s/ Kirt J. Kubbs   Name: Kirt J. Kubbs  
Title: Treasurer

 

[Signature Page to Amendment No. 1]

 





 

 

  WELLS FARGO BANK, N.A.,
as Administrative Agent, a Lender, an L/C Issuer and Swing Line Lender          
By: /s/ Jonathan D. Beck     Name: Jonathan D. Beck     Title: Director

 

[Signature Page to Amendment No. 1]

 





 

 

  JPMORGAN CHASE BANK, N.A.,
as a Lender           By: /s/ Antje Focke     Name: Antje Focke     Title:
Executive Director

 

[Signature Page to Amendment No. 1]

 





 

 

  JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as a Lender           By: /s/
Michael N. Tam     Name: Michael N. Tam     Title: Authorized Officer

 

[Signature Page to Amendment No. 1]

 





 

 

  PNC BANK, NATIONAL ASSOCIATION, as a Lender and L/C Issuer           By: /s/
Troy Pierce     Name: Troy Pierce     Title: Vice President

 

[Signature Page to Amendment No. 1]

 





 

 

  PNC BANK, CANADA BRANCH, as a Lender to BWXT Canada Ltd.           By: /s/
David T. Olsen     Name: David T. Olsen     Title: Principal Officer and
Regional President – Canada

 

[Signature Page to Amendment No. 1]

 





 

 

  TD BANK, N.A., as a Lender and L/C Issuer           By: /s/ Craig Welch    
Name: Craig Welch     Title: Senior Vice President

 

[Signature Page to Amendment No. 1]

 





 

 

  U.S. BANK NATIONAL ASSOCIATION, as a Lender           By: /s/ Jon Lindvall    
Name: Jon Lindvall     Title: Senior Vice President

 

[Signature Page to Amendment No. 1]

 





 

 

  MORGAN STANLEY BANK, N.A., as a Lender           By: /s/ Jack Kuhns     Name:
Jack Kuhns     Title: Authorized Signatory

 

[Signature Page to Amendment No. 1]

 





 

 

  BNP PARIBAS, as a Lender and L/C Issuer           By: /s/ P. Nicholas Rogers  
  Name: Nicholas Rogers     Title: Managing Director         By: /s/ Liz Cheng  
  Name: Liz Cheng     Title: Vice President



 

[Signature Page to Amendment No. 1]

 





 

 

  TRUIST BANK, formally known as BRANCH BANKING & TRUST COMPANY, as a Lender    
      By: /s/ Max N. Greer III     Name: Max N. Greer III     Title: Senior Vice
President

 

[Signature Page to Amendment No. 1]

 





 

 

  CITIZENS BANK, NATIONAL ASSOCIATION, as a Lender and L/C Issuer           By:
/s/ Dan Laurenzi     Name: Dan Laurenzi     Title: Director

 

[Signature Page to Amendment No. 1]

 





 

 

Annex A

 

Lender 

Revolving Credit

Commitment

  

Applicable

Revolving Credit

Percentage

  

Term A

Commitment

  

Applicable Term
A

Percentage

  

CAD Term Loan

Commitment

  

Applicable CAD Term
Loan

Percentage

  Wells Fargo Bank, N.A.  $105,000,000.00    14.000000000%  $3,906,250.00  
 7.812500000%  $31,577,620.97    12.631048387% JP Morgan Chase Bank, N.A.
 
JPMorgan Chase Bank, N.A., Toronto Branch  $100,000,000.00    13.333333333% 
$3,515,625.00    7.031250000%  $28,419,858.87    11.367943548% PNC Bank,
National Association
 
PNC Bank, Canada Branch  $100,000,000.00    13.333333333%  $3,125,000.00  
 6.250000000%  $25,262,096.77    10.104838710% TD Bank, N.A.  $100,000,000.00  
 13.333333333%            $28,387,096.77    11.354838710% U.S. Bank National
Association  $100,000,000.00    13.333333333%  $3,125,000.00    6.250000000% 
$25,262,096.77    10.104838710% Morgan Stanley Bank, N.A.  $65,000,000.00  
 8.666666667%  $2,148,437.50    4.296875000%  $17,367,691.53    6.947076613% BNP
Paribas  $50,000,000.00    6.666666667%  $2,148,437.50    4.296875000% 
$17,367,691.53    6.947076613% Regions Bank            $2,148,437.50  
 4.296875000%  $17,367,691.53    6.947076613% The Bank of Nova Scotia           
          $19,516,129.03    7.806451613% Truist Bank, formally known as Branch
Banking & Trust Company  $65,000,000.00    8.666666667%  $2,148,437.50  
 4.296875000%  $17,367,691.53    6.947076613% Citizens Bank, National
Association  $65,000,000.00    8.666666667%  $1,367,187.50    2.734375000% 
$11,052,167.34    4.420866935% KeyBank National Association           
$1,367,187.50    2.734375000%  $11,052,167.34    4.420866935% Northern Trust 
          $25,000,000.00    50.000000000%          

TOTAL:

  $750,000,000    100%  $50,000,000    100%  $250,000,000    100%

 





 

 

Exhibit A

 

[see attached]

 





 

 

 

 

Exhibit A

 

MARKED VERSION REFLECTING CHANGES

PURSUANT TO AMENDMENT NO. 1 TO CREDIT AGREEMENT

ADDED TEXT SHOWN UNDERSCORED

DELETED TEXT SHOWN STRIKETHROUGH

 



 

 

Published CUSIP Number: 05605KAA1

Revolving Credit CUSIP Number: 05605KAB9

Term A Loan CUSIP Number: 05605KAC7

CAD Term Loan CUSIP Number: 05605KAD5

 

CREDIT AGREEMENT

 

dated as of May 24, 20182018,

 

as amended by Amendment No. 1, dated as of March 24, 2020,

 

among

 

BWX TECHNOLOGIES, INC.,

as the Administrative Borrower,

 

BWXT CANADA LTD.,

as the Canadian Borrower,

 

WELLS FARGO BANK, N.A.,

as Administrative Agent,

Swing Line Lender and an L/C Issuer,

 

and

 

The Other Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.,

PNC BANK, N.A.,

TD BANK, N.A., and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Syndication Agents

 

MORGAN STANLEY SENIOR FUNDING, INC.

BNP PARIBAS SECURITIES CORP.

REGIONS BANK

THE BANK OF NOVA SCOTIA

BRANCH BANKING AND TRUST COMPANY,TRUIST BANK,

as Co-Documentation Agents

 

CITIZENS BANK OF PENNSYLVANIA, N.A.,

KEYBANK NATIONAL ASSOCIATION,

as Managing Agents

 

WELLS FARGO SECURITIES, LLC,

JPMORGAN CHASE BANK, N.A.,

PNC CAPITAL MARKETS LLC

TD SECURITIES (USA) LLC, and

U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Book Managers

 



 

 

 

TABLE OF CONTENTS

 



Section   Page       ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 1     1.01
Defined Terms 1       1.02 Other Interpretive Provisions 4546       1.03
Accounting Terms 4647       1.04 Rounding 4748       1.05 Exchange Rates;
Currency Equivalents 4748       1.06 Alternative Currencies 48       1.07 Times
of Day; Rates 4849       1.08 Letter of Credit Amounts 4849       1.09 Limited
Conditionality Transaction 4849       1.10 Divisions 50       ARTICLE II. THE
COMMITMENTS AND CREDIT EXTENSIONS 4950     2.01 Loans 4950       2.02
Borrowings, Conversions and Continuations of Loans 5051       2.03 Letters of
Credit 5253       2.04 Swing Line Loans. 62       2.05 Prepayments 6465      
2.06 Termination or Reduction of Revolving Credit Commitments 66       2.07
Repayment of Loans 67       2.08 Interest 67       2.09 Fees. 68       2.10
Computation of Interest and Fees 69       2.11 Evidence of Debt 6970       2.12
Payments Generally; Administrative Agent’s Clawback 70       2.13 Sharing of
Payments by Lenders 72       2.14 Increase in Commitments 7273       2.15 Cash
Collateral 7576       2.16 Defaulting Lenders. 77       ARTICLE III. TAXES,
YIELD PROTECTION AND ILLEGALITY 79     3.01 Taxes 79

 



i

 

 

TABLE OF CONTENTS (continued)

 



Section   Page       3.02 Illegality 82       3.03 Inability to Determine Rates
83       3.04 Increased Costs; Reserves on Eurocurrency Rate Loans 8485      
3.05 Compensation for Losses 86       3.06 Mitigation Obligations; Replacement
of Lenders 87       3.07 Survival 87       ARTICLE IV. CONDITIONS PRECEDENT TO
CREDIT EXTENSIONS 87     4.01 Conditions of Closing Date 87       4.02
Conditions to all Credit Extensions 91       ARTICLE V. REPRESENTATIONS AND
WARRANTIES 91     5.01 Corporate Existence, Compliance with Law 91       5.02
Corporate Power; Authorization; Enforceable Obligations 92       5.03 Ownership
of Borrower; Subsidiaries 93       5.04 Financial Statements 93       5.05
Material Adverse Change 94       5.06 Litigation 94       5.07 Taxes 94      
5.08 Full Disclosure 94       5.09 Margin Regulations 94       5.10 No Defaults
95       5.11 Investment Company Act 95       5.12 Use of Proceeds 95       5.13
Insurance 95       5.14 Labor Matters 95       5.15 ERISA/Canadian Pension 95  
    5.16 Environmental Matters 96       5.17 Title; Real Property 9796      
5.18 Security Instruments 98       5.19 OFAC 98       5.20 Anti-Corruption Laws
9998       5.21 EEAAffected Financial Institutions 99

 



ii

 

 

TABLE OF CONTENTS (continued)

 



Section   Page       ARTICLE VI. AFFIRMATIVE COVENANTS 99     6.01 Financial
Statements 99       6.02 Collateral Reporting Requirements 100       6.03
Default and certain other Notices 101       6.04 Litigation 102101       6.05
Labor Relations 102       6.06 Tax Returns 102       6.07 Insurance 102      
6.08 ERISA Matters/Canadian Pension 102       6.09 Environmental Matters 103    
  6.10 Patriot Act Information 103       6.11 Other Information 104       6.12
Preservation of Corporate Existence, Etc. 104       6.13 Compliance with Laws,
Etc. 104       6.14 Conduct of Business 104       6.15 Payment of Taxes, Etc.
104       6.16 Maintenance of Insurance 104       6.17 Access 105       6.18
Keeping of Books 105       6.19 Maintenance of Properties, Etc. 105       6.20
Application of Proceeds 105       6.21 Environmental 105       6.22 Additional
Collateral and Guaranties 107       6.23 Real Property 109       6.24 BWXT
Entities 110       6.25 Further Assurances 110       6.26 Anti-Corruption Laws;
Sanctions 111110       6.27 Cash Collateralization of Extended Letters of Credit
111       6.28 Unrestricted Subsidiaries 111       6.29 Post-Closing Covenant
112111       ARTICLE VII. NEGATIVE COVENANTS 113     7.01 Indebtedness 113

 



iii

 

 

TABLE OF CONTENTS (continued)

 



Section   Page       7.02 Liens 115       7.03 Investments 117       7.04 Asset
Sales 119       7.05 Restricted Payments 121120       7.06 Fundamental Changes
122121       7.07 Change in Nature of Business 122       7.08 Transactions with
Affiliates 122       7.09 [RESERVED] 123       7.10 Fiscal Year 123       7.11
Use of Proceeds 123       7.12 Sale Leasebacks 123       7.13 Anti-Corruption
Laws 124123       7.14 Financial Covenants 124123       7.15 BWXT Ownership 124
      7.16 Sanctions 124       ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
125124     8.01 Events of Default 125124       8.02 Remedies Upon Event of
Default 126       8.03 Application of Funds 127126       ARTICLE IX.
ADMINISTRATIVE AGENT 128127     9.01 Appointment and Authority 128127       9.02
Rights as a Lender 128       9.03 Exculpatory Provisions 129128       9.04
Reliance by Administrative Agent 130129       9.05 Delegation of Duties 130129  
    9.06 Resignation of Administrative Agent 130       9.07 Non-Reliance on
Administrative Agent and Other Lenders 132131       9.08 No Other Duties, Etc.
132131       9.09 Administrative Agent May File Proofs of Claim 132131      
9.10 Collateral and Guaranty Matters 133       9.11 Secured Cash Management
Agreements and Secured Hedge Agreements 134

 



iv

 

 

TABLE OF CONTENTS (continued)

 

Section   Page       9.12 Withholding Tax 134       9.13 Quebec Matters 135134  
    9.14 ERISA Representations. ERISA Matters 135       ARTICLE X. MISCELLANEOUS
137     10.01 Amendments, Etc. 137       10.02 Notices; Effectiveness;
Electronic Communication 139       10.03 No Waiver; Cumulative Remedies;
Enforcement 141       10.04 Expenses; Indemnity; Damage Waiver 142141      
10.05 Payments Set Aside 144       10.06 Successors and Assigns 145144      
10.07 Treatment of Certain Information; Confidentiality 149       10.08 Right of
Setoff 150       10.09 Interest Rate Limitation 151150       10.10 Counterparts;
Integration; Effectiveness 152151       10.11 Survival of Representations and
Warranties 152151       10.12 Severability 152151       10.13 Replacement of
Lenders 152       10.14 Governing Law; Jurisdiction; Etc. 153152       10.15
Waiver of Jury Trial 154153       10.16 No Advisory or Fiduciary Responsibility
154       10.17 Electronic Execution of Assignments and Certain Other Documents
155154       10.18 Judgment Currency 155154       10.19 Acknowledgement and
Consent to Bail-In of EEAAffected Financial Institutions 156155       10.20
Acknowledgement Regarding Any Supported QFCs. 155       SIGNATURES   S-1

 



v

 

 

SCHEDULES

 

1.01(a) Affiliate Agreements 1.01(b) Initial Guarantors 1.01(c) Unrestricted
Subsidiaries 2.01 Commitments and Applicable Percentages 4.01(a)(vi) Mortgaged
Properties 5.02 Consents 5.03 Ownership of Subsidiaries 5.04 Supplement to
Financial Statements 5.06 Litigation 5.17(b) Real Property 7.01 Existing
Indebtedness 7.02 Existing Liens 7.03 Existing Investments 10.02 Administrative
Agent’s Office; Certain Addresses for Notices

 



EXHIBITS

 

  Form of     A Committed Loan Notice B Swing Line Loan Notice C-1 Term A Note
C-2 Revolving Credit Note C-3 CAD Term Note C-4 CAD Revolving Credit Note
[Reserved] D Compliance Certificate E Assignment and Assumption F-1 Domestic
Guaranty F-2 Canadian Guaranty G-1 Domestic Collateral Agreement G-2 Canadian
Collateral Agreement H Forms of U.S. Tax Compliance Certificates

 



vi

 

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of May 24, 2018, as amended by
Amendment No. 1, dated as of March 24, 2020, among BWX TECHNOLOGIES, INC., a
Delaware corporation (the “Administrative Borrower”), BWXT Canada Ltd., an
Ontario corporation (the “Canadian Borrower” and together with the
Administrative Borrower, collectively, the “Borrower” and each, a “Borrower”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and WELLS FARGO BANK, N.A., as Administrative Agent,
Swing Line Lender and an L/C Issuer.

 

The Borrower has requested that the Lenders provide a term A loan facility and a
revolving credit facility, with a swing line sublimit and a letter of credit
sublimit, and the Lenders are willing to do so on the terms and conditions set
forth herein.

 

Pursuant to Amendment No. 1, and upon satisfaction of the conditions set forth
therein, the Original Credit Agreement is being amended in the form of this
Agreement.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Acquired Entity” means a Person to be acquired, or whose assets are to be
acquired, in an Acquisition.

 

“Acquisition” means, by way of any single transaction or a series of related
transactions, the acquisition of all or substantially all of (a) the assets of
an Acquired Entity, (b) the assets constituting what is known to the Borrower to
be all or substantially all of the business of a division, branch or other unit
operation of an Acquired Entity, or (c) the Stock and Stock Equivalents (other
than director’s qualifying shares and the like, as may be required by applicable
Requirements of Law) of, an Acquired Entity.

 

“Additional Lender” has the meaning specified in Section 2.14(b).

 

“Administrative Agent” means Wells Fargo in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.

 

“Administrative Questionnaire” means an administrative questionnaire on file
with the Administrative Agent or any other form approved by the Administrative
Agent.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 



 

 

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Affiliate Agreements” means, collectively, the agreements listed on Schedule
1.01(a) hereto.

 

“Agent Parties” has the meaning specified in Section 10.02(c).

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“Agreement Currency” has the meaning specified in Section 10.18.

 

“Alternative Currency” means (a) with respect to any Letter of Credit, those
currencies (other than Dollars or Canadian Dollars) that are approved by the L/C
Issuer issuing such Letters of Credit in accordance with Section 1.06,1.06 and
(b) with respect to the CAD Term Facility, Canadian Dollars only and (c) with
respect to the Revolving Credit Facility, Canadian Dollars only.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Revolving Credit Facility and (i) with respect to L/C Obligations, $200,000,000
and (ii) with respect to the Revolving Credit Loans and Commitments,
$250,000,000 on the Closing Date.$200,000,000. The Alternative Currency Sublimit
is part of, and not in addition to, the Revolving Credit Facility, and, for the
avoidance of doubt, shall not limit or be applicable to the CAD Term Facility
(all of which shall be advanced in Canadian Dollars), or any Incremental
Increases.

 

“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of March 24,
2020, by and among the Loan Parties, the Administrative Agent and the Revolving
Credit Lenders.

 

“Amendment No. 1 Effective Date” means March 24, 2020.

 

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery, corruption, or money laundering including,
without limitation, the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010 and the Corruption of Foreign Public Officials Act (Canada).

 

“Applicable Percentage” means:

 

(a)           in respect of the Term A Facility, with respect to any Term A
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Term A Facility (without adjustment to the size of the Term A Facility for
any Term A Lender that is at such time a Defaulting Lender) represented by the
outstanding principal amount of such Term A Lender’s Term A Loans at such time;

 



-2-

 

 

(b)           in respect of the CAD Term Facility, with respect to any CAD Term
Lender at any time, the percentage (carried out to the ninth decimal place) of
the CAD Term Facility (without adjustment to the size of the CAD Term Facility
for any CAD Term Lender that is at such time a Defaulting Lender) represented by
the outstanding principal amount of such CAD Term Lender’s CAD Term Loans at
such time; and

 

(c)            in respect of the Revolving Credit Facility, with respect to any
Revolving Credit Lender at any time, the percentage (carried out to the ninth
decimal place) of the Revolving Credit Facility represented by such Revolving
Credit Lender’s Revolving Credit Commitment at such time, subject to adjustment
as provided in Section 2.16.

 

If the Commitment of each Lender to make Loans and the obligation of each L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to Section
8.02 or if the Commitments have expired, then the Applicable Percentage of each
Lender in respect of the applicable Facility shall be determined based on the
Applicable Percentage of such Lender in respect of such Facility most recently
in effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender in respect of each Facility is set forth opposite the
name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means the following percentages per annum in the applicable
table for the relevant Facility, based upon the Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.01(c):

 

Applicable Rate for Revolving Credit Facility  

Pricing

Level

Leverage Ratio Commitment Fee

Eurocurrency

Rate/

Financial Letter of

Credit Fees

Base

Rate

Performance Letter of Credit Fees / Commercial Letter of Credit Fees 1 Less than
1.25 to 1.00 0.150% 1.000% 0.000% 0.750% 2 Greater than or equal to 1.25 to
1.00, but less than 2.25 to 1.00 0.175% 1.250% 0.250% 0.825% 3 Greater than or
equal to 2.25 to 1.00, but less than 3.25 to 1.00 0.200% 1.500% 0.500% 0.900% 4
Greater than or equal to 3.25 to 1.00 0.225% 1.750% 0.750% 1.050%

 



-3-

 

 

Applicable Rate for Term Facility  

Pricing

Level

Leverage Ratio Commitment Fee

Eurocurrency

Rate/

Financial Letter of

Credit Fees

Base

Rate/Canadian Index Rate

Performance Letter of Credit Fees / Commercial Letter of Credit Fees   1 Less
than 1.00 to 1.00 0.150% 1.250% 0.250% 0.750%   2 Greater than or equal to 1.00
to 1.00, but less than 2.00 to 1.00 0.175% 1.375% 0.375% 0.825%   3 Greater than
or equal to 2.00 to 1.00, but less than 2.75 to 1.00 0.225% 1.500% 0.500% 0.900%
  4 Greater than or equal to 2.75 to 1.00, but less than 3.50 to 1.00 0.250%
1.750% 0.750% 1.050%   5 Greater than or equal to 3.50 to 1.00 0.275% 2.000%
1.000% 1.200%                  

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to Section
6.01(c); provided that if a Compliance Certificate is not delivered when due in
accordance with such Section, then, upon the request of the Required Lenders,
Pricing Level 43, in the case of the Revolving Facility, and Pricing Level 4, in
the case of the Term Facility, shall apply as of the first Business Day after
the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered. Notwithstanding the foregoing, the Applicable Rate in
effect from the Closing Date through the date of delivery of the Compliance
Certificate for the first full Fiscal Quarter of the Borrower after the Fiscal
Quarter in which the Closing Date occurs shall be determined based upon Pricing
Level 2.

 

“Applicable Revolving Credit Percentage” means, with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

 



-4-

 

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be reasonably determined by the Administrative Agent
or the applicable L/C Issuer, as the case may be, to be reasonably necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in such place of settlement.

 

“Appropriate Lender” means, at any time, (a) with respect to any Term Facility
or the Revolving Credit Facility, a Lender that has a Commitment with respect to
such Facility or holds a Term Loan in respect of the applicable Term Facility or
a Revolving Credit Loan, respectively, at such time, (b) with respect to any L/C
Issuer Sublimit, (i) the applicable L/C Issuer and (ii) if any Letters of Credit
have been issued pursuant to Section 2.03(a), the Revolving Credit Lenders and
(c) with respect to the Swing Line Sublimit, (i) the Swing Line Lender and (ii)
if any Swing Line Loans are outstanding pursuant to Section 2.04(a), the
Revolving Credit Lenders.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“ArrangerArrangers” means (a) Wells Fargo Securities, LLC, JPMorgan Chase Bank,
N.A., PNC Capital Markets LLC, TD Securities (USA) LLC and U.S. Bank National
Association, each in its capacity as a joint lead arranger and joint book
manager. under the Original Credit Agreement and (b) Wells Fargo Securities, LLC
in its capacity as a lead arranger and book manager under Amendment No. 1.

 

“Asset Sale” has the meaning specified in Section 7.04.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

 

“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).

 

“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date for the Revolving Credit Facility, (ii) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.06, and (iii) the date of
termination of the Commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuers to make L/C Credit
Extensions pursuant to Section 8.02.

 

“Available Amount” means, at any time, the sum of (without duplication) of:

 

(a)           $50,000,000; plus

 

(b)           if positive, 50.0% of the Consolidated Net Income of the Borrower
and its Restricted Subsidiaries for the period (taken as one accounting period)
beginning on the first day of the Fiscal Quarter in which the Closing Date
occurs to the end of the Administrative Borrower’s most recently ended Fiscal
Quarter for which the financial statements and certificates required by Section
6.01(a) or 6.01(b) have been delivered, or, in the case such Consolidated Net
Income for such period is a deficit, minus 100.0% of such deficit; plus

 

(c)           100.0% of the aggregate amount of cash and the Fair Market Value
of marketable securities or other property contributed (including from the
proceeds from the issuance or sale of debt securities of the Borrowers or any
Restricted Subsidiary that have been converted into or

 



-5-

 

 

exchanged for common equity capital of any Borrower) to the common equity
capital of the Borrowers following the Closing Date (in each case, other than by
a Borrower or a Restricted Subsidiary and other than capital contributed with
the proceeds of a sale of the Stock of a Restricted Subsidiary); plus

 

(d)           100.0% of the aggregate amount of net proceeds received by a
Borrower or any Restricted Subsidiary during the period from and including the
day immediately following the Closing Date through and including such time in
connection with any sale or disposition to any Person (other than the Borrower
or any Restricted Subsidiary) of any Investment made pursuant to Section
7.03(s); minus

 

(e)           usages of the Available Amount pursuant to Sections 7.03(s) and
7.05(h).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.

 

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Wells Fargo as its
“prime rate” and (c) the Eurocurrency Rate determined in accordance with clause
(b) of the definition thereof, plus 1.00%; provided that, notwithstanding the
foregoing, in no event shall the Base Rate applicable to the Revolving Credit
Loans at any time be less than 0.00%. The “prime rate” is a rate set by Wells
Fargo based upon various factors including Wells Fargo’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in the “prime rate” announced by Wells Fargo
shall take effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means a Revolving Credit Loan (other than a CAD Revolving
Credit Loan) or a Term A Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

 

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 



-6-

 

 

“Borrower” has the meaning specified in the introductory paragraphs hereto.
References to the Borrower herein shall, as the context may indicate (including
with respect to any particular Loan), mean the applicable Borrower, each
Borrower, any Borrower, or all Borrowers.

 

“Borrower Materials” has the meaning specified in Section 6.01.

 

“Borrower’s Accountants” means Deloitte & Touche LLP or another firm of
independent nationally recognized public accountants.

 

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Requirements of Law of, or
are in fact closed in, the state where the Administrative Agent’s Office with
respect to Obligations denominated in Dollars is located and:

 

(a)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day that
is also a London Banking Day;

 

(b)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Canadian Dollars, means any such day on
which dealings in deposits in Canadian Dollars are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency;

 

(c)           if such day relates to any fundings, disbursements, settlements
and payments in respect of CAD Loans, or any other dealings in Canadian Dollars
to be carried out pursuant to this Agreement in respect of any CAD Loans, means
any such day on which banks are open for foreign exchange business in Toronto,
Canada; and

 

(d)           if such day relates to any determination of the Spot Rate pursuant
to this Agreement, means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of the
relevant Alternative Currency for which the Spot Rate is being determined.

 

“BWXT” means BWXT Government Group, Inc., a Delaware corporation and a
Wholly-Owned Subsidiary of the Administrative Borrower.

 

“BWXT Entities” means, subject to Section 6.24, collectively or individually,
BWXT and each of its Subsidiaries.

 

“CAD Loan” shall mean a CAD Revolving Credit Loan or a CAD Term Loan.

 

“CAD Revolving Credit Borrowing” means a Revolving Credit Borrowing in Canadian
Dollars consisting of simultaneous Revolving Credit Loans of the same Type and,
in the case of Eurocurrency Rate Loans, having the same Interest Period made by
each of the Revolving Credit Lenders pursuant to Section 2.01(b).

 

“CAD Revolving Credit Facility” means the aggregate principal amount of the CAD
Revolving Credit Loans outstanding at such time. As of the Closing Date, the
maximum aggregate principal amount of the CAD Revolving Credit Facility shall
equal the Alternative Currency Sublimit applicable to it. The CAD Revolving
Credit Facility is part of, and not in addition to, the Revolving Credit
Facility.

 



-7-

 

 

“CAD Revolving Credit Loan” has the meaning specified in Section 2.01(b). “CAD
Revolving Credit Note” means a promissory note made by a Borrower in favor of a
Revolving Credit Lender evidencing CAD Revolving Credit Loans, made by such
Revolving Credit Lender, substantially in the form of Exhibit C-4.

 

“CAD Term Borrowing” means a borrowing consisting of simultaneous CAD Term Loans
of the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the CAD Term Lenders pursuant to Section
2.01(d).

 

“CAD Term Commitment” means, as to each CAD Term Lender, its obligation to make
a CAD Term Loan in Canadian Dollars to the Canadian Borrower pursuant to Section
2.01(d) in an aggregate principal amount not to exceed the Alternative Currency
Equivalent of the Dollar amount set forth opposite such CAD Term Lender’s name
on Schedule 2.01 under the caption “CAD Term Commitment” or opposite such
caption in the Assignment and Assumption pursuant to which such CAD Term Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement; provided that in the event any CAD
Term Lender is a Defaulting Lender prior to the termination of any unused CAD
Term Commitment, nothing herein shall reallocate such Defaulting Lender’s CAD
Term Commitment to any other CAD Term Lender, and any calculation of the
“Applicable Percentage” of any CAD Term Borrowing or the size of the CAD Term
Facility shall be made without reduction for the CAD Term Commitment of such
Defaulting Lender.

 

“CAD Term Facility” means the aggregate principal amount of the CAD Term Loans
of all CAD Term Lenders outstanding at such time. As of the Closing Date, the
maximum aggregate principal amount of the CAD Term Facility shall equal the
Alternative Currency Equivalent of $250,000,000, which shall, for the avoidance
of doubt, be made in Canadian Dollars.

 

“CAD Term Lender” means, at any time, any Lender that has any unused CAD Term
Commitment or that holds CAD Term Loans at such time.

 

“CAD Term Loan” means an advance made by any CAD Term Lender under the CAD Term
Facility in Canadian Dollars.

 

“CAD Term Note” means a promissory note made by the Canadian Borrower in favor
of a CAD Term Lender evidencing the CAD Term Loan made by such CAD Term Lender,
substantially in the form of Exhibit C-3.

 

“Cambridge Property” has the meaning specified in Section 6.29(a).

 

“Canadian Borrower” means BWXT Canada Ltd., an Ontario corporation and a
Wholly-Owned Subsidiary of the Administrative Borrower.

 

“Canadian Collateral Agreement” means the Canadian Pledge and Security Agreement
dated as of the Closing Date substantially in the form of Exhibit G-2 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time) by each Loan Party from time to time party thereto and the
Administrative Agent for the benefit of the Secured Parties; provided that, (i)
subject to Section 6.24, no BWXT Entity shall be party to the Canadian
Collateral Agreement and (ii) no Collateral of a Canadian Guarantor will secure
the U.S. Obligations.

 

“Canadian Defined Benefit Pension Plan” means any Canadian Pension Plan which
contains a “defined benefit provision” as defined in subsection 147.1(1) of the
Income Tax Act (Canada).

 



-8-

 

 

“Canadian Dollars” and “CAD” mean the lawful currency of Canada.

 

“Canadian Facility Termination” means the payment in full of all CAD Loans and
all other Obligations (other than (A) contingent indemnification obligations and
(B) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements either (x) as to which arrangements satisfactory to the
applicable Cash Management Bank or Hedge Bank shall have been made or (y) notice
has not been received by the Administrative Agent from the applicable Cash
Management Bank or Hedge Bank that such amounts are then due and payable) of the
Canadian Loan Parties.

 

“Canadian Guarantors” means, collectively, each (i) Wholly-Owned Canadian
Subsidiary of the Administrative Borrower listed on Schedule 1.01(b) hereto and
(ii) each other Person that is or becomes a party to the Canadian Guaranty
(including by execution of a Joinder Agreement pursuant to Section 6.22);
provided, that no Excluded Subsidiary shall be a Canadian Guarantor. The
Canadian Guarantors will not guaranty the U.S. Obligations.

 

“Canadian Guaranty” means the Canadian Guaranty Agreement dated as of the
Closing Date (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time) made by the Canadian Borrower (other than
with respect to its own obligations) and by the Canadian Guarantors in favor of
the Administrative Agent for the benefit of the Secured Parties, substantially
in the form of Exhibit F-2, and any Joinder Agreement with respect thereto.

 

“Canadian Index Rate” means, for any day, a rate per annum equal to the highest
of (a) the most recent annual rate of interest quoted from time to time in the
“Report on Business” section of The Globe and Mail as being “Canadian prime”,
“chartered bank prime rate” or words of similar description or, if such rate is
no longer quoted therein, any similar rate quoted therein (as determined by
Administrative Agent), and (b) the Eurocurrency Rate for loans denominated in
Canadian Dollars in respect of an Interest Period of thirty (30) days plus 1.00%
per annum. Any change in any interest rate provided for in this Agreement based
upon the Canadian Index Rate shall take effect at the time of such change in the
Canadian Index Rate. No adjustments shall be made to account for the difference
between the number of days in a year on which the rates referred to in this
definition are based and the number of days in a year on the basis of which
interest is calculated in this Agreement.

 

“Canadian Index Rate Loan” means a Loan denominated in Canadian Dollars that
bears interest based on the Canadian Index Rate.

 

“Canadian Insolvency Laws” means any of the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), the Winding-Up and
Restructuring Act (Canada), and the provisions of applicable Canadian corporate
statutes which enable a Person to obtain a stay or a compromise of the claims of
its creditors against it, each as now and hereafter in effect, any successors to
such statutes and any other applicable insolvency or other similar law in any
relevant jurisdiction.

 

“Canadian Loan Party” means the Canadian Borrower and the Canadian Guarantors.

 

“Canadian Pension Event” shall mean (a) the termination in whole or in part of
any Canadian Defined Benefit Pension Plan, (b) the occurrence of an event under
the Income Tax Act (Canada) that could reasonably be expected to negatively
affect the registered status of any Canadian Defined Benefit Pension Plan, (c)
the receipt by any Loan Party of any order or notice of intention to issue an
order from the applicable pension standards regulator that could reasonably be
expected to negatively affect the registered status or cause the termination (in
whole or in part) of any Canadian Defined Benefit Pension Plan, (d) the receipt
of notice by the administrator or the funding agent of any failure to remit
contributions to a Canadian Pension Plan by the applicable Loan Party (e) the
merger of a Canadian Pension Plan, of which a Loan Party is the administrator or
plan sponsor, with another pension plan, that contains a defined benefit
provision and has at any time been funded by a trust or (f) the receipt by any
Loan Party of notice of any

 



-9-

 

 

other event or condition with respect to a Canadian Pension Plan that could
reasonably be expected to result in the imposition of a material liability of
any Loan Party.

 

“Canadian Pension Plan” means a pension plan that is a “registered pension plan”
(as defined in the Income Tax Act (Canada)) or that is required to be registered
under, or is subject to, the Pension Benefits Act (Ontario) or other Canadian
federal or provincial law with respect to pension benefits standards and that is
maintained or contributed to by a Loan Party or any of its Subsidiaries for its
Canadian employees or former employees, but does not include the Canada Pension
Plan or the Quebec Pension Plan as maintained by the Government of Canada or the
Province of Quebec, respectively.

 

“Canadian Sanctions Laws” means the laws of Canada imposing any economic, trade
or financial sanctions or trade embargoes including, without limitation, the
Special Economic Measures Act (Canada), the United Nations Act (Canada), the
Freezing Assets of Corrupt Foreign Officials Act (Canada), the Justice for
Victims of Corrupt Foreign Officials Act (Sergei Magnitsky Law) (Canada) and the
Criminal Code (Canada) and, in each case, the regulations promulgated thereunder
including, without limitation, the United Nations Al-Qaida and Taliban
Regulations and the Regulations Implementing the United Nations Resolutions on
the Suppression of Terrorism.

 

“Canadian Subsidiary” means any Restricted Subsidiary that is organized under
the laws of Canada or any province or territory thereof.

 

“Capital Lease” means, with respect to any Person, any lease of (or other
arrangement conveying the right to use) property by such Person as lessee that
would be accounted for as a capital lease on a balance sheet of such Person
prepared in conformity with GAAP.

 

“Capital Lease Obligations” means, with respect to any Person, the capitalized
amount of all obligations of such Person or any of its Subsidiaries under
Capital Leases, as determined on a consolidated basis in conformity with GAAP.

 

“Captive Insurance Subsidiaries” means, collectively or individually as of any
date of determination, those regulated Subsidiaries of the Borrower primarily
engaged in the business of providing insurance and insurance-related services to
the Borrower, its other Subsidiaries and certain other Persons.

 

“Cash Collateralize” means to pledge and deposit with or deliver directly to an
L/C Issuer or to the Administrative Agent, for the benefit of the Administrative
Agent, any L/C Issuer or any Lender (including the Swing Line Lender), as the
context may indicate, as collateral for L/C Obligations, Obligations in respect
of Swing Line Loans, or obligations of Lenders to fund participations in respect
of either thereof (as the context may require), cash or deposit account balances
or, if the L/C Issuer or Swing Line Lender benefitting from such collateral
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance satisfactory to (a) the Administrative
Agent (but only if the Administrative Agent is a party to such Cash Collateral
arrangement) and (b) the applicable L/C Issuer or the Swing Line Lender (as
applicable). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

 

“Cash Collateralized Letter of Credit” has the meaning specified in Section
2.03(o).

 

“Cash Equivalents” means (a) securities issued or fully guaranteed or insured by
the United States government or any agency thereof, (b) certificates of deposit,
eurodollar time deposits, overnight bank deposits and bankers’ acceptances of
(i) any commercial bank organized under the laws of the United States, any state
thereof, the District of Columbia, any foreign bank, or any branch or agency of
any of the foregoing, in each case if such bank has a minimum rating at the time
of investment of A-3 by S&P or P-3 by Moody’s, or (ii) any Lender or any branch
or agency of any Lender, (c) commercial paper, (d) municipal issued debt
securities, including notes and bonds, (e) (i) shares of any money market fund
that has net assets of not less than $500,000,000 and satisfies the requirements
of rule 2a-7 under the Investment Company

 



-10-

 

 

 

Act of 1940 and (ii) shares of any offshore money market fund that has net
assets of not less than $500,000,000 and a $1 net asset mandate, (f) fully
collateralized repurchase agreements, (g) demand deposit accounts and (h)
obligations issued or guaranteed by the government or by a governmental agency
of Canada, Japan, Australia, Switzerland or a country belonging to the European
Union; provided, however, that (i) all obligations of the type specified in
clauses (c) or (d) above shall have a minimum rating of A-1 or AAA by S&P or P-1
or Aaa by Moody’s, in each case at the time of acquisition thereof, (ii) the
country credit rating of any country issuing or guaranteeing (or whose
governmental agency issues or guarantees) any obligation of the type specified
in clause (h) above shall be AA or higher by S&P or an equivalent rating or
higher by another generally recognized rating agency providing country credit
ratings and (iii) the maturities of all obligations of the type described in
clause (b) or (h) above shall not exceed one year from the date of acquisition
thereof.

 

“Cash Interest Expense” means, with respect to any Person for any period, the
Interest Expense of such Person for such period less, to the extent included in
the calculation of Interest Expense of such Person for such period, (a) the
amount of debt discount and debt issuance costs amortized, (b) charges relating
to write-ups or write-downs in the book or carrying value of existing Financial
Covenant Debt and (c) interest payable in evidences of Indebtedness or by
addition to the principal of the related Indebtedness.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer, accounts receivable and other cash management
arrangements in the ordinary course of business of the Borrower and its
Subsidiaries, but excluding any such agreement providing for overdraft services
or financing that may remain outstanding for more than three Business Days.

 

“Cash Management Bank” means (a) any Person that, at the time it enters into a
Cash Management Agreement, is the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or of a Lender, in its capacity as a party
to such Cash Management Agreement, (b) with respect to any Cash Management
Agreement that is existing on the Closing Date, a Person that is a lender or an
Affiliate of a lender under the Existing Credit Agreement immediately prior to
the termination thereof on the Closing Date and (c) any Person that is a party
to a Cash Management Agreement at the time it or its relevant Affiliate becomes
the Administrative Agent or a Lender (whether on the Closing Date or at a later
date pursuant to Section 10.06), in its capacity as a party to such Cash
Management Agreement, in each case of (a), (b) or (c), that has provided written
notice of such Cash Management Agreement to the Administrative Agent, together
with such supporting documentation as the Administrative Agent may reasonably
request, from the applicable Cash Management Bank. Each Cash Management Bank not
a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and (i)
accepted the appointment of the Administrative Agent pursuant to the terms of
Article IX hereof for itself and its Affiliates as if a “Lender” party hereto
and (ii) agreed to be bound by the provisions of that certain Collection
Allocation Mechanism Agreement, dated as of the date hereof (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time) by and among the Administrative Agent and the Lenders from time to time
party thereto.

 

“CFC” means, solely with respect to Loans made to the Administrative Borrower,
any Subsidiary of the Administrative Borrower that is a controlled foreign
corporation within the meaning of Section 957 of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything

 



-11-

 

 

herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding (i) any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan and (ii) underwriters in the course of their distribution of Voting
Stock in an underwritten registered public offering provided such underwriters
shall not hold such Stock for longer than five Business Days) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of more than 30% of the equity
securities of the Administrative Borrower entitled to vote for members of the
board of directors or equivalent governing body of the Administrative Borrower
on a fully-diluted basis; or

 

(b)           during any period of twelve consecutive calendar months, a
majority of the members of the board of directors or other equivalent governing
body of the Administrative Borrower cease to be composed of individuals (i) who
were members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by either (x) individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (y) a nominating or similar committee
of the Administrative Borrower, or (iii) whose election or nomination to that
board or other equivalent governing body was approved by individuals referred to
in clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means, collectively, the “Collateral” as defined in any Security
Instrument, the Pledged Equity Interests and all other personal and real
property of the Borrower, any Guarantor or any other Person in which the
Administrative Agent or any Secured Party is granted a Lien under any Security
Instrument as security for all or any portion of the Obligations or any other
obligation arising under any Loan Document; provided that, subject to Section
6.24, the Collateral shall not include assets, property and Stock and/or Stock
Equivalents of the BWXT Entities.

 

“Collateral Agreements” means, collectively, the Canadian Collateral Agreement
and the Domestic Collateral Agreement.

 

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

 

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other (in the
case of Loans denominated in Dollars), or (d) a continuation of Eurocurrency
Rate Loans, pursuant to Section 2.02(a), which shall be

 



-12-

 

 

substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system, as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Administrative Borrower and its Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Total Assets” means, as of any date of determination, the
consolidated total assets of the Borrower and its Subsidiaries as of such date,
determined in accordance with GAAP.

 

“Consortium” means any joint venture, consortium or other similar arrangement
that is not a separate legal entity entered into by the Borrower or any of its
Subsidiaries and one or more third parties, provided that no Loan Party shall,
whether pursuant to the Constituent Documents of such joint venture or
otherwise, be under any Contractual Obligation to make Investments or incur
Guaranty Obligations after the Closing Date, or, if later, at the time of, or at
any time after, the initial formation of such joint venture, consortium or
similar arrangement that would be in violation of any provision of this
Agreement.

 

“Constituent Documents” means, with respect to any Person, (a) the articles of
incorporation, certificate of incorporation or certificate of formation (or the
equivalent organizational documents) of such Person and (b) the bylaws,
partnership agreement or operating agreement (or the equivalent governing
documents) of such Person.

 

“Contaminant” means any material, substance or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including any petroleum or petroleum derived substance or
waste, asbestos and polychlorinated biphenyls.

 

“Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any Security issued by such Person or of any
agreement, undertaking, contract, lease, indenture, mortgage, deed of trust or
other instrument (excluding the Loan Documents) to which such Person is a party
or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Customary Intercreditor Agreement” means (a) to the extent executed in
connection with the incurrence of secured Indebtedness the Liens on the
Collateral securing which are intended to rank equal

 



-13-

 

 

in priority to the Liens on the Collateral securing the Obligations (but without
regard to the control of remedies), a customary intercreditor agreement in form
and substance reasonably acceptable to the Administrative Agent and the
Administrative Borrower, which agreement shall provide that the Liens on the
Collateral securing such Indebtedness shall rank equal in priority to the Liens
on the Collateral securing the Obligations (but without regard to the control of
remedies) and (b) to the extent executed in connection with the incurrence of
secured Indebtedness the Liens on the Collateral securing which are intended to
rank junior to the Liens on the Collateral securing the Obligations, a customary
intercreditor agreement in form and substance reasonably acceptable to the
Administrative Agent and the Administrative Borrower, which agreement shall
provide that the Liens on the Collateral securing such Indebtedness shall rank
junior to the Lien on the Collateral securing the Obligations.

 

“Customary Permitted Liens” means, with respect to any Person, any of the
following Liens:

 

(a)           Liens with respect to the payment of taxes, assessments or
governmental charges in each case that are not yet due or that are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves or other appropriate provisions are being maintained to the
extent required by GAAP and, in the case of Mortgaged Property, there is no
material risk of forfeiture of such property;

 

(b)           Liens of landlords arising by statute or lease contracts entered
into in the ordinary course, inchoate, statutory or construction liens and liens
of suppliers, mechanics, carriers, materialmen, warehousemen, producers,
operators or workmen and other liens imposed by law created in the ordinary
course of business for amounts not yet due or that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by
GAAP;

 

(c)           liens, pledges or deposits made in the ordinary course of business
in connection with workers’ compensation, unemployment insurance or other types
of social security benefits, taxes, assessments, statutory obligations or other
similar charges or to secure the performance of bids, tenders, sales, leases,
contracts (other than for the repayment of borrowed money) or in connection with
bid, surety, stay, appeal, customs or performance bonds, performance and
completion guarantees, or other similar instruments (including those to secure
health, safety and environmental obligations);

 

(d)           encumbrances arising by reason of zoning restrictions, easements,
licenses, reservations, covenants, rights-of-way, utility easements, building
restrictions, encroachments, protrusions and other similar encumbrances and
minor title defects affecting Real Property which, in the aggregate, do not
materially detract from the value of such Real Property and not materially
interfering with the ordinary conduct of the business conducted at such Real
Property;

 

(e)           encumbrances arising under leases or subleases of Real Property
that do not, individually or in the aggregate, materially detract from the value
of such Real Property or materially interfere with the ordinary conduct of the
business conducted at such Real Property;

 

(f)            financing statements with respect to a lessor’s rights in and to
personal property leased to such Person in the ordinary course of such Person’s
business;

 

(g)           liens, pledges or deposits relating to escrows established in
connection with the purchase or sale of property otherwise permitted hereunder
and the amounts secured thereby shall not exceed the aggregate consideration in
connection with such purchase or sale (whether established for an adjustment in
purchase price or liabilities, to secure indemnities, or otherwise);

 



-14-

 

 

(h)       bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by the Borrower or a Restricted Subsidiary, in each case
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained, securing amounts owing to such bank with
respect to cash management and operating account arrangements, including those
involving pooled accounts and netting arrangements; provided that, unless such
Liens are non-consensual and arise by operation of law, in no case shall any
such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;

 

(i)             liens that are contractual rights of set-off relating to
purchase orders and other similar agreements entered into in the ordinary course
of business;

 

(j)             options, put and call arrangements, rights of first refusal and
similar rights (i) relating to Investments in Subsidiaries, Joint Ventures and
Consortiums or (ii) provided for in contracts or agreements entered into in the
ordinary course of business;

 

(k)            liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by the
Borrower or any Restricted Subsidiary not prohibited by this Agreement; and

 

(l)             liens on cash or Cash Equivalents deposited with the applicable
representative of the holder of the applicable Indebtedness pending application
of such cash or Cash Equivalents to the defeasance, discharge or redemption of
such Indebtedness.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Canadian Insolvency Laws and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Requirements
of Law of the United States or other applicable jurisdictions from time to time
in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations arising under any
Loan Document other than Letter of Credit Fees, an interest rate equal to (i)
the Base Rate (or if such Obligations are denominated in Canadian Dollars, the
Canadian Index Rate) plus (ii) the Applicable Rate applicable to Base Rate Loans
(or, if such Obligations are denominated in Canadian Dollars, the Canadian Index
Rate) plus (iii) 2% per annum; provided, however, that with respect to a
Eurocurrency Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus 2% per annum, and (b) when used with respect to Letter of Credit Fees, a
rate equal to the Applicable Rate applicable to Letter of Credit Fees plus 2%
per annum.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within three Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of

 



-15-

 

 

its participation in Letters of Credit or Swing Line Loans) within three
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, any L/C Issuer or the Swing Line Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) become the subject of a Bail-In
Action or (iii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, each L/C Issuer, the
Swing Line Lender and each other Lender promptly following such determination.

 

“Designated Jurisdiction” means a country or territory which is the subject of
any comprehensive Sanctions. As of the date of this Agreement, the Designated
Jurisdictions are Cuba, Iran, North Korea, Syria and Crimea.

 

“Disqualified Stock” means with respect to any Person, any Stock that, by its
terms (or by the terms of any Security into which it is convertible or for which
it is exchangeable), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is exchangeable for Indebtedness of such Person, or is redeemable at the option
of the holder thereof, in whole or in part, on or prior to the Maturity Date.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

 

“Domestic Collateral Agreement” means the U.S. Pledge and Security Agreement
dated as of the Closing Date substantially in the form of Exhibit G-1 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time) by the Administrative Borrower, the Domestic Guarantors from time
to time party thereto and the Administrative Agent for the benefit of the
Secured

 



-16-

 

 

Parties; provided that, subject to Section 6.24, no BWXT Entity shall be party
to the Domestic Collateral Agreement.

 

“Domestic Guarantors” means, collectively, each (i) Wholly-Owned Domestic
Subsidiary of the Administrative Borrower listed on Schedule 1.01(b) hereto, and
(ii) each other Person that is or becomes a party to the Domestic Guaranty
(including by execution of a Joinder Agreement pursuant to Section 6.22);
provided, that no Excluded Subsidiary shall be a Domestic Guarantor.

 

“Domestic Guaranty” means the U.S. Guaranty Agreement dated as of the Closing
Date substantially in the form of Exhibit F-1 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time) made by the
Administrative Borrower (other than with respect to its own obligations) and by
the Domestic Guarantors in favor of the Administrative Agent for the benefit of
the Secured Parties and any Joinder Agreement with respect thereto.

 

“Domestic Loan Party” means the Administrative Borrower and the Domestic
Guarantors.

 

“Domestic Subsidiary” means any Restricted Subsidiary that is organized under
the laws of the United States, any state thereof or the District of Columbia.

 

“EBITDA” means, for any period,

 

(a)Consolidated Net Income for such period;

 

plus

 

(b)the sum of, in each case to the extent deducted in the calculation of such
Consolidated Net Income but without duplication,

 

(i)            any provision for taxes based on income or profits or capital
gains, including, without limitation, U.S. federal, state, non-U.S., franchise,
excise, value added and similar taxes and foreign withholding taxes of such
Person paid or accrued during such period, including any penalties and interest
relating to such taxes or arising from any tax examinations deducted (and not
added back) in computing Consolidated Net Income,

 

(ii)           Interest Expense,

 

(iii)          depreciation expense,

 

(iv)          amortization of intangibles or financing or acquisition costs
(including debt discounts, debt issuance costs, commissions, expenses and fees,
in each case, whether or not deferred),

 

(v)           any aggregate net loss from the sale, exchange or other
disposition of business units by the Borrower or its Subsidiaries,

 

(vi)          any one-time expenses or charges (other than depreciation or
amortization expense) related to this Agreement,

 

(vii)         all other non-cash charges (including impairment of intangible
assets and goodwill) and non-cash losses for such period (excluding any non-cash
item to the extent it represents an accrual of, or reserve for, cash
disbursements for any period ending prior to the Maturity Date), and

 

(viii)        any fees, expenses, charges or losses (other than depreciation or
amortization expense) related to any issuance of equity interests, Investments,
acquisition, disposition, recapitalization or the incurrence of Indebtedness
(including a refinancing thereof), in each case,

 



-17-

 

 

permitted under this Agreement (in each case, whether or not successful),
including (i) such fees, expenses or charges related to the transactions
contemplated by the Loan Documents and/or the offering of the Senior Notes and
(ii) any amendments or other modification of the Loan Documents or related other
Indebtedness permitted to be incurred hereunder;

 

provided that, to the extent that all or any portion of the income or gains of
any Person is deducted pursuant to any of clauses (c)(iv) and (v) below for a
given period, any amounts set forth in any of the preceding clauses (b)(i)
through (b)(viii) that are attributable to such Person shall not be included for
purposes of this clause (b) for such period,

 

minus

 

(c)the sum of, in each case to the extent included in the calculation of such
Consolidated Net Income but without duplication,

 

(i)            any credit for income tax,

 

(ii)           non-cash interest income,

 

(iii)          any other non-cash gains or other items which have been added in
determining Consolidated Net Income (other than any such gain or other item that
has been deducted in determining EBITDA for a prior period),

 

(iv)          the income of any Restricted Subsidiary or Joint Venture to the
extent that the declaration or payment of dividends or similar distributions or
transfers or loans by such Restricted Subsidiary or Joint Venture, as
applicable, of that income is not at the time permitted by operation of the
terms of its charter or any agreement, instrument, judgment, decree, statute,
rule or governmental regulation applicable to such Restricted Subsidiary or
Joint Venture, as applicable,

 

(v)           the income of any Person (other than a Restricted Subsidiary) in
which any other Person (other than the Borrower or a Wholly-Owned Restricted
Subsidiary or any director holding qualifying shares in accordance with
applicable law) has an interest or of an Unrestricted Subsidiary, except to the
extent of the amount of dividends or other distributions or transfers or loans
actually paid to the Borrower or a Wholly-Owned Restricted Subsidiary by such
Person during such period, and

 

(vi)          any aggregate net gains from the sale, exchange or other
disposition of business units by the Borrower or any of its Subsidiaries out of
the ordinary course of business.

 

For any period of measurement that includes any Permitted Acquisition or any
sale, exchange or disposition of any Restricted Subsidiary or business unit of
the Borrower or any Restricted Subsidiary, EBITDA (and the relevant elements
thereof) shall be computed on a pro forma basis for each such transaction as if
it occurred on the first day of the period of measurement thereof (including
adding to EBITDA the amount of any expected (net of actual) cost savings,
operating expense reductions, restructuring and/or integration charges and
expenses, business optimization costs, cost savings synergies and other items
that would be permitted to be included in financial statements prepared in
accordance with Regulation S-X under the Securities Act during such period), so
long as the Administrative Borrower provides to the Administrative Agent
reconciliations and other reasonably detailed information relating to
adjustments to the relevant financial statements (including, to the extent
available and permitted to be distributed by the Administrative Borrower, copies
of financial statements of the acquired Person or assets in any Permitted
Acquisition) used in computing EBITDA (and the relevant elements thereof)
sufficient to reasonably demonstrate such pro forma calculations.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this

 



-18-

 

 

definition, or (c) any financial institution established in an EEA Member
Country which is a Subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

 

“Eligible Line of Business” means the businesses and activities engaged in by
the Borrower and its Subsidiaries on the Closing Date, any other businesses or
activities reasonably related or incidental thereto and any other businesses
that, when taken together with the existing businesses of the Borrower and its
Subsidiaries, are immaterial with respect to the assets and liabilities of the
Borrower and its Subsidiaries, taken as a whole.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is sponsored, maintained or contributed to by, or required
to be contributed to by, the Borrower, any of its Subsidiaries, any Guarantor or
any of their respective ERISA Affiliates or was sponsored, maintained or
contributed to by, or required to be contributed to by, the Borrower, any of its
Subsidiaries, any Guarantor or any of their respective ERISA Affiliates with
respect to liabilities for which the Borrower, any such Restricted Subsidiary,
any such Guarantor or any of their respective ERISA Affiliates could be liable
under the Code or ERISA.

 

“Environmental Laws” means all applicable Requirements of Law now or hereafter
in effect and as amended or supplemented from time to time, relating to
pollution or the regulation and protection of human health, safety, the
environment or natural resources, including the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. § 9601
et seq.); the Hazardous Material Transportation Act, as amended (49 U.S.C. §
1801 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act, as
amended (7 U.S.C. § 136 et seq.); the Resource Conservation and Recovery Act, as
amended (42 U.S.C. § 6901 et seq.); the Toxic Substance Control Act, as amended
(15 U.S.C. § 2601 et seq.); the Clean Air Act, as amended (42 U.S.C. § 7401 et
seq.); the Federal Water Pollution Control Act, as amended (33 U.S.C. § 1251 et
seq.); the Occupational Safety and Health Act, as amended (29 U.S.C. § 651 et
seq.); the Safe Drinking Water Act, as amended (42 U.S.C. § 300f et seq.); and
each of their state and local counterparts or equivalents.

 

“Environmental Liabilities and Costs” means, with respect to any Person, all
liabilities, obligations, responsibilities, Remedial Actions, losses, damages,
punitive damages, consequential damages, treble damages, costs and expenses
(including all fees, disbursements and expenses of counsel, experts and
consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand by
any other Person, whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute and arising under any Environmental
Law, Permit, order or agreement with any Governmental Authority or other Person,
in each case relating to and resulting from the past, present or future
operations of, or ownership of property by, such Person or any of its
Subsidiaries.

 



-19-

 

 

“Environmental Lien” means any Lien in favor of any Governmental Authority
pursuant to any Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control or treated as a single employer with the Borrower, any of
its Subsidiaries or any Guarantor within the meaning of Section 414(b), (c), (m)
or (o) of the Code. Any former ERISA Affiliate of the Borrower, any of its
Subsidiaries or any Guarantor shall continue to be considered an ERISA Affiliate
of the Borrower, such Restricted Subsidiary or such Guarantor within the meaning
of this definition solely with respect to the period such entity was an ERISA
Affiliate of the Borrower, such Restricted Subsidiary or such Guarantor and with
respect to liabilities arising after such period for which the Borrower, such
Restricted Subsidiary or such Guarantor could be liable under the Code or ERISA.

 

“ERISA Event” means (a) a reportable event described in Section 4043(b) or
4043(c) of ERISA or the regulations issued thereunder with respect to a Title IV
Plan, (b) the withdrawal of the Borrower, any of its Subsidiaries, any Guarantor
or any ERISA Affiliate from a Title IV Plan subject to Section 4063 or Section
4064 of ERISA during a plan year in which any such entity was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA) or the termination of any
such Title IV Plan, (c) the “complete or partial withdrawal” (within the meaning
of Sections 4203 or 4205 of ERISA) of the Borrower, any of its Subsidiaries, any
Guarantor or any ERISA Affiliate from any Multiemployer Plan, (d) notice of
reorganization, insolvency, intent to terminate or termination of a
Multiemployer Plan or notice that a Multiemployer Plan is in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA) is received by the Borrower, any of its Subsidiaries, any Guarantor or
any ERISA Affiliate, (e) the filing of a notice of intent to terminate a Title
IV Plan under Section 4041(c) of ERISA or the treatment of a plan amendment as a
termination under Section 4041(e) of ERISA, where such termination constitutes a
“distress termination” under Section 4041(c) of ERISA, (f) the institution of
proceedings to terminate a Title IV Plan by the PBGC, (g) the failure to make
any required contribution to a Title IV Plan or Multiemployer Plan or to meet
the minimum funding standard of Sections 430 or 431 of the Code (in either case,
whether or not waived), (h) the imposition of a Lien with respect to any
“employee pension benefit plan” (within the meaning of Section 3(2) of ERISA)
under the provisions of the Code that relate to such plans or ERISA on the
Borrower, any of its Subsidiaries, any Guarantor or any ERISA Affiliate, (i) any
other event or condition that might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Title IV Plan or Multiemployer Plan or the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, (j) the imposition of liability on
the Borrower, any of its Subsidiaries, any Guarantor or any of their respective
ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of
the application of Section 4212(c) of ERISA, (k) the occurrence of an act or
omission which would reasonably be expected to give rise to the imposition on
the Borrower, any of its Subsidiaries, any Guarantor or any of their respective
ERISA Affiliates of fines, penalties, taxes or related charges under Chapter 43
of the Code or under Section 409, Section 502(c), (i) or (l), or Section 4071 of
ERISA in respect of any employee pension benefit plan, or (l) receipt from the
IRS of notice of the failure of any employee pension benefit plan that is
intended to be qualified under Section 401(a) of the Code so to qualify under
Section 401(a) of the Code, or the failure of any trust forming part of any such
employee pension benefit plan to qualify for exemption from taxation under
Section 501(a) of the Code.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 



-20-

 

 

 

“Eurocurrency Rate” means:

 

(a)            for any Interest Period with respect to a Eurocurrency Rate Loan

 

(i)              denominated in Dollars, the rate per annum equal to (x) the
London Interbank Offered Rate (“LIBOR”), as published by Bloomberg (or other
commercially available source providing quotations of LIBOR as may be designated
by the Administrative Agent from time to time) at approximately 11:00 a.m.,
London time, two London Banking Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period or (y) if such rate is
not available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Rate Loan being made, continued or converted and with
a term equivalent to such Interest Period would be offered by Wells Fargo’s
London Branch to major banks in the London interbank eurodollar market at their
request at approximately 11:00 a.m. (London time) two London Banking Days prior
to the commencement of such Interest Period;

 

(ii)             denominated in Canadian Dollars, the rate per annum equal to
the Canadian Dealer Offered Rate or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Reuters
Screen CDOR page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:00 a.m. (Toronto, Ontario time) on the date that is two Business
Days prior to the commencement of the relevant Interest Period (or such other
day as is generally treated as the rate fixing day by market practice in such
interbank market, as determined by the Administrative Agent; provided that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such other day as otherwise reasonably determined by the
Administrative Agent) with a term equivalent to such Interest Period; and

 

(b)          for any interest calculation of the Eurocurrency Rate with respect
to a Base Rate Loan on any date, the rate per annum equal to (i) LIBOR, at
approximately 11:00 a.m., London time determined two London Banking Days prior
to such date for Dollar deposits being delivered in the London interbank market
for a term of one month commencing that day or (ii) if such published rate is
not available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in Same Day Funds in the approximate amount of the
Base Rate Loan being made or maintained and with a term equal to one month would
be offered by Wells Fargo’s London Branch to major banks in the London interbank
eurodollar market at their request at the date and time of determination.

 

Notwithstanding the foregoing, if the Eurocurrency Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement (including
for purposes of computing the Base Rate pursuant to clause (c) of such
definition).

 

“Eurocurrency Rate Loan” means a Revolving Credit Loan or Term Loan that bears
interest at a rate based on clause (a)(i) or (a)(ii) of the definition of
“Eurocurrency Rate”. Subject to Sections 3.02 and 3.03, all Loans denominated in
an Alternative Currency must be Eurocurrency Rate Loans.

 

“Event of Default” has the meaning specified in Section 8.01.

 



-21-

 

 

“Excluded Subsidiaries” shall mean (i) any Captive Insurance Subsidiary, (ii)
any Immaterial Subsidiary, (iii) any Unrestricted Subsidiary, (iv) any
Subsidiary (x) that is prohibited by law, regulation or contractual obligation
existing on the Closing Date or on the date such subsidiary is acquired and not
entered into in contemplation of such acquisition from providing a guaranty, or
(y) that would require a governmental (including regulatory) or consent,
approval, license or authorization in order to provide a guaranty, (v) solely
with respect to any Loan made to the Administrative Borrower, (x) any Domestic
Subsidiary that is a direct or indirect subsidiary of a Foreign Subsidiary that
is a CFC and (y) any Foreign Subsidiary Holdco and (vi) any subsidiary to the
extent that the burden or cost of providing a guaranty outweighs the benefit
afforded thereby as reasonably determined by the Administrative Borrower and the
Administrative Agent; provided, however, that (x) no BWXT Entity, (y) no
Borrower and (z) no issuer or guarantor in respect of the Senior Notes shall
constitute an Excluded Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to any “keepwell, support or other agreement”
for the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or a grant by such Guarantor of a security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes (in lieu of net income Taxes), and branch profits Taxes, in each
case, (i) imposed as a result of such Recipient being organized under the laws
of, or having its principal office or, in the case of any Lender, its Lending
Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) solely in the
case of a Lender or L/C Issuer making a Loan or issuing a Letter of Credit to
the Administrative Borrower, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Lender or L/C Issuer (as applicable) with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (i) such Lender or L/C Issuer (as applicable)
acquires such interest in the applicable Loan or Commitment (it being understood
that the date on which a Lender or L/C Issuer acquires an interest in a Loan
funded pursuant to a Commitment is the date on which the Lender enters into the
applicable Commitment, but the date on which a Lender or L/C Issuer acquires an
interest in a Loan not funded pursuant to the applicable Commitment is the date
on which the Lender acquires an interest in the applicable Loan), other than
pursuant to an assignment request by the Borrower under Section 10.13 or (ii)
such Lender or L/C Issuer (as applicable) changes its Lending Office, except in
each case to the extent that, pursuant to Section 3.01(b), amounts with respect
to such Taxes were payable either to such Lender’s or L/C Issuer’s (as
applicable) assignor immediately before such Lender or L/C Issuer (as
applicable) acquired the applicable interest in the applicable Loan or
Commitment or to such Lender or L/C Issuer (as applicable) immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(f), (d) any U.S. federal withholding Taxes imposed
pursuant to FATCA and (e) solely with respect to any Loan made to the Canadian
Borrower, (i) any Canadian Taxes payable as a result of a Recipient being a
“specified shareholder” (as defined in Section 18(5) of the Income Tax Act
(Canada)) of any Loan Party or a Person that does not deal at arm’s length
(within the meaning of the Income Tax Act (Canada)) with a specified shareholder
of a Loan Party, except where the Recipient is a “specified

 



-22-

 

 

shareholder” or does not deal at arm’s length with a “specified shareholder” as
a result of the Recipient having become a party to, received or perfected a
security interest or received or enforced any rights under any Loan Document and
(ii) any Canadian Taxes payable as a result of a Recipient not dealing at arm’s
length with a Loan Party, except where the non-arm’s length relationship arises
as a result of the Recipient having become a party to, received or perfected a
security interest under or received or enforced any rights under any Loan
Document.

 

“Existing Credit Agreement” means that certain Credit Agreement, dated as of May
11, 2015 (and as amended by Amendment No. 1 to Credit Agreement dated as of
September 6, 2016) among the Administrative Borrower, the lenders party thereto,
Bank of America, N.A., as administrative agent, and the other parties thereto
(as amended through the Closing Date).

 

“Extended Letter of Credit” has the meaning specified in Section 2.03(a)(ii).

 

“Facility” means any Term Facility or the Revolving Credit Facility, as the
context may require.

 

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party as reasonably determined by the Administrative Borrower.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code as of the date of this Agreement (or
any amended or successor version described above), and any intergovernmental
agreements that implement or modify the foregoing (together with any Requirement
of Law implementing such agreements).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the immediately preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
Wells Fargo on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letters” means each of the fee letters dated as of April 23, 2018 by and
among the Administrative Borrower and certain of the Arrangers (and/or their
affiliate) party thereto.

 

“Financial Covenant Debt” of any Person means, without duplication, Indebtedness
of the type specified in clauses (a), (b), (c), (d), (e), (f), (g) and (h) of
the definition of “Indebtedness”. For the avoidance of doubt, the term
“Financial Covenant Debt” shall not include (a) reimbursement or other
obligations with respect to unmatured or undrawn, as applicable, Performance
Guarantees and (b) Indebtedness of the Borrower or any Restricted Subsidiary of
the Borrower that is owed to the Borrower or any Restricted Subsidiary of the
Borrower.

 

“Financial Letter of Credit” means any standby Letter of Credit that is not a
Performance Letter of Credit.

 



-23-

 

 

“First Lien Leverage Ratio” means the Leverage Ratio but excluding from the
numerator all Indebtedness described in the definition of “Financial Covenant
Debt” other than Indebtedness secured by any Lien on Collateral that is not
junior or subordinated in priority to the Liens on Collateral securing the
Obligations.

 

“First-Tier Foreign Subsidiary” means, solely with respect to any Loan made to
the Administrative Borrower, a Foreign Subsidiary or Foreign Subsidiary Holdco
all or any portion of whose Stock is owned directly by the Borrower or a
Domestic Subsidiary that is a Guarantor (other than a BWXT Entity).

 

“Fiscal Quarter” means the fiscal quarter of the Borrower ending on March 31,
June 30, September 30 or December 31 of the applicable calendar year, as
applicable.

 

“Fiscal Year” means the fiscal year of the Borrower, which is the same as the
calendar year.

 

“Foreign Lender” means a Lender that is not a U.S. Person and has made any Loan
to the Administrative Borrower.

 

“Foreign Subsidiary” means any Restricted Subsidiary that is organized under the
laws of a jurisdiction other than the United States, a State thereof or the
District of Columbia.

 

“Foreign Subsidiary Holdco” means, solely with respect to any Loan made to the
Administrative Borrower, any direct or indirect Domestic Subsidiary that has no
material assets other than equity of one or more Foreign Subsidiaries that are
CFCs or other Foreign Subsidiary Holdcos.

 

“Foreign Subsidiary Reorganization” means the transfer (whether by Asset Sale,
dividend, distribution, contribution, merger or otherwise), in a series of
transactions, of the Stock and Stock Equivalents of certain Foreign Subsidiaries
and Investments owned, directly or indirectly, by the Borrower among the
Borrower and its Subsidiaries; provided that:

 

(a)           both before and after giving effect thereto, no Default shall have
occurred and be continuing;

 

(b)           all of the Stock and Stock Equivalents of such Foreign
Subsidiaries and Investments owned, directly or indirectly, by the Borrower on
the Closing Date shall be owned, directly or indirectly, by the Borrower upon
the completion thereof (other than any such Stock, Stock Equivalents or
Investments that are retired or replaced);

 

(c)           any Stock, Stock Equivalents or Investments issued or made in
connection therewith, to the extent replacing Stock, Stock Equivalents or
Investments previously owned, directly or indirectly, by the Borrower on the
Closing Date shall be owned, directly or indirectly, by the Borrower upon the
completion thereof;

 

(d)           no Stock or Stock Equivalents of any Foreign Subsidiary or
Investments previously owned, directly or indirectly, by the Borrower on the
Closing Date (other than such Stock, Stock Equivalents and Investments owned by
the BWXT Entities on the Closing Date) shall be transferred to the BWXT Entities
in connection therewith;

 

(e)           after giving effect thereto, the Borrower shall be in compliance
with Section 6.22 (including, without limitation, by pledging any Pledged Equity
Interests issued by any First-Tier Foreign Subsidiary owned by any Loan Party
(other than a BWXT Entity)); and

 



-24-

 

 

(f)            in connection therewith, no assets owned by any Loan Party that
is a party to the Collateral Agreements, other than Stock and Stock Equivalents
of Foreign Subsidiaries, shall be transferred to any Person that is not a Loan
Party that is a party to the Collateral Agreements; provided that the foregoing
shall not prohibit Investments otherwise permitted by a provision of Section
7.03 other than Section 7.03(q).

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each L/C Issuer, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations with respect to Letters of Credit issued by such
L/C Issuer, other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantors” means, collectively, each (i) Canadian Guarantor and (ii) Domestic
Guarantor.

 

“Guaranty” means, collectively, the Domestic Guaranty and the Canadian Guaranty.

 

“Guaranty Obligation” means, as applied to any Person, without duplication, any
direct or indirect liability, contingent or otherwise, of such Person with
respect to any Indebtedness of another Person, if the purpose of such Person in
incurring such liability is to provide assurance to the obligee of such
Indebtedness that such Indebtedness will be paid or discharged, or that any
agreement relating thereto will be complied with, or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof, including (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of Indebtedness
of another Person and (b) any liability of such Person for Indebtedness of
another Person through any agreement (contingent or otherwise) (i) to purchase,
repurchase or otherwise acquire such Indebtedness or any security therefor, or
to provide funds for the payment or discharge of such Indebtedness (whether in
the form of a loan, advance, stock purchase, capital contribution or otherwise),
(ii) to maintain the solvency or any balance sheet item, level of income or
financial condition of another Person, (iii) to make take-or-pay or similar
payments, regardless of non-performance by any other party or parties to an
agreement, (iv) to purchase, sell or lease (as lessor or lessee) property, or to
purchase or sell services, primarily for the purpose of enabling the debtor to
make payment of such Indebtedness or to assure the

 



-25-

 

 

holder of such Indebtedness against loss or (v) to supply funds to, or in any
other manner invest in, such other Person (including to pay for property or
services irrespective of whether such property is received or such services are
rendered), if (and only if) in the case of any agreement described under clause
(b)(i), (ii), (iii), (iv) or (v) above the primary purpose or intent thereof is
to provide assurance to the obligee of Indebtedness of any other Person that
such Indebtedness will be paid or discharged, or that any agreement relating
thereto will be complied with, or that any holder of such Indebtedness will be
protected (in whole or in part) against loss in respect thereof. The amount of
any Guaranty Obligation shall be equal to the amount of the Indebtedness so
guaranteed or otherwise supported or, if such amount is not stated or otherwise
determinable, the maximum reasonable anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. For the avoidance of doubt,
the term “Guaranty Obligation” shall not include reimbursement or other
obligations with respect to unmatured or undrawn, as applicable, Performance
Guarantees.

 

“Hedge Bank” means (a) any Person that, at the time it enters into a Secured
Swap Contract, is the Administrative Agent or a Lender or an Affiliate of the
Administrative Agent or of a Lender, in its capacity as a party to such Secured
Swap Contract, (b) with respect to any Secured Swap Contract that is existing on
the Closing Date, a Person that is a lender or an Affiliate of a lender under
the Existing Credit Agreement immediately prior to the termination thereof on
the Closing Date and (c) any Person that is a party to a Secured Swap Contract
at the time it or its relevant Affiliate becomes the Administrative Agent or a
Lender (whether on the Closing Date or at a later date pursuant to Section
10.06), in its capacity as a party to such Secured Swap Contract, in each case
of (a), (b) or (c), that has provided written notice of such Secured Swap
Contract to the Administrative Agent, together with such supporting
documentation as the Administrative Agent may reasonably request, from the
applicable Hedge Bank. Each Hedge Bank not a party to this Agreement that has
given the notice contemplated by the preceding sentence shall, by such notice,
be deemed to have acknowledged and (i) accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX hereof for itself and
its Affiliates as if a “Lender” party hereto and (ii) agreed to be bound by the
provisions of that certain Collection Allocation Mechanism Agreement, dated as
of the date hereof (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time) by and among the Administrative Agent and
the Lenders from time to time party thereto.

 

“Honor Date” has the meaning specified in Section 2.03(c).

 

“Immaterial Subsidiary” means any Restricted Subsidiary of the Borrower that,
together with its Restricted Subsidiaries, (a) contributed less than the greater
of (x) $5,000,000 and (y) 1.25% of the EBITDA of the Administrative Borrower and
its Restricted Subsidiaries for the last four full Fiscal Quarters ending on or
prior to such day for which the financial statements and certificates required
by Section 6.01(a) or 6.01(b) have been delivered and (b) as of any date of
determination has assets with an aggregate net book value of less than the
greater of (x) $5,000,000 and (y) 0.30% of the Consolidated Total Assets of the
Administrative Borrower and its Restricted Subsidiaries.

 

“Impacted Loans” has the meaning specified in Section 3.03.

 

“Increase Effective Date” has the meaning specified in Section 2.14(c).

 

“Incremental Cap” has the meaning specified in Section 2.14(a).

 

“Incremental Equivalent Debt” means Indebtedness in the form of senior secured
notes or loans and/or commitments in respect thereof issued or incurred in lieu
of loans under an Incremental Increase that are pari passu with the Liens on the
Collateral securing the Obligations; provided that (and, in each case, subject
to Section 1.09 herein):

 



-26-

 

 

(a)           the aggregate outstanding amount thereof shall not exceed the
Incremental Cap (as in effect at the time of determination;

 

(b)           no Default or Event of Default shall exist immediately prior to or
after giving effect to such notes;

 

(c)           no such Incremental Equivalent Debt shall (x) mature earlier than
the latest Maturity Date for any Term Facility then in effect or have a shorter
weighted average life to maturity than the remaining weighted average life to
maturity of any Term Facility other than with respect to bridge facilities that
by its own terms automatically converts into long-term indebtedness that would
otherwise satisfy this clause, or (y) have mandatory prepayment provisions
allowing any such Incremental Equivalent Debt to be prepaid on a greater than
pro rata basis than the then in effect Term Facilities hereunder,

 

(d)           such Incremental Equivalent Debt shall be subject to a Customary
Intercreditor Agreement;

 

(e)           immediately after giving effect to such Incremental Equivalent
Debt, as of such date of incurrence, the Administrative Borrower shall be in pro
forma compliance (after giving effect to the incurrence of such Incremental
Equivalent Debt and the use of proceeds thereof) with each of the financial
covenants contained in Section 7.14;

 

(f)            no such Indebtedness may be (x) guaranteed by any Restricted
Subsidiary or direct or indirect parent of the Administrative Borrower which is
not a Loan Party or (y) secured by any assets other than the Collateral securing
the Obligations hereunder; and

 

(g)           all other terms and conditions applicable to such Incremental
Equivalent Debt, to the extent not consistent with the terms and conditions
applicable to the existing Term Facilities, shall not contain any terms that are
more restrictive to the Borrower and its Restricted Subsidiaries, unless such
more restrictive terms shall be added to the Term Facility and Revolving Credit
Facility hereunder; provided, that if such terms have been amended, modified or
removed by the requisite lenders or capital providers providing such Incremental
Equivalent Debt, such terms shall be automatically deemed amended, modified or
removed in respect of the Term Facility and Revolving Credit Facility hereunder
(or tranche thereof) which shall be in form reasonably satisfactory to the
Administrative Agent.

 

“Incremental Increases” has the meaning specified in Section 2.14(a).

 

“Incremental Term Loan” has the meaning specified in Section 2.14(a).

 

“Indebtedness” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person evidenced by
promissory notes, bonds, debentures or similar instruments, (c) all matured
reimbursement obligations with respect to letters of credit, bankers’
acceptances, surety bonds, performance bonds, bank guarantees, and other similar
obligations, (d) all other obligations with respect to letters of credit,
bankers’ acceptances, surety bonds, performance bonds, bank guarantees and other
similar obligations, whether or not matured, other than unmatured or undrawn, as
applicable, obligations with respect to Performance Guarantees, (e) all
indebtedness for the deferred purchase price of property or services, other than
trade payables incurred in the ordinary course of business that are not overdue
by more than ninety days or are being disputed in good faith, (f) all
indebtedness of such Person created or arising under any conditional sale or
other title retention agreement (other than operating leases) with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (g) all Capital Lease Obligations of
such Person, (h) all Guaranty Obligations of such Person, (i) all obligations of
such Person to purchase, redeem, retire, defease or otherwise acquire for value
prior to

 



-27-

 

 

the date that is 90 days after the Maturity Date any Stock or Stock Equivalents
of such Person, valued, in the case of redeemable preferred stock, at the
greater of its voluntary liquidation preference and its involuntary liquidation
preference plus accrued and unpaid dividends, (j) net payments that such Person
would have to make in the event of an early termination as determined on the
date Indebtedness of such Person is being determined in respect of Swap
Contracts of such Person and (k) all Indebtedness of the type referred to above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in property
(including accounts and general intangibles) owned by such Person, even though
such Person has not assumed or become liable for the payment of such
Indebtedness, but limited to the value of the property owned by such Person
securing such Indebtedness. For the avoidance of doubt, the term “Indebtedness”
shall not include reimbursement or other obligations with respect to unmatured
or undrawn, as applicable, Performance Guarantees.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Intellectual Property Security Agreement” has the meaning given to such term in
the Collateral Agreements.

 

“Intercompany Subordinated Debt Payment” means any payment or prepayment,
whether required or optional, of principal, interest or other charges on or with
respect to any Subordinated Debt of the Administrative Borrower or any
Restricted Subsidiary of the Administrative Borrower, so long as (a) such
Subordinated Debt is owed to the Administrative Borrower or a Restricted
Subsidiary of the Administrative Borrower and (b) no Event of Default under
Sections 8.01(a), (b) or (f) shall have occurred and be continuing.

 

“Interest Coverage Ratio” means, with respect to the Borrower and its
Subsidiaries as of any day, the ratio of (a) EBITDA for the Administrative
Borrower and its Restricted Subsidiaries for the last four full Fiscal Quarters
ending on or prior to such day for which the financial statements and
certificates required by Section 6.01(a) or 6.01(b) have been delivered to (b)
the Cash Interest Expense of the Borrower and its Subsidiaries for the last four
full Fiscal Quarters ending on or prior to such day for which the financial
statements and certificates required by Section 6.01(a) or 6.01(b) have been
delivered.

 

“Interest Expense” means, for any Person for any period, total interest expense
of such Person and its Subsidiaries for such period, as determined on a
consolidated basis in conformity with GAAP and including, in any event (without
duplication for any period or any amount included in any prior period), (a) net
costs under Interest Rate Contracts for such period, (b) any commitment fee
(including, in the case of the Borrower or any of its Subsidiaries, the
commitment fees hereunder) accrued, accreted or paid by such Person during such
period, (c) any fees and other obligations (other than reimbursement
obligations) with respect to letters of credit (including, in respect of the
Borrower or any of its Subsidiaries, the Letter of Credit Fees) and bankers’
acceptances (whether or not matured) accrued, accreted or paid by such Person
for such period and (d) the fronting fee with respect to each Letter of Credit.
For purposes of the foregoing, interest expense shall (i) be determined after
giving effect to any net payments made or received by the Borrower or any
Restricted Subsidiary with respect to interest rate Swap Contracts, (ii) exclude
interest expense accrued, accreted or paid by the Borrower or any Restricted
Subsidiary of the Borrower to the Borrower or any Restricted Subsidiary of the
Borrower and (iii) exclude credits to interest expense resulting from
capitalization of interest related to amounts that would be reflected as
additions to property, plant or

 



-28-

 

 

equipment on a consolidated balance sheet of the Borrower and its Subsidiaries
prepared in conformity with GAAP.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan or
Canadian Index Rate Loan, the last day of each Interest Period applicable to
such Loan and the Maturity Date of the Facility under which such Loan was made;
provided, however, that if any Interest Period for a Eurocurrency Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan) or Canadian Index
Rate Loan, the last Business Day of each March, June, September and December and
the Maturity Date of the Facility under which such Loan was made (with Swing
Line Loans being deemed made under the Revolving Credit Facility for purposes of
this definition).

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter (in each case, subject to availability), as selected by
the Borrower in its Committed Loan Notice or such other period that is twelve
months or less requested by the Borrower and consented to by all the Appropriate
Lenders; provided that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;

 

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)           no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.

 

“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.

 

“Inventory” has the meaning specified in the Collateral Agreements.

 

“Investment” means, as to any Person, (a) any purchase or similar acquisition by
such Person of (i) any Security issued by, (ii) a beneficial interest in any
Security issued by, or (iii) any other equity ownership interest in, any other
Person, (b) any purchase by such Person of all or substantially all of the
assets of a business conducted by any other Person, or all or substantially all
of the assets constituting what is known to the Borrower to be the business of a
division, branch or other unit operation of any other Person, (c) any loan,
advance (other than deposits with financial institutions available for
withdrawal on demand, prepaid expenses, accounts receivable and similar items
made or incurred in the ordinary course of business) or capital contribution by
such Person to any other Person, including all Indebtedness of any other Person
to such Person arising from a sale of property by such Person other than in the
ordinary course of its business and (d) any Guaranty Obligation incurred by such
Person in respect of Indebtedness of any other Person. For the avoidance of
doubt, the term “Investment” shall not include reimbursement or other
obligations with respect to unmatured or undrawn, as applicable, Performance
Guarantees.

 

“IRS” means the United States Internal Revenue Service.

 



-29-

 

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any other Permitted L/C Party) or in
favor of the L/C Issuer and relating to such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement, in form and substance
satisfactory to the Administrative Agent, with respect to the Guaranty or any
Security Instrument.

 

“Joint Venture” means any Person (a) in which the Borrower, directly or
indirectly, owns any Stock and Stock Equivalents of such Person and (b) that is
not a Restricted Subsidiary of the Borrower; provided that (i) the
Administrative Agent, on behalf of the Secured Parties, has a valid, perfected,
first priority security interest in the Stock and Stock Equivalents in such
joint venture owned directly by any Loan Party (other than a BWXT Entity) except
where (x) the Constituent Documents of such joint venture prohibit such a
security interest to be granted to the Administrative Agent or (y) such joint
venture has incurred Non-Recourse Indebtedness the terms of which either (A)
require security interests in such Stock and Stock Equivalents to be granted to
secure such Non-Recourse Indebtedness or (B) prohibit such a security interest
to be granted to the Administrative Agent, and (ii) no Loan Party shall, whether
pursuant to the Constituent Documents of such joint venture or otherwise, be
under any Contractual Obligation to make Investments or incur Guaranty
Obligations after the Closing Date, or, if later, at the time of, or at any time
after, the initial formation of such joint venture, that would be in violation
of any provision of this Agreement.

 

“Judgment Currency” has the meaning specified in Section 10.18.

 

“Landlord Lien Waiver” means a lien waiver signed by a landlord in such form as
is reasonably satisfactory to the Administrative Agent.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage. All L/C Advances shall be denominated in
Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Wells Fargo, each other Lender that is listed on the
signature pages hereto as an “L/C Issuer” and any other Lender that becomes an
L/C Issuer in accordance with Section 2.03(l) hereof, each in its respective
capacity as issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder (whether pursuant to Section 2.03(l), 2.03(m), 9.06,
10.06 or otherwise), but excluding any Lender that resigns or is removed as an
L/C Issuer pursuant to the terms hereof (except to the extent such Person has
continuing rights and/or obligations with respect to Letters of Credit after
such resignation or removal). References to the L/C Issuer herein shall, as the
context may indicate (including with respect to any particular Letter of Credit,
L/C Credit Extension, L/C Borrowing or L/C Obligations), mean the applicable L/C
Issuer, each L/C Issuer, any L/C Issuer, or all L/C Issuers.

 



-30-

 

 

 

“L/C Issuer Sublimit” means with respect to each L/C Issuer, such amount as may
be separately agreed between such L/C Issuer and the Borrower from time to time
(with specific notice of such amount, and any change thereto, with respect to
each L/C Issuer being promptly communicated to the Administrative Agent);
provided that the L/C Issuer Sublimit with respect to any Person that ceases to
be an L/C Issuer for any reason pursuant to the terms hereof shall be $0
(subject to the Letters of Credit of such Person remaining outstanding in
accordance with the provisions hereof).

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.08. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn. The L/C Obligations of (a) any Lender at any time shall be its
Applicable Revolving Credit Percentage of the total L/C Obligations at such
time, and (b) any particular L/C Issuer at any time shall mean the L/C
Obligations allocable to Letters of Credit issued by such L/C Issuer.

 

“Lender” has the meaning specified in the introductory paragraphs hereto and,
unless the context requires otherwise, includes the Swing Line Lender.

 

“Lender Presentation” means the Lender Presentation, dated April 24, 2018 in
respect of the credit facilities provided under this Agreement.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

 

“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder, and includes all
letters of credit issued under the Existing Credit Agreement that are
outstanding on the Closing Date and issued for the account of a Permitted L/C
Party, which shall in each case be deemed to have been issued hereunder by the
L/C Issuer thereof. A Letter of Credit may be a commercial letter of credit or a
standby letter of credit, and a standby Letter of Credit may be a Performance
Letter of Credit or a Financial Letter of Credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is 30 days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the immediately preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Leverage Ratio” means, with respect to the Borrower and its Restricted
Subsidiaries as of any day, the ratio of (a) Financial Covenant Debt of the
Borrower and its Restricted Subsidiaries determined on a consolidated basis in
accordance with GAAP as of such day to (b) EBITDA for the Administrative
Borrower and its Restricted Subsidiaries for the last four full Fiscal Quarters
ending on or prior to such day

 



-31-

 

 

for which the financial statements and certificates required by Section 6.01(a)
or 6.01(b) have been delivered.

 

“Leverage Ratio Increase” has the meaning specified in Section 7.14(b).

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, charge, deposit arrangement, encumbrance, lien (statutory or other),
security interest or preference, priority or other security agreement or
preferential arrangement in the nature of a security interest of any kind or
nature whatsoever intended to assure payment of any Indebtedness or the
performance of any other obligation, including any conditional sale or other
title retention agreement, the interest of a lessor under a Capital Lease and
any financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any effective financing statement under the UCC,
PPSA or comparable law of any jurisdiction naming the owner of the asset to
which such Lien relates as debtor.

 

“Limited Conditionality Transaction” means any Acquisition, Investment,
Restricted Payment or redemption or repayment of Indebtedness requiring notice
in advance of such redemption or repayment that (a) is not prohibited hereunder,
and (b) is not conditioned on: (i) the availability of, or on obtaining,
third-party financing, or (ii) the receipt of proceeds of any Investment,.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan (including a CAD Revolving
Credit Loan) or a Swing Line Loan.

 

“Loan Documents” means this Agreement, Amendment No. 1, each Note, the Guaranty,
each Security Instrument, each Joinder Agreement, each Committed Loan Notice,
each Issuer Document, each Fee Letter, any agreement creating or perfecting
rights in Cash Collateral pursuant to the provisions of Section 2.03 or 2.15 of
this Agreement and all other instruments and documents heretofore or hereafter
executed or delivered to or in favor of the Administrative Agent, any Lender or
any L/C Issuer in connection with the Loans made, Letters of Credit issued and
transactions contemplated by this Agreement.

 

“Loan Parties” means, collectively, the Borrowers and the other Domestic Loan
Parties and Canadian Loan Parties.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Material Acquisition” means a Permitted Acquisition in which the sum of the
cash consideration paid (including for the repayment and retirement of
outstanding Indebtedness) plus any Indebtedness assumed equals or exceeds
$100,000,000.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, or financial
condition of the Borrower and its Subsidiaries taken as a whole; (b) a material
impairment of the rights and remedies of the Administrative Agent or any Lender
under any Loan Document or of the ability of the Loan Parties, taken as a whole,
to perform their payment and other material obligations under any Loan Document;
or (c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

 

“Material Intellectual Property” has the meaning specified in the Collateral
Agreements.

 

“Material Real Property” means, any parcel of real property located in the
United States or Canada and owned by any Loan Party that has a Fair Market Value
in excess of $3,500,000; provided that, upon request of the Borrower, the
Administrative Agent may agree in its sole discretion to exclude from this

 



-32-

 

 

definition any parcel of real property (and/or the buildings and contents
therein) that is located in a special flood hazard area as designated by any
federal Governmental Authority.

 

“Material Subsidiary” means, as of any date of determination, any Restricted
Subsidiary of the Administrative Borrower that (a) has assets that represent
more than 10% of the consolidated GAAP value of the assets of the Administrative
Borrower and its Restricted Subsidiaries, inclusive of the subject Restricted
Subsidiary, as of such date or (b) contributed more than 10% of the EBITDA of
the Administrative Borrower and its Restricted Subsidiaries, inclusive of the
subject Restricted Subsidiary, during the most recently-ended four-quarter
period of the Administrative Borrower (taken as a single period), or (c) with
respect to any new Person acquired or created by the Administrative Borrower,
(i) would have contributed more than 10% of the EBITDA of the Administrative
Borrower and its Restricted Subsidiaries, inclusive of the subject Restricted
Subsidiary, on a pro forma basis as of the last day of the most recently ended
four-quarter period of the Administrative Borrower (taken as a single period) or
(ii) held more than 10% of the consolidated GAAP value of the assets of the
Administrative Borrower and its Subsidiaries, inclusive of the subject
Restricted Subsidiary, as of such date, or (d) owns, directly or indirectly,
Stock or Stock Equivalents in one or more other Restricted Subsidiaries of the
Administrative Borrower that, when aggregated with such Restricted Subsidiary,
(i) contributed more than 10% of the EBITDA of the Administrative Borrower and
its Restricted Subsidiaries, inclusive of the subject Restricted Subsidiary,
during the most recently ended four-quarter period of the Administrative
Borrower (taken as single period) or (ii) held more than 10% of the consolidated
GAAP value of the assets of the Administrative Borrower and its Subsidiaries,
inclusive of the subject Restricted Subsidiary, as of such date.

 

“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
fifth anniversary of the ClosingAmendment No. 1 Effective Date, and (b) with
respect to each Term Facility, the fifth anniversary of the Closing Date;
provided that, in each case, if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.

 

“Maximum Rate” has the meaning specified in Section 10.09(a).

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of each L/C Issuer with respect to
Letters of Credit issued by such L/C Issuer and outstanding at such time and
(ii) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.15(a)(i) or
(a)(ii), an amount equal to 100% of the Outstanding Amount of all LC
Obligations.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgaged Properties” mean, initially, each parcel of Real Property and the
improvements thereto specified on Schedule 4.01(a)(vi), and shall include each
other parcel of Material Real Property and improvements thereto with respect to
which a Mortgage is granted pursuant to Section 6.23.

 

“Mortgagee Policies” has the meaning specified in Section 4.01(a)(vi)(B).

 

“Mortgages” mean the fee or leasehold mortgages, deeds of trust, charges or
debentures, assignments of leases and rents and other security documents
granting a Lien on any Mortgaged Property to secure the Obligations (or any
portion thereof), each in form and substance reasonably satisfactory to the
Administrative Agent, as the same may be amended, supplemented, replaced or
otherwise modified from time to time in accordance with this Agreement.

 



-33-

 

 

“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Borrower, any of its Subsidiaries, any
Guarantor or any ERISA Affiliate has any obligation or liability, contingent or
otherwise.

 

“Non-Cash Consideration” means the Fair Market Value of non-cash consideration
received by the Borrower or a Restricted Subsidiary in connection with an Asset
Sale less the amount of cash or Cash Equivalents received in connection with a
subsequent sale of or collection on such Non-Cash Consideration.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Non-Recourse Indebtedness” means Indebtedness of a Joint Venture or Restricted
Subsidiary of the Borrower (in each case that is not a Loan Party) (a) that, if
it is incurred by a Restricted Subsidiary of the Borrower, is on terms and
conditions reasonably satisfactory to the Administrative Agent, (b) that is not,
in whole or in part, Indebtedness of any Loan Party (and for which no Loan Party
has created, maintained or assumed any Guaranty Obligation) and for which no
holder thereof has or could have upon the occurrence of any contingency, any
recourse against any Loan Party or the assets thereof (other than (i) the Stock
or Stock Equivalents issued by the Joint Venture or Restricted Subsidiary that
is primarily obligated on such Indebtedness that are owned by a Loan Party and
(ii) a requirement that a Loan Party make an Investment of equity in such Joint
Venture in connection with the terms of such Indebtedness), (c) owing to an
unaffiliated third-party (which for the avoidance of doubt does not include the
Borrower, any Restricted Subsidiary thereof, any other Loan Party, any Joint
Venture (or owner of any interest therein) and any Affiliate of any of them) and
(d) the source of repayment for which is expressly limited to (i) the assets or
cash flows of such Restricted Subsidiary or Joint Venture and (ii) the Stock and
Stock Equivalents of such Restricted Subsidiary or Joint Venture securing such
Indebtedness in compliance with the provisions of clause (b) above.

 

“Note” means a Term A Note, a CAD Term Note, a Revolving Credit Note or a CAD
Revolving Credit Note, as the context may require.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party (and, with respect to Secured Cash
Management Agreements and Secured Hedge Agreements only, any Restricted
Subsidiary of the Borrower) arising under any Loan Document or otherwise with
respect to any Loan, Letter of Credit, Secured Cash Management Agreement or
Secured Hedge Agreement, in each case whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees and other amounts
that accrue after the commencement by or against any Loan Party (or any
Restricted Subsidiary of the Borrower solely with respect to Secured Cash
Management Agreements and Secured Hedge Agreements) of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest, fees or other amounts are allowed claims or
allowable in such proceeding; provided that the Obligations shall exclude any
Excluded Swap Obligations.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Original Credit Agreement” means this Agreement as in effect immediately prior
to the Amendment No. 1 Effective Date.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any

 



-34-

 

 

other transaction pursuant to or enforced any Loan Document, or sold or assigned
an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 10.13).

 

“Outstanding Amount” means (a) with respect to Term Loans and Revolving Credit
Loans on any date, the Dollar Equivalent amount of the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of such Term Loans or Revolving Credit Loans, as the case may be,
occurring on such date; (b) with respect to Swing Line Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Swing Line Loans occurring on
such date; and (c) with respect to any L/C Obligations on any date, the Dollar
Equivalent amount of the aggregate outstanding amount of such L/C Obligations on
such date after giving effect to any L/C Credit Extension occurring on such date
and any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Wells Fargo in the applicable interbank
market for such currency to major banks in such interbank market.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Performance Guarantee” of any Person means (a) any letter of credit, bankers
acceptance, surety bond, performance bond, bank guarantee or other similar
obligation issued for the account of such Person to support only trade payables
or nonfinancial performance obligations of such Person, (b) any letter of
credit, bankers acceptance, surety bond, performance bond, bank guarantee or
other similar obligation issued for the account of such Person to support any
letter of credit, bankers acceptance, surety bond, performance bond, bank
guarantee or other similar obligation issued for the account of a Restricted
Subsidiary, a Joint Venture or a Consortium of such Person to support only trade
payables or non-financial performance obligations of such Restricted Subsidiary,
Joint Venture or Consortium, and (c) any parent company guarantee or other
direct or indirect liability, contingent or otherwise, of such Person with
respect to trade payables or non-financial performance obligations of a
Restricted Subsidiary, a Joint Venture or a Consortium of such Person, if the
purpose of such Person in incurring such liability is to provide assurance to
the obligee that such contractual obligation will be performed, or that any
agreement relating thereto will be complied with.

 

“Performance Guarantee Collateral” has the meaning specified in Section 7.02(r).

 



-35-

 

 

“Performance Letter of Credit” means (a) a standby Letter of Credit issued to
secure ordinary course performance obligations in connection with project
engineering, procurement, construction, maintenance and other similar projects
(including projects about to be commenced) or bids for prospective project
engineering, procurement, construction, maintenance and other similar projects,
and (b) a standby Letter of Credit issued to back a bank guarantee, surety bond,
performance bond or other similar obligation in each case issued to support
ordinary course performance obligations in connection with project engineering,
procurement, construction, maintenance and other similar projects (including
projects about to be commenced) or bids for prospective project engineering,
procurement, construction, maintenance and other similar projects.

 

“Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under any applicable
Requirements of Law.

 

“Permitted Acquisition” means, the Acquisition of an Acquired Entity; provided
that:

 

(a)            such Acquisition was approved by the board of directors of such
Acquired Entity;

 

(b)           the Acquired Entity shall be in an Eligible Line of Business;

 

(c)           the Borrower and its Subsidiaries shall comply with Sections 6.22
and 6.23, as applicable, within the time periods set forth in such Sections;

 

(d)           at the time of such transaction:

 

(i)            both before and after giving effect thereto, no Default shall
have occurred and be continuing;

 

(ii)           the Borrower would be in compliance with the Leverage Ratio set
forth in Section 7.14(b) as of the last day of the most recently completed four
Fiscal Quarter period ended prior to such transaction for which the financial
statements and certificates required by Section 6.01(a) or 6.01(b) have been
delivered, after giving pro forma effect to such transaction and to any other
event occurring after such period as to which pro forma recalculation is
appropriate as if such transaction had occurred as of the first day of such
period(assuming, for purposes of pro forma compliance with Section 7.14(b), that
the maximum Leverage Ratio permitted at the time by such Section was in fact
0.25 to 1.00 more restrictive than the Leverage Ratio actually provided for in
such Section at such time); provided that if such Acquisition is a Material
Acquisition with respect to which the Borrower is effectuating a Leverage Ratio
Increase, then the Leverage Ratio required to be satisfied pursuant to this
clause (ii) shall be determined as if such Leverage Ratio Increase was in effect
as of the last day of the four Fiscal Quarter period being utilized for such
measurement; and

 

(iii)       if the purchase price for such Acquisition is in excess of
$50,000,000, the Borrower shall have delivered (prior to or simultaneously with
the closing of such Acquisition) a certificate of a Responsible Officer,
certifying as to the foregoing and containing reasonably detailed calculations
in support thereof, in form and substance reasonably satisfactory to the
Administrative Agent; and

 

(e)           if (i) any Borrower is a party to such transaction, it shall be a
surviving entity thereof and shall continue as such Borrower hereunder, and (ii)
if any party to any such transaction is a Guarantor, the surviving entity of
such transaction shall either be a Guarantor or become a Guarantor pursuant to
Section 6.22.

 



-36-

 

 

“Permitted BWXT Owner” has the meaning specified in Section 7.15.

 

“Permitted L/C Party” means (a) the Borrower, (b) any Restricted Subsidiary of
the Administrative Borrower (including the Canadian Borrower), (c) any Joint
Venture and (d) any Consortium.

 

“Permitted Ratio Debt” has the meaning specified in Section 7.01(p).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Platform” has the meaning specified in Section 6.01.

 

“Pledged Equity Interests” has the meaning specified in the Collateral
Agreements.

 

“PPSA” means the Personal Property Security Act (Ontario) (or any successor
statute) and the regulations thereunder; provided, however, if validity,
perfection and effect of perfection and non-perfection and opposability of
Administrative Agent’s Lien in any Collateral are governed by the personal
property security laws of any Canadian jurisdiction other than Ontario, PPSA
shall mean those personal property security laws (including the Civil Code of
Quebec) of such other jurisdiction for the purposes of the provisions hereof
relating to such validity, perfection, and effect of perfection and
non-perfection and for the definitions related to such provisions, as from time
to time in effect.

 

“Projections” means those financial projections prepared by management of the
Borrower consisting of balance sheets, income statements and cashflow statements
of the Borrower and its Subsidiaries covering the Fiscal Years ending in 2018
through 2022, inclusive, delivered to the Administrative Agent by the Borrower.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 6.01.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” has the meaning specified in Section 10.20.

 

“Rabbi Trust” means a “rabbi trust” or other similar arrangement established by
the Borrower or any of its Subsidiaries to hold assets in connection with an
employee benefit plan or arrangement.

 

“Real Property” means all Mortgaged Property and all other real property owned
or leased from time to time by any Loan Party or any of its Subsidiaries.

 

“Recipient” means the Administrative Agent, any Lender or any L/C Issuer.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 



-37-

 

 

“Release” means, with respect to any Person, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration, in each case, of any Contaminant into the indoor or outdoor
environment or into or out of any property owned by such Person, including the
movement of Contaminants through or in the air, soil, surface water, ground
water or property and, in each case, in violation of Environmental Law.

 

“Remedial Action” means all actions required by any applicable Requirement of
Law to (a) clean up, remove, treat or in any other way address any Contaminant
in the indoor or outdoor environment, (b) prevent the Release or threat of
Release or minimize the further Release so that a Contaminant does not migrate
or endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment or (c) perform pre remedial studies and investigations and
post remedial monitoring and care.

 

“Removal Effective Date” has the meaning specified in Section 9.06(b).

 

“Replacement Rate” has the meaning specified in Section 3.03.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

 

“Required CAD Term Lenders” means, as of any date of determination, CAD Term
Lenders holding more than 50% of the sum of the (a) aggregate Outstanding Amount
of the CAD Term Loans and (b) aggregate unused CAD Term Commitments; provided
that the unused CAD Term Commitment of, and the portion of the aggregate
Outstanding Amount of the CAD Term Loans held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required CAD
Term Lenders.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of (a) the Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) the unused Aggregate
Commitments. The Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders; provided that the amount of any
participation in any Swing Line Loan and any Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or applicable L/C Issuer, as the case may be, in making such
determination.

 

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments. The
Commitment of, and the portion of the Total Revolving Credit Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Revolving Lenders; provided that the amount
of any participation in any Swing Line Loan and any Unreimbursed Amounts that
such Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or applicable L/C Issuer, as the case may be, in making such
determination.

 



-38-

 

 

“Required Term A Lenders” means, as of any date of determination, Term A Lenders
holding more than 50% of the sum of the (a) aggregate Outstanding Amount of the
Term A Loans and (b) aggregate unused Term A Commitments; provided that the
unused Term A Commitment of, and the portion of the aggregate Outstanding Amount
of the Term A Loans held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Term A Lenders.

 

“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, provincial, territorial, local and foreign laws, rules and
regulations, treaties, orders, judgments, decrees and other determinations of
any Governmental Authority or arbitrator, applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer or assistant treasurer,
controller, or vice president of a Loan Party and, solely for purposes of
notices given for Credit Extensions, amendments to Letters of Credit, and
continuations and conversions of Loans, any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent (which such notice shall include a specimen
signature and incumbency confirmation reasonably satisfactory to the
Administrative Agent) or any other officer of the Borrower designated in writing
or pursuant to an agreement between the Borrower and the Administrative Agent.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

 

“Restricted Payment” means (a) any dividend, distribution or any other payment
whether direct or indirect, on account of any Stock or Stock Equivalents of the
Borrower or any of its Subsidiaries now or hereafter outstanding, except a
dividend payable solely in Stock or Stock Equivalents (other than Disqualified
Stock) or a dividend or distribution payable solely to the Borrower or one or
more Guarantors, (b) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Stock or Stock Equivalents of the Borrower or any of its Subsidiaries now or
hereafter outstanding other than one payable solely to the Borrower or one or
more Guarantors and (c) any payment or prepayment of principal, premium (if
any), interest, fees (including fees to obtain any waiver or consent in
connection with any Indebtedness) or other charges on, or redemption, purchase,
retirement, defeasance, sinking fund or similar payment with respect to, any
Subordinated Debt of the Borrower or any other Loan Party, other than any
Intercompany Subordinated Debt Payment or any required payment, prepayment,
redemption, retirement, purchases or other payments, in each case to the extent
permitted to be made by the terms of such Subordinated Debt.

 

“Restricted Subsidiary” shall mean each Subsidiary of the Administrative
Borrower and the Canadian Borrower other than any Unrestricted Subsidiary. For
the avoidance of doubt, the Canadian Borrower is a Borrower and a Restricted
Subsidiary of the Administrative Borrower.

 

“Revaluation Date” means

 

(a) with respect to any CAD Term Loan, each of the following: (i) each date of a
Borrowing of a Eurocurrency Rate Loan denominated in an Alternative Currency,
(ii) each date of a continuation of a Eurocurrency Rate Loan denominated in an
Alternative Currency pursuant to

 



-39-

 

 

Section 2.02, and (iii) such additional dates as the Administrative Agent shall
determine or the Required CAD Term Lenders shall require;

 

(b) with respect to any CAD Revolving Credit Loan, each of the following: (i)
each date of a Borrowing of a Eurocurrency Rate Loan denominated in Canadian
Dollars, (ii) each date of a continuation of a Eurocurrency Rate Loan
denominated in Canadian Dollars pursuant to Section 2.02, (iii) each date of a
Borrowing of a Canadian Index Rate Loan and (iv) such additional dates as the
Administrative Agent shall determine or the Required Revolving Lenders shall
require; and[reserved]; and

 

(c) with respect to any Letter of Credit, each of the following: (i) each date
of issuance of a Letter of Credit denominated in an Alternative Currency, (ii)
each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by an L/C Issuer
under any Letter of Credit denominated in an Alternative Currency, (iv) in the
case of Letters of Credit denominated in an Alternative Currency and outstanding
as of the Closing Date under the Existing Credit Agreement for the account of a
Permitted L/C Party, the Closing Date, and (v) such additional dates as the
Administrative Agent or the applicable L/C Issuer shall determine or the
Required Revolving Lenders shall require.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the BorrowersAdministrative
Borrower pursuant to Section 2.01(b), (b) purchase participations in L/C
Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Revolving Credit Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time. As of the
ClosingAmendment No. 1 Effective Date, the aggregate amount of the Revolving
Credit Lenders’ Revolving Credit Commitments shall equal $500,000,000; provided
that the portion of the Revolving Credit Facility to be made available in
Canadian Dollars, constituting the CAD Revolving Credit Facility shall not
exceed the Alternative Currency Sublimit applicable to it.750,000,000.

 

“Revolving Credit Increase” has the meaning specified in Section 2.14(a).

 

“Revolving Credit Increase Lender” has the meaning specified in Section
2.14(d)(ii).

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment or holds outstanding Revolving Credit Exposure at such time.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

 



-40-

 

 

 

“Revolving Credit Note” means a promissory note made by a Borrower in favor of a
Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-2.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

 

“Sanction(s)” means any economic or trade sanction or trade embargo enacted,
imposed, administered or enforced at the time of determination by the United
States Government (including without limitation, OFAC and the U.S. Department of
State), the United Nations Security Council, the European Union, Her Majesty’s
Treasury, the French Republic, the Government of Canada (including without
limitation, the Royal Canadian Mounted Police), or other relevant sanctions
authority exercising jurisdiction.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between or among a Borrower and/or any (or one or more)
Restricted Subsidiary of the Borrower and any Cash Management Bank.

 

“Secured Hedge Agreement” means any Secured Swap Contract that is entered into
by and between or among the Borrower and/or any (or one or more) Restricted
Subsidiary of the Borrower and any Hedge Bank.

 

“Secured Leverage Ratio” means the Leverage Ratio but excluding from the
numerator all Indebtedness described in the definition of “Financial Covenant
Debt” other than Indebtedness secured by any Lien on Collateral.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each L/C Issuer, each Swing Line Lender, the Hedge Banks, the Cash Management
Banks, each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 9.05, and the other Persons the Obligations
owing to which are or are purported to be secured by the Collateral under the
terms of the Security Instruments.

 

“Secured Swap Contracts” means all Swap Contracts entered into by the Borrower
and/or any (or one or more) Restricted Subsidiary of the Borrower designed to
alter the risks of any Person arising from fluctuations in interest rates,
currency values or commodity prices.

 

“Security” means any Stock, Stock Equivalent, voting trust certificate, bond,
debenture, promissory note or other evidence of Indebtedness, whether secured,
unsecured, convertible or subordinated, or any certificate of interest, share or
participation in, or any temporary or interim certificate for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Obligations.

 



-41-

 

 

“Security Instruments” means, collectively, the Collateral Agreements, the
Mortgages, each Intellectual Property Security Agreement, and all other
agreements (including Joinder Agreements, control agreements, supplements,
collateral assignments and similar agreements), instruments and other documents,
whether now existing or hereafter in effect, pursuant to which the Borrower, any
Restricted Subsidiary or other Person (other than a Lender) shall grant or
convey to the Administrative Agent (for the benefit of the Secured Parties) a
Lien in, or any other Person shall acknowledge any such Lien in, property as
security for all or any portion of the Obligations or any other obligation under
any Loan Document.

 

“Senior Notes” means the unsecured senior notes of the Administrative Borrower
due 2026 in an aggregate principal amount of $400,000,000 issued on the Closing
Date pursuant to the Senior Notes Indenture.

 

“Senior Notes Indenture” means the Indenture dated as of May 24, 2018, relating
to the Senior Notes, among U.S. Bank National Association, as trustee, the
Administrative Borrower, as issuer and the guarantors party thereto, together
with all instruments and other agreements in connection therewith, as amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, to the extent not prohibited under the Loan Documents and any
indenture, note purchase agreement or other agreements entered into in
connection with a refinancing (in whole or in part) of the Senior Notes that is
permitted hereunder.

 

“Specified Representations” means, those representations and warranties made by
the Administrative Borrower and Canadian Borrower contained in Sections 5.01,
5.02, 5.09, 5.11, 5.18, 5.19 and 5.20 5.20.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
with respect to the CAD Term Loans, CAD Revolving Credit Loans or the applicable
L/C Issuer with respect to a Letter of Credit issued in an Alternative Currency
(with notice thereof to the Administrative Agent), as applicable, to be the rate
quoted by the Person acting in such capacity as the spot rate for the purchase
by such Person of such currency with another currency through its principal
foreign exchange trading office at approximately 11:00 a.m. on the date one or
two Business Days prior (as applicable according to the market convention for
such currency) to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or the applicable L/C Issuer may obtain
such spot rate from another financial institution designated by the
Administrative Agent or such L/C Issuer if the Person acting in such capacity
does not have as of the date of determination a spot buying rate for any such
currency; and provided further that such L/C Issuer may use such spot rate
quoted on the date as of which the foreign exchange computation is made in the
case of any Letter of Credit denominated in an Alternative Currency.

 

“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), partnership or membership interests, equity participations or
other equivalents (regardless of how designated) of or in a corporation,
partnership, limited liability company or similar business entity, whether
voting or non-voting.

 

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.

 

“Subordinated Debt” means Indebtedness of the Borrower or any of its
Subsidiaries that is, by its terms, expressly subordinated to the prior payment
of any of the Obligations pursuant to subordination terms and conditions
reasonably satisfactory to the Administrative Agent. The terms of any
Subordinated Debt may permit Intercompany Subordinated Debt Payments.

 



-42-

 

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person; provided that any reference herein or in any other Loan Document
to a “Subsidiary” of the Borrower shall exclude any Person whose financial
statements are not consolidated with the financial statements of the Borrower in
accordance with GAAP. Except as set forth in Section 1.03, unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Supported QFC” has the meaning specified in Section 10.20.

 

“Swap Contract” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligations” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Wells Fargo in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Administrative Borrower.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

 

“Tax Affiliate” means, with respect to any Person, (a) any Restricted Subsidiary
of such Person, and (b) any Affiliate of such Person with which such Person
files or is eligible to file consolidated U.S.

 



-43-

 

 

federal income tax returns or consolidated, combined, unitary or similar tax
returns for state, local or foreign tax purposes.

 

“Tax Return” has the meaning specified in Section 5.07.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
and penalties applicable thereto.

 

“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01(a).

 

“Term A Commitment” means, as to each Term A Lender, its obligation to make a
Term A Loan to the Administrative Borrower pursuant to Section 2.01(a) in an
aggregate principal amount not to exceed the amount set forth opposite such Term
A Lender’s name on Schedule 2.01 under the caption “Term A Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term A Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

 

“Term A Facility” means, at any time, the aggregate principal amount of the Term
A Loans of all Term A Lenders outstanding at such time. As of the Closing Date,
the maximum aggregate principal amount of the Term A Facility shall equal
$50,000,000.

 

“Term A Lender” means, at any time, any Lender that has any unused Term A
Commitment or that holds Term A Loans at such time.

 

“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility.

 

“Term A Note” means a promissory note made by the Administrative Borrower in
favor of a Term A Lender evidencing the Term A Loan made by such Term A Lender,
substantially in the form of Exhibit C-1.

 

“Term Borrowing” means any or all, as the context may indicate, of a Term A
Borrowing and/or a CAD Term Borrowing.

 

“Term Commitment” means any or all, as the context may indicate, of a Term A
Commitment and/or a CAD Term Commitment.

 

“Term Facility” means any or all, as the context may indicate, of the Term A
Facility and/or a CAD Term Facility.

 

“Term Lender” means any or all, as the context may indicate, of a Term A Lender
and/or a CAD Term Lender.

 

“Term Loan” means any or all, as the context may indicate, of a Term A Loan
and/or a CAD Term Loan.

 

“Term Loan Increase” has the meaning specified in Section 2.14(a).

 



-44-

 

 

“Title IV Plan” means an “employee pension benefit plan” (as defined by Section
3(2) of ERISA), other than a Multiemployer Plan, covered by Title IV of ERISA
and to which the Administrative Borrower, any of its Subsidiaries, any Guarantor
or any ERISA Affiliate has any obligation or liability (contingent or
otherwise).

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, the Revolving Credit Exposure and the aggregate outstanding
principal amount of the Term Loans held by such Lender at such time.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans (including CAD Revolving Credit Loans), Swing Line
Loans and L/C Obligations.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan,
Canadian Index Rate Loan or a Eurocurrency Rate Loan.

 

“UCC” has the meaning specified in the Domestic Collateral Agreement.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted Subsidiary” means (i) each Subsidiary of the Administrative
Borrower identified as an “Unrestricted Subsidiary” on Schedule 1.01(c), (ii)
any Subsidiary of the Administrative Borrower designated as an Unrestricted
Subsidiary pursuant to Section 6.28 subsequent to the Closing Date and (iii) any
Subsidiary of an Unrestricted Subsidiary.

 

“U.S. Obligations” shall mean any Obligations of a Domestic Loan Party or a
Restricted Subsidiary that is a Domestic Subsidiary, in each case as a primary
obligor, and for the avoidance of doubt, U.S. Obligations shall exclude any
Obligations that are not primary obligations of such Person, including, without
limitation, any obligation to or under any guarantee of or any pledge or grant
of Collateral to secure any primary Obligation of any Canadian Loan Party or a
Restricted Subsidiary that is not a Domestic Subsidiary.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 



-45-

 

 

“U.S. Special Resolution Regimes” has the meaning specified in Section 10.20.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(f)(ii)(B)(III).

 

“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or similar
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the happening of any contingency).

 

“Wells Fargo” means Wells Fargo Bank, N.A. and its successors.

 

“Wholly-Owned” means, in respect of any Subsidiary of any Person, a circumstance
where all of the Stock of such Subsidiary (other than director’s qualifying
shares, and the like, as may be required by applicable law) is owned by such
Person, either directly or indirectly through one or more Wholly-Owned
Subsidiaries thereof.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

1.02        Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Constituent Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 



-46-

 

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)            Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

(d)            (d) Québec Interpretation. For purposes of any Collateral located
in the Province of Québec and for all other purposes pursuant to which the
interpretation or construction of a Loan Document may be subject to the laws of
the Province of Quebec or a court or tribunal exercising jurisdiction in the
Province of Québec, (a) "personal property" shall be deemed to include "movable
property", (b) "real property" shall be deemed to include "immovable property",
(c) "tangible property" shall be deemed to include "corporeal property", (d)
"intangible property" shall be deemed to include "incorporeal property", (e)
"security interest" and "mortgage" shall be deemed to include a "hypothec", (f)
all references to filing, registering or recording under the UCC or the PPSA
shall be deemed to include publication under the Civil Code of Québec, (g) all
references to "perfection" of or "perfected" Liens shall be deemed to include a
reference to the "opposability" of such Liens to third parties, (h) any "right
of offset", "right of setoff" or similar expression shall be deemed to include a
"right of compensation", (i) "goods" shall be deemed to include "corporeal
movable property" other than chattel paper, documents of title, instruments,
money and securities, (j) an "agent" shall be deemed to include a "mandatary",
(k) "construction liens" shall be deemed to include "legal hypothecs", (l)
"joint and several" shall be deemed to include "solidary", (m) "gross negligence
or willful misconduct" shall be deemed to be "intentional or gross fault", (n)
"beneficial ownership" shall be deemed to include "ownership on behalf of
another as mandatary", (o) "servitude" shall be deemed to include "easement",
(p) "priority" shall be deemed to include "prior claim", (q) "survey" shall be
deemed to include "certificate of location and plan", (r) "fee simple title"
shall be deemed to include "absolute ownership" and (s) "ground lease" shall be
deemed to include "emphyteutic lease". The parties hereto confirm that it is
their wish that this Agreement and any other document executed in connection
with the transactions contemplated herein be drawn up in the English language
only (except if another language is required under any applicable law) and that
all other documents contemplated thereunder or relating thereto, including
notices, may also be drawn up in the English language only. Les parties aux
présentes confirment que c'est leur volonté que cette convention et les autres
documents de crédit soient rédigés en langue anglaise seulement et que tous les
documents, y compris tous avis, envisagés par cette convention et les autres
documents peuvent être rédigés en langue anglaise seulement (sauf si une autre
langue est requise en vertu d'une loi applicable).

 

1.03        Accounting Terms.

 

(a)           Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the audited financial statements
for the Fiscal Year ended December 31, 2017, except as otherwise specifically
prescribed herein. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Administrative Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

(b)           Changes in GAAP. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Administrative Borrower or the Required Lenders shall
so request, the Administrative Agent, the Lenders and the Administrative

 



-47-

 

 

Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Administrative Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP. Without limiting the foregoing,
leases (including leases entered into or renewed after the Closing Date) shall
be classified and accounted for (and the interest component thereof calculated)
on a basis consistent with that reflected in the audited financial statements
for the Fiscal Year ended December 31, 2017 for all purposes of this Agreement,
notwithstanding any change in GAAP relating thereto, unless the parties hereto
shall enter into a mutually acceptable amendment addressing such changes, as
provided for above.

 

(c)           Consolidation of Variable Interest Entities and other Persons. All
references herein to consolidated financial statements of the Administrative
Borrower and its Restricted Subsidiaries or to the determination of any amount
for the Administrative Borrower and its Subsidiaries on a consolidated basis or
any similar reference shall, in each case, be deemed to include each variable
interest entity that the Administrative Borrower is required to consolidate
pursuant to FASB ASC 810 as if such variable interest entity were a Subsidiary
as defined herein. All references herein to consolidated financial statements
(but not to elements of financial statements used to calculate financial
covenants or similar provisions) of the Administrative Borrower and its
Subsidiaries shall include any Person whose financial statements are
consolidated with the financial statements of the Administrative Borrower in
accordance with GAAP.

 

(d)           Capital Leases. Notwithstanding anything to the contrary contained
herein (including in paragraph (a), (b) or (c) above or in the definition of
“Capital Lease,” or “Capital Lease Obligations”), in the event of an accounting
change, only those leases (assuming for purposes hereof that such leases were in
existence on the date hereof) that would constitute Capital Leases in conformity
with GAAP on the December 31, 2017 shall be considered Capital Leases (and
leases not so treated shall be treated as operating leases) and all calculations
and deliverables under this Agreement or any other Loan Document shall be made
or delivered, as applicable, in accordance therewith.

 

1.04        Rounding. Any financial ratios required to be maintained by the
Administrative Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05        Exchange Rates; Currency Equivalents.

 

(a)           The Administrative Agent with respect to the CAD Term Loans, CAD
Revolving Credit Loans or the applicable L/C Issuer with respect to a Letter of
Credit issued in an Alternative Currency, as applicable, shall determine the
Spot Rates (and notify the Administrative Agent of the same) as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of L/C
Credit Extensions and Outstanding Amounts denominated in Alternative Currencies.
Such Spot Rates shall become effective as of such Revaluation Date and shall be
the Spot Rates employed in converting any amounts between the applicable
currencies until the next Revaluation Date to occur. Except for purposes of
financial statements delivered by Loan Parties hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent or the applicable L/C Issuer, as applicable.

 



-48-

 

 

(b)           Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such minimum or multiple amount shall be expressed as the
same absolute amount in the Alternative Currency.

 

(c)           All Obligations shall be paid in the currency in which they are
denominated.

 

1.06        Alternative Currencies.

 

(a)           Any Borrower may from time to time request that one or more L/C
Issuers issue and maintain Letters of Credit denominated in a currency other
than Dollars. Any such request shall be subject to the approval of the L/C
Issuer that will be issuing Letters of Credit in such currency.

 

(b)           Any such request shall be made by a Borrower to one or more L/C
Issuers not later than 11:00 a.m., ten Business Days prior to the date of the
desired issuance of a Letter of Credit in such currency (or such other time or
date as may be agreed by any such L/C Issuer, in its sole discretion).

 

(c)           If any L/C Issuer consents to the issuance of Letters of Credit in
such requested currency, such L/C Issuer shall so notify such Borrower and the
Administrative Agent, and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Letter of
Credit issuances by each such approving L/C Issuer (but not by any L/C Issuer
not approving such currency).

 

(d)           Prior to the Closing Date, each L/C Issuer may agree, or may have
agreed under the Existing Credit Agreement, with the Borrower to issue Letters
of Credit in particular currencies (other than Dollars) immediately upon, and at
all times after, the Closing Date, or under the Existing Credit Agreement, and
each L/C Issuer and the Borrower shall notify the Administrative Agent (if not
already notified pursuant to the Existing Credit Agreement) of the currencies
(other than Dollars) approved by such L/C Issuer prior to or on the Closing
Date.

 

1.07        Times of Day; Rates.

 

(a)           Unless otherwise specified, all references herein to times of day
shall be references to Eastern time (daylight or standard, as applicable).

 

(b)           The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to, the administration, submission or any other matter related to the
rates in the definition of “Eurocurrency Rate” or with respect to any comparable
or successor rate thereto.

 

1.08        Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

 

1.09        Limited Conditionality Transaction.

 



-49-

 

 

Notwithstanding anything to the contrary in this Agreement, in the event that
the Borrower notifies the Administrative Agent in writing that any proposed
transaction is a Limited Conditionality Transaction and that the Administrative
Borrower wishes to test the conditions to such Limited Conditionality
Transaction and the availability of Indebtedness that is to be used to finance
such Limited Conditionality Transaction in accordance with this Section, then
the following provisions shall apply:

 

(a)            any condition to such Limited Conditionality Transaction or such
Indebtedness that requires that no Default or Event of Default shall have
occurred and be continuing at the time of such Limited Conditionality
Transaction or the incurrence of such Indebtedness, shall be satisfied if (i) no
Event of Default under any of Sections 8.01(a), 8.01(b) or 8.01(f) shall have
occurred and be continuing both before and after giving effect to such Limited
Conditionality Transaction and any Indebtedness incurred in connection therewith
(including such additional Indebtedness) and (ii) no Default or Event of Default
shall have occurred and be continuing at the time of execution of the definitive
agreement governing such Limited Conditionality Transaction;

 

(b)           any condition to such Limited Conditionality Transaction or such
Indebtedness that the representations and warranties in this Agreement and the
other Loan Documents shall be true and correct at the time of such Limited
Conditionality Transaction or the incurrence of such Indebtedness shall be
satisfied if (i) the representations and warranties in the Loan Documents are
true and correct in all material respects at the time of the execution of the
definitive agreement governing such Limited Conditionality Transaction (unless
such representation relates to an earlier date, in which case it shall have been
true and correct in all material respects as of such earlier date) and (ii) the
Specified Representations shall be true and correct in all material respects
after giving effect to such Limited Conditionality Transaction and any
Indebtedness incurred in connection therewith (unless such representation
relates to an earlier date, in which case it shall have been true and correct in
all material respects as of such earlier date); and

 

(c)           any condition to such Limited Conditionality Transaction or such
Indebtedness relating to pro forma compliance with any financial covenants or
incurrence ratio shall be determined solely as of the date that the definitive
documentation relating to such Limited Conditionality Transaction is entered
into by the Borrower or any Restricted Subsidiary and treating such Indebtedness
as incurred for purposes of all calculations hereunder and thereafter;

 

provided that the foregoing provisions shall apply with similar effect during
the pendency of multiple Limited Conditionality Transactions such that each of
the possible scenarios is separately tested.

 

1.10        Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Pledged
Equity Interests at such time.

 

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01        Loans.

 

(a)            The Term A Borrowing. Subject to the terms and conditions set
forth herein, each Term A Lender severally agrees to make a single loan to the
Administrative Borrower on the Closing Date in an amount not to exceed such Term
A Lender’s Term A Commitment then in effect. The Term A Borrowing shall consist
of Term A Loans made simultaneously by the Term A Lenders in accordance with
their

 



-50-

 

 

 

respective Applicable Percentage of the Term A Facility. Amounts borrowed under
this Section 2.01(a) and repaid or prepaid may not be reborrowed. Term A Loans
may be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

 

(b)           The Revolving Credit Borrowings. Subject to the terms and
conditions set forth herein, each Revolving Credit Lender severally agrees to
make loans to any of the Borrowers in Dollars and to the Canadianthe
Administrative Borrower in Canadian Dollars (each such loan, a “Revolving Credit
Loan” (and if denominated in Canadian Dollars, a “CAD Revolving Credit Loan”,
which shall also constitute a Revolving Credit Loan) from time to time, on any
Business Day during the Availability Period for the Revolving Credit Facility,
in an aggregate amount not to exceed at any time outstanding (i) the amount of
such Lender’s Revolving Credit Commitment and (ii) with respect to any CAD
Revolving Credit Loan, the Alternative Currency Sublimit; provided, however,
that after giving effect to any Revolving Credit Borrowing, (i) the Dollar
Equivalent of the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, and (ii) the Dollar Equivalent of the Revolving
Credit Exposure of any Revolving Credit Lender shall not exceed such Revolving
Credit Lender’s Revolving Credit Commitment. Within the limits of each Revolving
Credit Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrowers may severally borrow under this Section
2.01(b), prepay under Section 2.05, and reborrow under this Section 2.01(b).
Revolving Credit Loans may be Base Rate Loans, Canadian Index Rate Loans or
Eurocurrency Rate Loans, as further provided herein.

 

(c)           [reserved].

 

(d)           The CAD Term Borrowing. Subject to the terms and conditions set
forth herein, each CAD Term Lender severally agrees to make a single loan to the
Canadian Borrower on the Closing Date in an amount not to exceed such CAD Term
Lender’s CAD Term Commitment; provided that aggregate amount of CAD Term Loans
made pursuant to the CAD Term Borrowing shall not exceed the aggregate amount of
the CAD Term Commitments of all CAD Term Lenders then in effect. The CAD Term
Borrowing shall consist of CAD Term Loans made simultaneously by the CAD Term
Lenders in accordance with their respective Applicable Percentage of the CAD
Term Facility. Amounts borrowed under this Section 2.01(d) and repaid or prepaid
may not be reborrowed. CAD Term Loans may be Eurocurrency Rate Loans or Canadian
Index Rate Loan, as further provided herein.

 

2.02        Borrowings, Conversions and Continuations of Loans.

 

(a)           Each Term Borrowing, each Revolving Credit Borrowing, each
conversion of Term Loans or Revolving Credit Loans from one Type to the other,
and each continuation of Eurocurrency Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(A) telephone or (B) a Committed Loan Notice; provided that any telephonic
notice must be confirmed promptly by delivery to the Administrative Agent of a
Committed Loan Notice. Each such notice must be received by the Administrative
Agent not later than 1:00 p.m. (or 11:00 a.m. with respect to Canadian Index
Rate Loans) (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans denominated in
Dollars or of any conversion of Eurocurrency Rate Loans denominated in Dollars
to Base Rate Loans, (ii) three Business Days prior to the requested date of any
Eurocurrency Rate Loans denominated in Canadian Dollars or a continuation of
Loans denominated in Canadian Dollars (or two Business Days with respect to any
Borrowing of Eurocurrency Rate Loans denominated in Canadian Dollars on the
Closing Date), and (iii) on the requested date of any Borrowing of Base Rate
Loans or Canadian Index Rate Loans; provided that if the applicable Borrower
wishes to request Eurocurrency Rate Loans having an Interest Period other than
one, two, three or six months in duration as provided in the definition of
“Interest Period,” the applicable notice must be received by the Administrative
Agent not later than 1:00 p.m. (i) four Business Days prior to the requested
date of such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Dollars or (ii) five Business Days

 



-51-

 

 

prior to the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Canadian Dollars, whereupon the
Administrative Agent shall give prompt notice to the Appropriate Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them. Not later than 1:00 p.m. (i) three Business Days before the requested
date of such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Dollars or (ii) four Business Days before the requested date of
such Borrowing or continuation of Eurocurrency Rate Loans denominated in
Canadian Dollars, the Administrative Agent shall notify the applicable Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or CAD$5,000,000 with respect to CAD Term Loans and CAD Revolving
Credit Loans or a whole multiple of $1,000,000 or CAD$1,000,000 with respect to
CAD Term Loans and CAD Revolving Credit Loans in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans and Canadian Index Rate Loans shall be in a principal amount of
$500,000 or CAD$500,000, as applicable, or a whole multiple of $100,000 or
CAD$100,000, as applicable, in excess thereof. Each Committed Loan Notice shall
specify (i) whether the applicable Borrower is requesting a Term A Borrowing, a
CAD Term Borrowing, a CAD Revolving Credit Borrowing, a Revolving Credit
Borrowing, a conversion of Term Loans or Revolving Credit Loans from one Type to
the other (in the case of Loans denominated in Dollars), or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term Loans (other than CAD Loans)
or Revolving Credit Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
specify a Type of Loan in a Committed Loan Notice or if the Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Term Loans or Revolving Credit Loans shall be made as, or converted
to Base Rate Loans if denominated in Dollars or Canadian Index Rate Loans if
denominated in Canadian Dollars. Any such automatic conversion to Base Rate
Loans or automatic continuation of CAD Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurocurrency Rate Loans in any such Committed Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. Notwithstanding anything to the contrary herein, a
Swing Line Loan may not be converted to a Eurocurrency Rate Loan.

 

(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount (and currency in the case
of CAD Loans) of its Applicable Percentage under the applicable Facility of the
applicable Term Loans or Revolving Credit Loans, and if no timely notice of a
conversion or continuation is provided by the applicable Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans or continuation of CAD Loans, in each case, as
described in Section 2.02(a). In the case of a Term Borrowing or a Revolving
Credit Borrowing, each Appropriate Lender shall make the amount of its Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office for the applicable currency not later than (i) 1:00 p.m. on the
Business Day specified in the applicable Committed Loan Notice for Borrowing of
any Term Loan or Revolving Credit Loan requested in a Committed Loan Notice that
was received prior to the Business Day specified for such Borrowing in the
applicable Committed Loan Notice and (ii) 3:00 p.m. in the case of any Borrowing
of a Term Loan or Revolving Credit Loan requested in a Committed Loan Notice
that was received on the same Business Day as the Business Day specified for
Borrowing in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Wells Fargo with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower; provided, however,

 



-52-

 

 

that if, on the date a Committed Loan Notice with respect to a Revolving Credit
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Revolving Credit Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrower as provided above.

 

(c)           Except as otherwise provided herein, a Eurocurrency Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans without the
consent of the Required Lenders; provided that CAD Loans may be continued as a
Eurocurrency Rate Loan with an Interest Period of one month.

 

(d)           The Administrative Agent shall promptly notify the Borrowers and
the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Wells Fargo’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

(e)           After giving effect to all Term Borrowings, all conversions of
Term Loans from one Type to the other, and all continuations of Term Loans as
the same Type, there shall not be more than (i) five Interest Periods in effect
in respect of the Term A Facility or (ii) five Interest Periods in effect in
respect of the CAD Term Facility. After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than five Interest Periods in effect in respect of the
Revolving Credit Facility.

 

2.03        Letters of Credit.

 

(a)           The Letter of Credit Commitment.

 

(i)            Subject to the terms and conditions set forth herein, (A) each
L/C Issuer agrees, in reliance upon the agreements of the Revolving Credit
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit denominated in Dollars or in one or
more Alternative Currencies applicable to such L/C Issuer for the account of any
Permitted L/C Party, and to amend or extend Letters of Credit previously issued
by it, in accordance with subsection (b) below, and (2) to honor drawings under
the Letters of Credit; and (B) the Revolving Credit Lenders severally agree to
participate in Letters of Credit issued for the account of any Permitted L/C
Party and any drawings thereunder; provided that after giving effect to any L/C
Credit Extension with respect to any Letter of Credit, (v) the Total Revolving
Credit Outstandings shall not exceed the Revolving Credit Facility, (w) the
Revolving Credit Exposure of any Revolving Credit Lender shall not exceed such
Revolving Credit Lender’s Revolving Credit Commitment, (x) the Outstanding
Amount of the L/C Obligations in Alternative Currencies shall not exceed the
Alternative Currency Sublimit, (y) the aggregate Outstanding Amount of all
Financial Letters of Credit and commercial letters of credit shall not exceed
$50,000,000 and (z) the Outstanding Amount of L/C Obligations of any L/C Issuer
shall not exceed the L/C Issuer Sublimit of such L/C Issuer. Each request by the
Borrower or a Permitted L/C Party for the issuance or amendment of a Letter of
Credit shall be deemed to be a representation by the Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period listed in subclause (A)(1) of this Section, obtain Letters of
Credit to replace Letters of Credit that have

 



-53-

 

 

expired or that have been drawn upon and reimbursed. For the avoidance of doubt,
all Letters of Credit outstanding under the Existing Credit Agreement as of the
Closing Date for the account of a Permitted L/C Party shall in each case be
deemed to have been Letters of Credit issued pursuant hereto, and from and after
the Closing Date shall be subject to and governed by the terms and conditions
hereof.

 

(ii)            No L/C Issuer shall issue any Letter of Credit if the expiry
date of such requested Letter of Credit would occur after the date that is seven
Business Days prior to the Maturity Date (each such issued Letter of Credit, an
“Extended Letter of Credit”) unless the applicable L/C Issuer has approved such
later expiry date, it being acknowledged and agreed that each such Extended
Letter of Credit shall be Cash Collateralized in accordance with Section 6.27.

 

(iii)           No L/C Issuer shall be under any obligation to issue any Letter
of Credit if:

 

(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing the Letter of Credit, or any Requirement of Law applicable to such L/C
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such L/C Issuer shall
prohibit, or request that such L/C Issuer refrain from, the issuance of letters
of credit generally or the Letter of Credit in particular or shall impose upon
such L/C Issuer with respect to the Letter of Credit any restriction, reserve or
capital requirement (for which such the L/C Issuer is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such L/C
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such L/C Issuer in good faith deems material to it;

 

(B)            the issuance of the Letter of Credit would violate one or more
policies of such L/C Issuer applicable to letters of credit generally;

 

(C)            except as otherwise agreed by such L/C Issuer, the Letter of
Credit is in an initial stated amount less than $100,000, in the case of a
commercial Letter of Credit, or $500,000, in the case of a standby Letter of
Credit;

 

(D)            except as otherwise agreed by such L/C Issuer, the Letter of
Credit is to be denominated in a currency other than Dollars or an Alternative
Currency applicable to such L/C Issuer;

 

(E)             such L/C Issuer does not, as of the issuance date of such
requested Letter of Credit, issue Letters of Credit in the requested currency;
or

 

(F)             any Revolving Credit Lender is at that time a Defaulting Lender,
unless such L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to such L/C Issuer (in its sole discretion) with
the Borrower or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion.

 

(iv)          No L/C Issuer shall amend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.

 



-54-

 

 

(v)           No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

 

(vi)          Each L/C Issuer shall act on behalf of the Revolving Credit
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and each L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by such L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included the L/C Issuers with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuers or any of them.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)             Each Letter of Credit shall be issued or amended, as the case
may be, upon the request of the Borrower delivered to the applicable L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower or the applicable Permitted L/C Party. Such Letter of Credit
Application may be sent by facsimile, by United States mail, by overnight
courier, by electronic transmission using the system provided by the applicable
L/C Issuer, by personal delivery or by any other means acceptable to such L/C
Issuer. Such Letter of Credit Application must be received by the L/C Issuer and
the Administrative Agent not later than 11:00 a.m. at least two Business Days
(or such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day unless otherwise permitted by such L/C Issuer); (B) the amount and
currency thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) whether
such requested Letter of Credit is a Performance Letter of Credit, a Financial
Letter of Credit or a commercial Letter of Credit; (H) the Permitted L/C Party
for whom such Letter of Credit is to be issued; and (I) such other matters as
the L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day unless otherwise permitted by such L/C Issuer); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

 

(ii)            Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Credit Lender, the Administrative Agent

 



-55-

 

 

or any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Permitted L/C Party or enter into the applicable amendment, as the case may be,
in each case in accordance with the L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Letter
of Credit.

 

(iii)           If the Borrower or any Permitted L/C Party so requests in any
applicable Letter of Credit Application, the applicable L/C Issuer may, in its
sole discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any such
extension at least once prior to the then applicable expiration date of such
Letter of Credit (without giving effect to the next ensuing extension thereof)
by giving prior notice to the beneficiary thereof not later than a day (the
“Non-Extension Notice Date”) to be agreed upon at the time such Letter of Credit
is issued. Unless otherwise directed by the L/C Issuer, the Borrower shall not
be required to make a specific request to the L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Revolving Credit
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to permit such extensions of such Letter of Credit; provided that if any such
extension results in any such Letter of Credit becoming an Extended Letter of
Credit the Borrower shall provide Cash Collateral therefor in accordance with
Section 6.27; provided, however, that the L/C Issuer shall not permit any such
extension if (A) the L/C Issuer has determined that it would not be permitted,
or would have no obligation, at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
seven Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Revolving Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Revolving Credit
Lender or the Borrower that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

 

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)             Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable L/C Issuer shall
notify the Borrower and the Administrative Agent thereof. In the case of any
draw under a Letter of Credit denominated in an Alternative Currency, the L/C
Issuer shall notify the Borrower of the Dollar Equivalent of the amount of the
drawing promptly following the determination thereof. The Borrower agrees to pay
to the L/C Issuer of any Letter of Credit that has been drawn upon the amount of
all draws thereunder, in Dollars (or the Dollar Equivalent of such payment if
such payment was made in an Alternative Currency), no later than (x) the
Business Day on which the L/C Issuer has provided notice thereof to the Borrower
if such notice has been provided prior to 11:00 a.m. on such Business

 



-56-

 

 

Day, or (y) no later than 10:00 a.m. on the next succeeding Business Day after
the Borrower receives such notice from such L/C Issuer if such notice is not
received prior to 11:00 a.m. on such day (each such date, an “Honor Date”), and
such L/C Issuer shall provide prompt notice to the Administrative Agent of such
reimbursement. If the Borrower fails to so reimburse the applicable L/C Issuer
by such time, such L/C Issuer shall promptly notify the Administrative Agent of
the Honor Date and the amount of the unreimbursed drawing (expressed in Dollars
in the amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
Administrative Agent shall provide such notice, along with the amount of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage thereof, to
each Revolving Credit Lender. In such event, the Borrower shall be deemed to
have requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed
on the Honor Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of Base Rate Loans, but subject to the amount of the unutilized portion of the
Revolving Credit Commitments and the conditions set forth in Section 4.02 (other
than the delivery of a Committed Loan Notice). Any notice given by any L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

 

(ii)            Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer, in
Dollars, at the Administrative Agent’s Office for Dollar-denominated payments in
an amount equal to its Applicable Revolving Credit Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the L/C Issuer in
Dollars.

 

(iii)           With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Revolving
Credit Lender’s payment to the Administrative Agent for the account of the L/C
Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.

 

(iv)          Until each Revolving Credit Lender funds its Revolving Credit Loan
or L/C Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of such
amount shall be solely for the account of the applicable L/C Issuer.

 

(v)           Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such
Revolving Credit Lender may have against any L/C Issuer, the Borrower, any
Restricted Subsidiary or any other Person for any reason whatsoever; (B) the
occurrence or

 



-57-

 

 

continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.03(c) is subject to the conditions set forth in Section 4.02
(other than delivery by the Borrower of a Committed Loan Notice). No such making
of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrowers to reimburse the applicable L/C Issuer for the amount of any payment
made by the L/C Issuer under any Letter of Credit, together with interest as
provided herein.

 

(vi)          If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of any L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the applicable L/C Issuer shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the applicable Overnight Rate from time to
time in effect, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Revolving
Credit Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Revolving Credit Lender’s Revolving Credit Loan
included in the relevant Revolving Credit Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be. A certificate of the applicable
L/C Issuer submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.

 

(d)           Repayment of Participations.

 

(i)             At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender such Lender’s
L/C Advance in respect of such payment in accordance with Section 2.03(c), if
the Administrative Agent receives for the account of the L/C Issuer any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from the Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Lender its Applicable Revolving Credit Percentage thereof in
Dollars and in the same funds as those received by the Administrative Agent.

 

(ii)            If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Revolving Credit Lender shall pay to the Administrative Agent for the
account of the L/C Issuer its Applicable Revolving Credit Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the applicable Overnight Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

 

(e)           Obligations Absolute. The obligation of the Borrower to reimburse
the applicable L/C Issuer for each drawing under each Letter of Credit and,
without duplication, to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

 

(i)             any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 



-58-

 

 

(ii)            the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Restricted Subsidiary may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

 

(iii)           any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)           waiver by the L/C Issuer of any requirement that exists for the
L/C Issuer’s protection and not the protection of the Borrower or any waiver by
the L/C Issuer which does not in fact materially prejudice the Borrower;

 

(v)           any payment made by the L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;

 

(vi)          any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

(vii)         any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrower or any
Restricted Subsidiary or in the relevant currency markets generally; or

 

(viii)        any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Restricted Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid, but only to the extent
not prohibited by any applicable Requirement of Law.

 

(f)            Role of L/C Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability

 



-59-

 

 

of any document or instrument related to any Letter of Credit or Issuer
Document. The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
L/C Issuers, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of any L/C Issuer shall be liable
or responsible for any of the matters described in clauses (i) through (viii) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the applicable
L/C Issuer, and the applicable L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The applicable L/C Issuer may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

 

(g)           Applicability of ISP and UCP; Limitation of Liability. Unless
otherwise expressly agreed by the applicable L/C Issuer and the Borrower when a
Letter of Credit is issued, (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit. Notwithstanding the foregoing, no L/C Issuer shall be
responsible to the Borrower or any other Permitted L/C Party for, and no L/C
Issuer’s rights and remedies against the Borrower or any other Permitted L/C
Party shall be impaired by, any action or inaction of such L/C Issuer required
or permitted under any law, order, or practice that is required or permitted to
be applied to any Letter of Credit or this Agreement, including any Requirement
of Law or any order of a jurisdiction where the applicable L/C Issuer or the
beneficiary is located, the practice stated in the ISP or UCP, as applicable, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

 

(h)           Letter of Credit Fees. The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender (subject to
Section 2.16) in accordance with its Applicable Revolving Credit Percentage, in
Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) (i) for each
commercial Letter of Credit equal to the Applicable Rate for commercial Letters
of Credit times the Dollar Equivalent of the daily amount available to be drawn
under such Letter of Credit, and (ii) for each standby Letter of Credit equal to
the Applicable Rate for such type (Financial Letter of Credit or Performance
Letter of Credit) of such Letter of Credit times the Dollar Equivalent of the
daily amount available to be drawn under such Letter of Credit. For purposes of
computing the Dollar Equivalent of the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.08. Letter of Credit Fees shall be (i) due and payable
on the tenth Business Day after the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the Dollar Equivalent
of the daily amount available to be drawn under each Letter of

 



-60-

 

 

 

Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Revolving Lenders, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.

 

(i)             Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer. The Borrower shall pay directly to the applicable L/C Issuer for its
own account, in Dollars, a fronting fee (i) with respect to each commercial
Letter of Credit, at a rate separately agreed to between the Borrower and such
L/C Issuer, computed on the Dollar Equivalent of the amount of such Letter of
Credit, and payable upon the issuance thereof, (ii) with respect to any
amendment of a commercial Letter of Credit increasing the amount of such Letter
of Credit, at a rate separately agreed between the Borrower and such L/C Issuer,
computed on the Dollar Equivalent of the amount of such increase, and payable
upon the effectiveness of such amendment, and (iii) with respect to each standby
Letter of Credit, at the rate per annum specified in the applicable Fee Letter
or otherwise agreed between such L/C Issuer and the Borrower, computed on the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears. Such fronting fee with respect to
standby Letters of Credit shall be due and payable on the tenth Business Day
after the last Business Day of each March, June, September and December in
respect of the then-ended quarterly period (or portion thereof, in the case of
the first payment), commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. Such fronting fee with respect to commercial Letters of
Credit shall be due and payable as provided in subparts (i) and (ii) above. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.08. In addition, the Borrower shall pay directly to the
applicable L/C Issuer for its own account, in Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

 

(j)             Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

(k)            Letters of Credit Issued for Permitted L/C Parties.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, is for the account of, or the applicant therefor
is, a Permitted L/C Party other than the Borrower, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account, or upon the application, of Permitted L/C
Parties other than the Borrower inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Permitted L/C Parties.

 

(l)             Additional L/C Issuers. In addition to Wells Fargo and each L/C
Issuer listed on the signature pages hereto as an “L/C Issuer,” the Borrower may
from time to time, with notice to the Revolving Credit Lenders and the consent
of the Administrative Agent and the applicable Revolving Credit Lender being so
appointed, appoint additional Revolving Credit Lenders to be L/C Issuers
hereunder, provided that the total number of L/C Issuers at any time shall not
exceed six Revolving Credit Lenders (or such larger number of additional
Revolving Credit Lenders as the Administrative Agent may agree to permit from
time to time). Upon the appointment of a Revolving Credit Lender as an L/C
Issuer hereunder such Person shall become vested with all of the rights, powers,
privileges and duties of an L/C Issuer hereunder.

 

(m)           Removal of L/C Issuers. The Borrower may at any time remove Wells
Fargo or any L/C Issuer that is appointed pursuant to subpart (l) above, if
either such Person is at such time a Defaulting Lender or such Person consents
to such removal; provided that (i) such removal shall be made upon not

 



-61-

 

 

less than 30 days’ prior written notice to such L/C Issuer and the
Administrative Agent (or such shorter time as such L/C Issuer shall agree) and
(ii) such removed L/C Issuer shall retain all the rights, powers, privileges and
duties of an L/C Issuer hereunder with respect to all Letters of Credit issued
by such L/C Issuer and outstanding as of the effective date of its removal as
L/C Issuer and all L/C Obligations with respect thereto (including the right to
require the Revolving Credit Lenders to make Revolving Credit Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). Without
limiting the foregoing, upon the removal of a Lender as an L/C Issuer hereunder,
the Borrower may, or at the request of such removed L/C Issuer the Borrower
shall use commercially reasonable efforts to, arrange for one or more of the
other L/C Issuers to issue Letters of Credit hereunder in substitution for the
Letters of Credit, if any, issued by such removed L/C Issuer and outstanding at
the time of such removal, or make other arrangements satisfactory to the removed
L/C Issuer to effectively cause another L/C Issuer to assume the obligations of
the removed L/C Issuer with respect to any such Letters of Credit.

 

(n)           Reporting of Letter of Credit Information and L/C Issuer Sublimit.
At any time that there is more than one L/C Issuer, then on (i) the last
Business Day of each calendar month, and (ii) each date that an L/C Credit
Extension occurs with respect to any Letter of Credit, each L/C Issuer (or, in
the case of part (ii), the applicable L/C Issuer) shall deliver to the
Administrative Agent a report setting forth in form and detail reasonably
satisfactory to the Administrative Agent information with respect to each Letter
of Credit issued by such L/C Issuer that is outstanding hereunder, including any
auto-renewal or termination of auto-renewal provisions in such Letter of Credit.
In addition, each L/C Issuer shall provide notice to the Administrative Agent of
its L/C Issuer Sublimit, or any change thereto, promptly upon it becoming an L/C
Issuer or making any change to its L/C Issuer Sublimit. No failure on the part
of any L/C Issuer to provide such information pursuant to this Section 2.03(n)
shall limit the obligation of the Borrowers or any Revolving Credit Lender
hereunder with respect to its reimbursement and participation obligations,
respectively, pursuant to this Section 2.03.

 

(o)           Cash Collateralized Letters of Credit. If the Borrower has fully
Cash Collateralized the applicable L/C Issuer with respect to any Extended
Letter of Credit issued by such L/C Issuer in accordance with Section 6.27 and
the Borrower and the applicable L/C Issuer have made arrangements between them
with respect to the pricing and fees associated therewith (each such Extended
Letter of Credit a “Cash Collateralized Letter of Credit”), then on the day that
is 95 days (or such shorter period of time permitted by such L/C Issuer) after
the date of notice to the Administrative Agent thereof by the applicable L/C
Issuer (so long as such Cash Collateral has remained in place for the entirety
of such 95-day (or applicable shorter) period), and for so long as such Cash
Collateral remains in place (i) such Cash Collateralized Letter of Credit shall
cease to be a “Letter of Credit” hereunder, (ii) such Cash Collateralized Letter
of Credit shall not constitute utilization of the Revolving Credit Facility,
(iii) no Revolving Credit Lender shall have any further obligation to fund
participations, L/C Borrowings or Revolving Credit Loans to reimburse any
drawing under any such Cash Collateralized Letter of Credit, (iv) no Letter of
Credit Fee shall be due or payable to the Revolving Credit Lenders, or any of
them, hereunder with respect to such Cash Collateralized Letter of Credit, and
(v) any fronting fee, issuance fee or other fee with respect to such Cash
Collateralized Letter of Credit shall be as agreed separately between the
Borrower and such L/C Issuer.

 

2.04        Swing Line Loans.

 

(a)           The Swing Line. Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, may in its sole discretion make loans in
Dollars (each such loan, a “Swing Line Loan”) to any Borrower from time to time
on any Business Day during the Availability Period with respect to the Revolving
Credit Facility in an aggregate amount not to exceed at any time outstanding the
amount of the Swing Line Sublimit, notwithstanding the fact that such Swing Line
Loans, when aggregated with the Applicable Revolving Credit Percentage of the
Outstanding Amount of Revolving Credit Loans and L/C Obligations of the Lender

 



-62-

 

 

acting as Swing Line Lender, may exceed the amount of such Revolving Credit
Lender’s Revolving Credit Commitment; provided that after giving effect to any
Swing Line Loan, (i) the Total Revolving Credit Outstandings shall not exceed
the Revolving Credit Facility at such time and (ii) the Revolving Credit
Exposure of any Revolving Credit Lender shall not exceed such Revolving Credit
Lender’s Revolving Credit Commitment; provided further that the Borrower shall
not use the proceeds of any Swing Line Loan to refinance any outstanding Swing
Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, any Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Swing Line Loan.

 

(b)           Borrowing Procedures. Each Swing Line Borrowing shall be made upon
the Administrative Borrower’s irrevocable notice to the Swing Line Lender and
the Administrative Agent, which may be given by (A) telephone or (B) by a Swing
Line Loan Notice; provided that any telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a Swing
Line Loan Notice. Each such notice must be received by the Swing Line Lender and
the Administrative Agent not later than 1:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
of $100,000, and (ii) the requested borrowing date, which shall be a Business
Day. Promptly after receipt by the Swing Line Lender of any telephonic Swing
Line Loan Notice, the Swing Line Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Swing Line Loan Notice and, if not, the Swing Line Lender will
notify the Administrative Agent of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Revolving Credit Lender) prior to 2:00
p.m. on the date of the proposed Swing Line Borrowing (A) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the first proviso to the first sentence of Section 2.04(a), or (B) that
one or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Administrative Borrower.

 

(c)           Refinancing of Swing Line Loans.

 

(i)            The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Administrative Borrower (which hereby
irrevocably authorizes the Swing Line Lender to so request on its behalf), that
each Revolving Credit Lender make a Base Rate Loan in an amount equal to such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the amount
of Swing Line Loans then outstanding. Such request shall be made in writing
(which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Revolving Credit Facility and the conditions set forth in Section 4.02. The
Swing Line Lender shall furnish the Administrative Borrower with a copy of the
applicable Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Credit Lender shall make an amount equal to
its Applicable Revolving Credit Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in Same Day Funds
(and the Administrative Agent may apply Cash Collateral available with respect
to the applicable Swing Line Loan) for the account of the Swing Line Lender at
the Administrative Agent’s Office for Dollar-denominated payments not later than
1:00 p.m. on the day specified in such Committed Loan Notice, whereupon, subject
to Section 2.04(c)(ii), each Revolving Credit Lender that so makes

 



-63-

 

 

funds available shall be deemed to have made a Base Rate Loan to the
Administrative Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.

 

(ii)            If for any reason any Swing Line Loan cannot be refinanced by
such a Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the
request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Credit Lenders fund its risk participation in the relevant Swing Line
Loan and each Revolving Credit Lender’s payment to the Administrative Agent for
the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

 

(iii)           If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Revolving Credit Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Revolving Credit Borrowing or funded participation in the relevant Swing Line
Loan, as the case may be. A certificate of the Swing Line Lender submitted to
any Revolving Credit Lender (through the Administrative Agent) with respect to
any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

 

(iv)           Each Revolving Credit Lender’s obligation to make Revolving
Credit Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.04(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Administrative Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Administrative Borrower
to repay Swing Line Loans, together with interest as provided herein.

 

(d)           Repayment of Participations.

 

(i)             At any time after any Revolving Credit Lender has purchased and
funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.

 

(ii)            If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line

 



-64-

 

 

Lender its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate. The Administrative Agent will make such demand upon the request
of the Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)            Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Administrative Borrower for interest on
the Swing Line Loans. Until each Revolving Credit Lender funds its Base Rate
Loan or risk participation pursuant to this Section 2.04 to refinance such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of any Swing
Line Loan, interest in respect of such Applicable Revolving Credit Percentage
shall be solely for the account of the Swing Line Lender.

 

(f)            Payments Directly to Swing Line Lender. The Administrative
Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

2.05        Prepayments.

 

(a)           Optional.

 

(i)            The Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Term Loans and Revolving Credit
Loans in whole or in part without premium or penalty; provided that (A) such
notice must be in a form acceptable to the Administrative Agent and be received
by the Administrative Agent not later than 11:00 a.m. (1) three Business Days
prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Dollars, (2) four Business Days prior to any date of prepayment of CAD Loans,
and (3) on the date of prepayment of Base Rate Loans; (B) any prepayment of
Eurocurrency Rate Loans shall be in a principal amount of $5,000,000 or
CAD$5,000,000 with respect to CAD Loans or a whole multiple of $1,000,000 or
CAD$1,000,000 with respect to CAD Loans in excess thereof; and (C) any
prepayment of Base Rate Loans and Canadian Index Rate Loans shall be in a
principal amount of $500,000 or CAD$500,000, as applicable, or a whole multiple
of $100,000 or CAD$100,000, as applicable, in excess thereof or, in each case,
if less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
ratable portion of such prepayment (based on such Lender’s Applicable Percentage
in respect of the relevant Facility). If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein; provided that
such notice may state that such notice is conditional upon the consummation of
an acquisition or sale transaction or upon the effectiveness of other credit
facilities or the receipt of the proceeds from the issuance of other
Indebtedness or the occurrence of any other specified event, in which case such
notice of prepayment may, subject to Section 3.05, be revoked by the Borrower
(by notice to the Administrative Agent on or prior to the specified date) if
such condition is not satisfied. Any prepayment of a Eurocurrency Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Each prepayment
of the outstanding Term Loans pursuant to this Section 2.05(a)(i) shall be
applied as directed by the Borrower. Subject to Section 2.16, each such
prepayment shall be paid to the Lenders in accordance with their respective
Applicable Percentages in respect of each of the relevant Facilities.

 



-65-

 

 

(ii)           The Borrower may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $100,000.
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein; provided that such notice may state that such notice is
conditional upon the consummation of an acquisition or sale transaction or upon
the effectiveness of other credit facilities or the receipt of the proceeds from
the issuance of other Indebtedness or the occurrence of any other specified
event, in which case such notice of prepayment may, subject to Section 3.05, be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified date) if such condition is not satisfied.

 

(b)           Mandatory.

 

(i)            If the Administrative Agent notifies the Borrower at any time
that the Total Revolving Credit Outstandings at such time exceed the aggregate
Revolving Credit Commitments in effect at such time (including as a result of a
fluctuation in the Spot Rate of over 3% from the original Spot Rate in respect
of any L/C Obligations or Revolving Credit Loan denominated in an Alternative
Currency), then, within five Business Days after receipt of such notice, the
Borrower shall prepay Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount sufficient to reduce such Outstanding Amount as of such date of
payment to an amount not to exceed the Revolving Credit Facility then in effect;
provided, however, that the Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(i) unless,
after the prepayment in full of the Revolving Credit Loans, the Total Revolving
Credit Outstandings exceed the Revolving Credit Facility then in effect. The
Administrative Agent may, at any time and from time to time after the initial
deposit of such Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of further exchange rate
fluctuations.

 

(ii)           Except as otherwise provided in Section 2.16, prepayments of the
Revolving Credit Facility made pursuant to this Section 2.05(b), first, shall be
applied ratably to the L/C Borrowings and the Swing Line Loans, second, shall be
applied ratably to the outstanding Revolving Credit Loans, and, third, shall be
used to Cash Collateralize the remaining L/C Obligations in full. Upon the
drawing of any Letter of Credit that has been Cash Collateralized, the funds
held as Cash Collateral shall be applied (without any further action by or
notice to or from the Administrative Borrower or any other Loan Party or any
Defaulting Lender that has provided Cash Collateral) to reimburse the applicable
L/C Issuer or the applicable Revolving Credit Lenders, as applicable.

 

2.06        Termination or Reduction of Revolving Credit Commitments.

 

(a)            Optional. The Borrower may, upon notice to the Administrative
Agent, terminate the Revolving Credit Facility, or from time to time permanently
reduce the Revolving Credit Facility; provided that (a) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction, (b) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof, (c) the Borrower shall not terminate or reduce
the Revolving Credit Facility if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Credit Outstandings would
exceed the Revolving Credit Facility, and (d) if, after giving effect to any
reduction of the Revolving Credit Facility, the Alternative Currency Sublimit or
the Swing Line Sublimit exceeds the amount of the Revolving Credit Facility,
such Sublimit shall be automatically reduced by the amount of such excess.
Except as provided in the preceding

 



-66-

 

 

sentence, the amount of any such Revolving Credit Facility reduction shall not
be applied to the Alternative Currency Sublimit or the Swing Line Sublimit
unless otherwise specified by the Borrower.

 

(b)           Application of Commitment Reductions; Payment of Fees.

 

(i)            The Administrative Agent will promptly notify the Lenders of any
notice of termination or reduction of the Revolving Credit Facility. Any
reduction of the Revolving Credit Facility shall be applied to the Revolving
Credit Commitment of each Revolving Credit Lender according to its Applicable
Revolving Credit Percentage. All fees in respect of the Revolving Credit
Facility accrued until the effective date of any termination of the Revolving
Credit Facility shall be paid on the effective date of such termination.

 

(ii)           Notwithstanding anything to the contrary contained herein, a
notice of termination of the Revolving Credit Commitments and the prepayment in
full of the Loans in connection therewith may state that such notice is
conditioned upon the effectiveness of other credit facilities, and if any notice
so states it may be revoked by the Administrative Borrower by notice to the
Administrative Agent on or prior to the date specified for the termination of
the Revolving Credit Commitments and such prepayment that the refinancing
condition has not been met and the termination and prepayment is to be revoked,
provided that the Borrowers will continue to be responsible for any costs or
expenses pursuant to Section 3.05 in connection with the failure to prepay Loans
resulting from such revocation.

 

2.07         Repayment of Loans.

 

(a)            Term Loans.

 

(i)             The Administrative Borrower shall repay to the Term A Lenders
the aggregate principal amount of all Term A Loans in quarterly principal
installments equal to 1.25% of the aggregate principal amount of the Term A
Facility drawn under Section 2.01(a), on the last Business Day of each Fiscal
Quarter (commencing on the last Business Day of the first full Fiscal Quarter
after the Fiscal Quarter in which the Closing Date occurs);

 

(ii)            The Canadian Borrower shall repay to the CAD Term Lenders, in
quarterly principal installments equal to 1.25% of the aggregate principal
amount of the CAD Term Facility, on the last Business Day of each Fiscal Quarter
(commencing on the last Business Day of the first full Fiscal Quarter after the
Fiscal Quarter in which the Closing Date occurs);

 

provided that in each case (A) the amount of each such payment shall be adjusted
for the application of prepayments in accordance with the order of priority set
forth in Section 2.05 and (B) the final principal repayment installment of the
applicable Term Loans shall be repaid on the Maturity Date for such Term
Facility and in any event shall be in an amount equal to the aggregate principal
amount of all applicable Term Loans outstanding on such date; provided further,
that (i) if any principal repayment installment to be made by the Borrower
(other than principal repayment installments on Eurocurrency Rate Loans) shall
come due on a day other than a Business Day, such principal repayment
installment shall be due on the next succeeding Business Day.

 

(b)           Revolving Credit Loans. Each Borrower shall repay to the Revolving
Credit Lenders on the Maturity Date for the Revolving Credit Facility the
aggregate principal amount of all Revolving Credit Loans made to such Borrower
outstanding on such date.

 



-67-

 

 

(c)            Swing Line Loans. The Administrative Borrower shall repay each
Swing Line Loan on the earlier to occur of (i) the date 10 Business Days after
such Loan is made and (ii) the Maturity Date for the Revolving Credit Facility.

 

2.08         Interest.

 

(a)            Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Rate for such
Facility; (ii) each Base Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for the Revolving Credit
Facility.

 

(b)            (i)If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Requirements of Law.

 

(ii)            If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable
Requirements of Law.

 

(iii)           Upon the request of the Required Lenders, while any Event of
Default exists (other than as set forth in clauses 2.08(b)(i) and (b)(ii)
above), the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Requirements of Law.

 

(iv)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)            Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.09        Fees.

 

In addition to certain fees described in subsections (h) and (i) of Section
2.03:

 

(a)           Commitment Fee.

 

(i)              The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender (subject to Section 2.16(a)(iii) with
respect to Defaulting Lenders) in accordance with its Applicable Revolving
Credit Percentage, a commitment fee in Dollars equal to the Applicable Rate
times the actual daily amount by which the Revolving Credit Facility exceeds the
sum of (i) the Outstanding Amount of Revolving

 



-68-

 

 

Credit Loans and (ii) the Outstanding Amount of L/C Obligations, subject to
adjustment as provided in Section 2.16. The commitment fee with respect to the
Revolving Credit Facility shall accrue at all times during the Availability
Period with respect to the Revolving Credit Facility, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the tenth Business Day after the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period for the Revolving Credit Facility.

 

(ii)             [reserved].

 

(iii)           The commitment fees set forth in clauses (i) and (ii) above
shall each be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by such Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

 

(b)           Other Fees.

 

(i)            The Borrower shall pay to the Arrangers and the Administrative
Agent for their own respective accounts, in Dollars, fees in the amounts and at
the times specified in the Fee Letters. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

(ii)           The Borrower shall pay to the Lenders, in Dollars, such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

2.10        Computation of Interest and Fees.

 

(a)           All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Eurocurrency Rate), Canadian Index
Rate Loans (including Canadian Index Rate Loans determined by reference to the
Eurocurrency Rate) and CAD Loans (to the extent determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed, or, in the case of interest in respect
of CAD Loans, if market practice differs from the foregoing as reasonably
determined by the Administrative Agent, in accordance with such market practice.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

(b)           If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower, the
Administrative Agent or the Required Lenders determine that (i) the Leverage
Ratio as calculated by the Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further

 



-69-

 

 

action by the Administrative Agent, any Lender or any L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent,
any Lender or any L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(h) or 2.08(b) or under Article VIII. The Borrower’s obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.

 

2.11        Evidence of Debt.

 

(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Credit Extensions made by the Lenders
to the Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Promptly after the request
of any Lender to the Borrower made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans to the Borrower in
addition to such accounts or records. Each Lender may attach schedules to a Note
and endorse thereon the date, Type (if applicable), amount and maturity of its
Loans and payments with respect thereto.

 

(b)           In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit and Swing Line Loans. In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

2.12        Payments Generally; Administrative Agent’s Clawback.

 

(a)           General. All payments to be made by the Borrower shall be made
free and clear and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on CAD Loans, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the
date specified herein. Except as otherwise expressly provided herein, all
payments by the Borrower with respect to principal and interest on CAD Loans
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Canadian Dollars and in Same Day Funds not later than 2:00 p.m. on the
date specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, the Borrower is prohibited by any
Law from making any required payment hereunder in Canadian Dollars, the Borrower
shall make such payment in Dollars in the Dollar Equivalent of such Canadian
Dollar payment amount. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage in respect of the relevant Facility (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent or the applicable L/C Issuer after (i) 2:00 p.m., in the
case of payments in Dollars or (ii) the Applicable Time specified to the
Borrower by the Administrative Agent at least one (1) Business

 



-70-

 

 

 

Day prior to the date any such payment is to be made in the case of payments in
Canadian Dollars, shall in each case be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue. If any
payment to be made by the Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

 

(b)           (i)             Funding by Lenders; Presumption by Administrative
Agent. Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurocurrency Rate Loans (or, in
the case of any Borrowing of Base Rate Loans or Canadian Index Rate Loans, prior
to (A) 12:00 noon on the date of such Borrowing if such Borrowing is to be made
on a Business Day other than the date the Administrative Agent received the
applicable Committed Loan Notice with respect to such Borrowing and (B) 2:00
p.m. on the date of such Borrowing if such Borrowing is to be made on the same
Business Day as the date the Administrative Agent received the applicable
Committed Loan Notice with respect to such Borrowing) that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Borrowing of Base Rate Loans or Canadian Index Rate Loans, that such Lender
has made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans or Canadian Index Rate Loans. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

(ii)           Payments by Borrower; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the time at which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable L/C Issuer hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Appropriate Lenders or the
applicable L/C Issuer, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Appropriate Lenders
or the applicable L/C Issuer, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or such L/C Issuer, in Same Day Funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 



-71-

 

 

(c)            Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender to the Borrower as provided in the foregoing provisions of this Article
II, and such funds are not made available to the Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(d)           Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Term Loans and Revolving Credit Loans, to fund participations
in Letters of Credit and Swing Line Loans and to make payments pursuant to
Section 10.04(c) are several and not joint. The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under Section
10.04(c) on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 10.04(c).

 

(e)           Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

(f)            Insufficient Funds. Subject to the application of Section 8.03 by
its terms, if at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, L/C Borrowings,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

 

2.13        Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:

 

(i)             if any such participations or subparticipations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)            the provisions of this Section shall not be construed to apply
to (x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.15, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to the Borrower or any
Restricted Subsidiary or Affiliate thereof (as to which the provisions of this
Section shall apply).

 



-72-

 

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

2.14        Increase in Commitments.

 

(a)           Request for Increase. The Borrower may, from time to time, request
by written notice to the Administrative Agent (x) one or more increases in the
Revolving Credit Facility (each, a “Revolving Credit Increase”), (y) one or more
increases in any Term Facility (each, a “Term Loan Increase”) or (z) one or more
term loan tranches to be made available to the Borrower (each, an “Incremental
Term Loan”; each Incremental Term Loan, each Revolving Credit Increase and each
Term Loan Increase, collectively, referred to as the “Incremental Increases”);
provided that (i) the principal amount for all such Incremental Increases, in
the aggregate, after the ClosingAmendment No. 1 Effective Date (including the
then requested Incremental Increase) shall not exceed the sum of (such amount,
the “Incremental Cap”) (x)(A) the greater of (I) the Dollar Equivalent of
$250,000,000 (for the avoidance of doubt, no Lender with respect to any
Incremental Increase shall be obligated to disburse any Incremental Increases in
any currency other than Dollars or Canadian Dollars without its consent) and
(II) 65% of EBITDA for the Administrative Borrower and its Restricted
Subsidiaries for the last four full Fiscal Quarters ending on or prior to such
day for which the financial statements and certificates required by Section
6.01(a) or 6.01(b) have been delivered, plus (y) all voluntary prepayments of
Term Loans plus (z) such additional unlimited amounts, such that, after giving
effect to such Incremental Increases, the First Lien Leverage Ratio of the
Administrative Borrower shall be no greater than 2.50 to 1.00 on a pro forma
basis (without netting the proceeds of such Incremental Increases and treating
all Incremental Increases then incurred as fully drawn for purposes of such
calculation); (ii) any such request for an Incremental Increase shall be in a
minimum Dollar or Dollar Equivalent amount of $5,000,000 (or a lesser amount in
the event such amount represents all remaining availability under this Section);
(iii) no Revolving Credit Increase shall increase the Swing Line Sublimit
without the consent of the Swing Line Lender; (iv) any Revolving Credit Increase
may, at the request of the Borrower, be available for the issuance of Letters of
Credit within the limits of the L/C Issuer Sublimits; (v) no Incremental Term
Loan shall mature earlier than the latest Maturity Date for any Term Facility
then in effect or have a shorter weighted average life to maturity than the
remaining weighted average life to maturity of any Term Facility; (vi) each
Incremental Term Loan shall (A) rank pari passu in right of payment, prepayment,
voting and/or security with the Term Loans and (B) shall have an Applicable Rate
or pricing grid as determined by the Lenders providing such Incremental Term
Loans and the Borrower; (vii) except as provided above, all other terms and
conditions applicable to any Term Loan Increase or Incremental Term Loan, to the
extent not consistent with the terms and conditions applicable to the existing
Term Facilities, shall be reasonably satisfactory to the applicable Lenders
providing such Term Loan Increase or Incremental Term Loan and the Borrower;
provided that any terms that are more restrictive to the Borrower and its
Restricted Subsidiaries shall be added to the Term Facility hereunder, provided
further that if such terms have been amended, modified or removed by the
requisite Lenders providing such Incremental Term Loans, such terms shall be
automatically deemed amended, modified or removed in respect of each other Term
Facility hereunder (or tranche thereof) which shall be in form reasonably
satisfactory to the Administrative Agent; and (viii) each Incremental Increase
shall constitute Obligations hereunder and shall be guaranteed and secured
pursuant to the Guaranty, Collateral Agreements and the other Security
Instruments on a pari passu basis.

 

(b)           Process for Increase. Incremental Increases may be (but shall not
be required to be) provided by any existing Lender, in each case on terms
permitted in this Section 2.14 and otherwise on terms reasonably acceptable to
the Borrower and the Lenders providing such Incremental Increase (including any
other Person that qualifies as an Eligible Assignee (each such other Person, an
“Additional Lender”)) pursuant to a joinder agreement in form and substance
reasonably satisfactory to the

 



-73-

 

 

Administrative Agent; provided that (i) the Administrative Agent shall have
consented (in each case, such consent not to be unreasonably withheld, delayed
or conditioned) to each proposed Additional Lender providing such Incremental
Increase to the extent the Administrative Agent would be required to consent to
an assignment to such Additional Lender pursuant to Section 10.06(b)(iii) and
(ii) in the case of any Revolving Credit Increase, each L/C Issuer and the Swing
Line Lender shall have consented (in each case, such consent not to be
unreasonably withheld, delayed or conditioned) to each such Lender or proposed
Additional Lender providing such Revolving Credit Increase if such consent by
the L/C Issuers or the Swing Line Lender, as the case may be, would be required
under Section 10.06(b)(iii) for an assignment of Revolving Credit Loans or
Revolving Credit Commitments to such Lender or proposed Additional Lender;
provided further that the Borrower shall not be required to offer or accept
commitments from existing Lenders for any Incremental Increase. No Lender shall
have any obligation to increase its Revolving Credit Commitment, increase its
applicable Term Commitment or applicable Term Loans or participate in any
Incremental Term Loan, as the case may be, and no consent of any Lender, other
than the Lenders agreeing to provide any portion of an Incremental Increase,
shall be required to effectuate such Incremental Increase.

 

(c)           Effective Date and Allocations. The Administrative Agent and the
Borrower shall determine the effective date of any Incremental Increase (the
“Increase Effective Date”). The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such Incremental Increase
and the Increase Effective Date.

 

(d)           Conditions.

 

(i)             As a condition precedent to each Incremental Increase, the
Borrower shall deliver to the Administrative Agent a certificate of the Borrower
and, if reasonably determined by the Administrative Agent to be necessary or
desirable under applicable Requirements of Law with respect to the Loan
Documents of a Guarantor, of each such Guarantor, dated as of the Increase
Effective Date, signed by a Responsible Officer of the Borrower or each such
Guarantor, as applicable, and (A) certifying and attaching the resolutions
adopted by the Borrower or such Guarantor approving or consenting to such
Incremental Increase (which, with respect to any such Loan Party, may, if
applicable, be the resolutions entered into by such Loan Party in connection
with the incurrence of the Obligations on the Closing Date) and (B) certifying
that (1) both before and immediately after giving effect to such Incremental
Increase, as of the Increase Effective Date no Event of Default shall exist and
be continuing, (2) immediately after giving effect to such Incremental Increase,
as of the Increase Effective Date, the Borrower shall be in pro forma compliance
(after giving effect to the incurrence of such Incremental Increase and the use
of proceeds thereof) with each of the financial covenants contained in Section
7.14 and (3) the representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, are true and correct in all material respects (or, with respect to
representations and warranties modified by a materiality or Material Adverse
Effect standard, in all respects) on and as of the Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects (or, with respect to representations or warranties modified by a
materiality or Material Adverse Effect standard, each such representation or
warranty shall be true and correct in all respects) as of such earlier date, and
except that for purposes of this clause (i)(B)(3), the representations and
warranties contained in Sections 5.04(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively. In addition, as a condition precedent to each Incremental
Increase, the Borrower shall deliver or cause to be delivered such other
officer’s certificates, organizational documents and legal opinions of the type
delivered on the Closing Date as are reasonably requested by, and in form and
substance reasonably satisfactory to, the Administrative Agent.

 



-74-

 

 

(ii)            Each Revolving Credit Increase shall have substantially the same
terms as the outstanding Revolving Credit Loans and be part of the existing
Revolving Credit Facility hereunder. Upon each Revolving Credit Increase (x)
each Revolving Credit Lender having a Revolving Credit Commitment immediately
prior to such increase will automatically and without further act be deemed to
have assigned to each Revolving Credit Lender providing a portion of the
Revolving Credit Increase (each, a “Revolving Credit Increase Lender”) in
respect of such increase, and each such Revolving Credit Increase Lender will
automatically and without further act be deemed to have assumed a portion of
such Revolving Credit Lender’s participations hereunder in outstanding Letters
of Credit and Swing Line Loans such that, after giving effect to each such
deemed assignment and assumption of participations, the percentage of the
aggregate outstanding participations hereunder in (1) Letters of Credit and (2)
Swing Line Loans, will, in each case, equal each Revolving Credit Lender’s
Applicable Revolving Credit Percentages (after giving effect to such increase in
the Revolving Credit Facility) and (y) if, on the date of such increase there
are any Revolving Credit Loans outstanding, the Revolving Credit Lenders shall
make such payments among themselves as the Administrative Agent may reasonably
request to the extent necessary to keep the outstanding Revolving Credit Loans
ratable with any revised Applicable Revolving Credit Percentages arising from
such Revolving Credit Increase, and the Borrower shall pay to the applicable
Lenders any amounts required to be paid pursuant to Section 3.05 in connection
with such payments among the Revolving Credit Lenders as if such payments were
effected by prepayments of Revolving Credit Loans.

 

(iii)           To the extent that any Incremental Increase shall take the form
of a Term Loan Increase or an Incremental Term Loan, this Agreement may be
amended to the extent necessary (without the need to obtain the consent of any
Lender or any L/C Issuer other than the Lenders providing such Incremental Term
Loans or Term Loan Increase), including with respect to such terms as are
customary for a term loan commitment, including mandatory prepayments,
assignments and voting provisions; provided that (i) if any such terms (when
taken as a whole) are materially more restrictive to the Borrower and its
Restricted Subsidiaries then such material terms shall be added to the Term
Facility hereunder, provided that if such terms have been amended, modified or
removed by the requisite Lenders providing such Incremental Term Loans, such
terms shall be automatically deemed amended, modified or removed in respect of
each other Term Facility hereunder (or tranche thereof) without any further
action by or consent of any Person and (ii) no such terms or amendment shall
contravene any of the terms of the then existing Loan Documents. On any Increase
Effective Date on which any Incremental Increase in the form of a Term Loan
Increase or an Incremental Term Loan is effective, subject to the satisfaction
of the terms and conditions in this Section 2.14, each Lender of such new Term
Loan Increase or an Incremental Term Loan shall make an amount equal to its
commitment to such new Term Loan Increase or an Incremental Term Loan available
to the Borrower, in a manner consistent with Borrowings hereunder.

 

(iv)          Notwithstanding anything to the contrary contained in this
subsection 2.14(d), the only conditions precedent to any Incremental Increase in
connection with a Limited Conditionality Transaction shall be those set forth in
Section 1.09.

 

(e)            Conflicting Provisions. This Section shall supersede any
provisions in Section 2.13 or 10.01 to the contrary.

 

2.15        Cash Collateral.

 

(a)            Certain Credit Support Events. If (i) as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, (ii) the
Borrower shall be required to provide Cash

 



-75-

 

 

Collateral pursuant to Section 8.02(c), or (iii) there shall exist a Defaulting
Lender, the Borrower shall immediately (in the case of clause (ii) above) or
within one Business Day (in all other cases) (or such longer period of time
permitted by the Administrative Agent and the applicable L/C Issuer) following
any request by the Administrative Agent or the applicable L/C Issuer, provide
Cash Collateral in an amount not less than the applicable Minimum Collateral
Amount (determined in the case of Cash Collateral provided pursuant to clause
(iii) above, after giving effect to Section 2.16(a)(iv) and any Cash Collateral
provided by the Defaulting Lender). If at any time the Administrative Agent
determines that any funds held as Cash Collateral pursuant to the preceding
sentence are subject to any right or claim of any Person other than the
Administrative Agent or that the total amount of such funds is less than the
applicable Minimum Collateral Amount as required by the preceding sentence, the
Borrower will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited as Cash Collateral, an
amount equal to the excess of (x) such applicable Minimum Collateral Amount over
(y) the total amount of funds, if any, then held as Cash Collateral that the
Administrative Agent determines to be free and clear of any such right and
claim. Upon the drawing of any Letter of Credit for which funds are on deposit
as Cash Collateral, such funds shall be applied, to the extent permitted under
applicable Laws, to reimburse the applicable L/C Issuer.

 

(b)           Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing (unless otherwise agreed by the depositary)
deposit accounts at the Administrative Agent or the relevant L/C Issuer, as
applicable. To the extent provided by the Borrower, the Borrower, and to the
extent provided by any Lender, such Lender, hereby grants to (and subjects to
the control of) the relevant L/C Issuer or to the Administrative Agent, for the
benefit of the Administrative Agent, the L/C Issuer and the Lenders (including
the Swing Line Lender), as applicable, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant to this Section 2.15,
and in all proceeds of the foregoing, all as security for the obligations to
which such Cash Collateral may be applied pursuant to Section 2.15(c). If at any
time the Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent or the
applicable L/C Issuer as herein provided (other than Liens permitted under
Section 7.02(a) or clause (h) of the definition of Customary Permitted Liens),
or that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower or the relevant Defaulting Lender will, promptly
(but in any event within five Business Days) after demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency. The Borrower shall pay on
demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

 

(c)           Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.15 or
Sections 2.03, 2.04, 2.05, 2.16 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

 

(d)           Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
Administrative Agent’s and the applicable L/C Issuer’s good faith determination
that there exists excess Cash Collateral; provided that (x) Cash Collateral
furnished by or on behalf of a Loan Party shall not be released during the
continuance of a Default (and following application

 



-76-

 

 

as provided in this Section 2.15 may be otherwise applied in accordance with
Section 8.03), and (y) the Person providing Cash Collateral and the L/C Issuer
or Swing Line Lender, as applicable, may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

2.16        Defaulting Lenders.

 

(a)           Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Requirements of Law:

 

(i)             Waivers and Amendments. Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of “Required
Lenders” and Section 10.01.

 

(ii)           Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.15; fourth, as the Borrower
may request (so long as no Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing (unless otherwise agreed by the depositary) deposit account
and released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.15; sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
L/C Issuer or the Swing Line Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default exists, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.16(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral

 



-77-

 

 

pursuant to this Section 2.16(a)(ii) shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

 

(iii)           Certain Fees.

 

(A)            No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.09(a) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

 

(B)            Each Defaulting Lender shall be entitled to receive Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Applicable Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to Section
2.15.

 

(C)            With respect to any Letter of Credit Fee not required to be paid
to any Defaulting Lender pursuant to clause (B) above, the Borrower shall (x)
pay to each non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s participation
in L/C Obligations that has been reallocated to such non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to the applicable L/C Issuer the amount
of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such fee.

 

(iv)          Reallocation of Applicable Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swing Line Loans shall be reallocated among the non-Defaulting
Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that such reallocation does not cause the aggregate Revolving Credit Exposure of
any non-Defaulting Lender to exceed such non-Defaulting Lender’s Revolving
Credit Commitment. Subject to Section 10.19, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)           Cash Collateral, Repayment of Swing Line Loans. If the
reallocation described in clause (a)(iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under any applicable Requirement of Law, (x) first, prepay
Swing Line Loans in an amount equal to the Swing Line Lenders’ Fronting Exposure
and (y) second, Cash Collateralize the L/C Issuers’ Fronting Exposure in
accordance with the procedures set forth in Section 2.15.

 

(b)           Defaulting Lender Cure. If the Administrative Borrower, the
Administrative Agent, Swing Line Lender and the L/C Issuer agree in writing that
a Lender is no longer a Defaulting Lender (except that during the continuance of
an Event of Default under Sections 8.01(a), (b) or (f), the Administrative
Borrower’s agreement shall not be required), the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in

 



-78-

 

 

accordance with their Applicable Percentages (without giving effect to Section
2.16(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

(a)            L/C Issuer. For purposes of this Section 3.01, the term “Lender”
includes any L/C Issuer and the term “Requirements of Law” includes FATCA.

 

(b)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.

 

(i)             Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Requirements of Law.
If any applicable Requirements of Law (as determined in the good faith
discretion of the applicable withholding agent) require the deduction or
withholding of any Tax from any such payment, then the applicable withholding
agent shall be entitled to make such deduction or withholding, upon the basis of
the information and documentation to be delivered pursuant to subsection (f)
below.

 

(ii)            If an applicable withholding agent shall be required by the
applicable Requirements of Law to withhold or deduct any Taxes from any payment
made hereunder or under any other Loan Document, then (A) the applicable
withholding agent shall withhold or make such deductions as are determined in
the good faith discretion of the applicable withholding agent, (B) the
applicable withholding agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with the
applicable Requirements of Law, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) Lender (or, in a
case where the Administrative Agent receives a payment for its own account, the
Administrative Agent) receives an amount equal to the sum it would have received
had no such withholding or deduction for Indemnified Taxes been made.

 

(c)           Payment of Other Taxes by the Borrower. The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
Requirements of Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

 

(d)           Tax Indemnifications. Each of the Domestic Loan Parties shall
jointly and severally with respect to all of the Obligations, and the Canadian
Loan Parties shall jointly and severally solely with respect to the Obligations
of the Canadian Loan Parties, indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) payable or paid by such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability (setting forth in reasonable detail the basis and calculation of such

 



-79-

 

 

payment or liability) delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(e)           Evidence of Payments. Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Requirements of Law to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or the Administrative Agent, as the case may be.

 

(f)            Status of Lenders; Tax Documentation.

 

(i)             Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Requirements of Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(f)(ii)(A)) shall not be required if the Lender is
legally ineligible to do so.

 

(ii)            Without limiting the generality of the foregoing,

 

(A)            any Lender that is a U.S. Person shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), and the
Administrative Agent shall deliver to the Borrower on or prior to the date it
becomes the Administrative Agent under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower), properly completed and
executed originals of IRS Form W-9 certifying that such Lender (or the
Administrative Agent, as applicable) is exempt from U.S. federal backup
withholding tax;

 

(B)              any Foreign Lender shall, to the extent it is legally eligible
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(I)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, properly completed and executed
originals of IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of

 



-80-

 

 

 

such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, properly completed and executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(II)           properly completed and executed originals of IRS Form W-8ECI;

 

(III)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is neither a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, nor a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) properly completed and executed originals of IRS Form
W-8BEN or W-8BEN-E, as applicable; or

 

(IV)          to the extent a Foreign Lender is not the beneficial owner,
properly completed and executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-4 on behalf of each such
direct and indirect partner;

 

(C)           any Foreign Lender shall, to the extent it is legally eligible to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), properly completed and executed originals of any other form prescribed
by applicable Requirements of Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable Requirements of
Law to permit the Borrower or the Administrative Agent to determine the
withholding or deduction required to be made; and

 

(D)           if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by Requirements of Law and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by applicable Requirements of Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine whether such Lender has complied with such

 



-81-

 

 

Lender’s obligations under FATCA or to determine the amount, if any, to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iii)          Each Lender and the Administrative Agent agrees that if any form
or certification it previously delivered pursuant to this Section 3.01 expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

 

(iv)          Each Lender hereby authorizes the Administrative Agent to deliver
to the Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to this Section
3.01(f).

 

(g)           Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all actual out-of-pocket expenses (including Taxes)
incurred by such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this subsection (g)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection (g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this subsection
(g) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This subsection (g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(h)           Survival. Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

3.02        Illegality. If any Lender determines that any Requirement of Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurocurrency Rate,
or to determine or charge interest rates based upon the Eurocurrency Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or Canadian
Dollars in the applicable interbank market, then, on notice thereof by such
Lender to the Borrower through the Administrative Agent, (a) any obligation of
such Lender to make or continue Eurocurrency Rate Loans in the affected currency
or currencies or, in the case of Eurocurrency Rate Loans in Dollars, to convert
Base Rate Loans or Canadian Index Rate Loans to Eurocurrency Rate Loans, shall
be suspended, and (b) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans or Canadian Index Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate or Canadian Index Rate Loans, the interest rate on which Base Rate
Loans or Canadian Index Rate Loans of such Lender shall, if necessary to avoid
such illegality, be determined by the Administrative Agent without reference to
the Eurocurrency Rate component of the Base Rate or Canadian Index Rate, in each
case until such Lender notifies the Administrative Agent and

 



-82-

 

 

the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable
and (i) such Loans are denominated in Dollars, convert all such Eurocurrency
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate) or (ii) such Loans are Eurocurrency Loans
denominated in Canadian Dollars, convert all such Eurocurrency Rate Loans of
such Lender to Canadian Index Rate Loans (the interest rate on which Canadian
Index Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Canadian Index Rate) plus the Applicable Rate for
Eurocurrency Rate Loans; provided that if the Administrative Agent determines
that the Overnight Rate cannot then be determined with respect to such Loans,
then in lieu thereof, an alternative interest rate applicable to such Loans may
be established by the Administrative Agent, with the consent of the Borrower and
in consultation with the CAD Term Lenders, that reflects the all-in-cost of
funds to the CAD Term Lenders, in each case either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate or Canadian Index Rate
applicable to such Lender without reference to the Eurocurrency Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Eurocurrency Rate. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.

 

3.03        Inability to Determine Rates. Unless and until a Replacement Rate is
implemented in accordance with the terms of the succeeding paragraph, if in
connection with any request for a Eurocurrency Rate Loan or a conversion to or
continuation thereof, (a) the Administrative Agent determines that (i) deposits
(whether in Dollars or Canadian Dollars) are not being offered to banks in the
applicable interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan or (ii) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or Canadian Dollars) or in connection with an existing or
proposed Base Rate Loan or Canadian Index Rate Loans (in each case with respect
to clause (a) above, “Impacted Loans”), or (b) the Required Lenders determine
that for any reason the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans in the
affected currency or currencies shall be suspended (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate or Canadian Index Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate or
Canadian Index Rate shall be suspended, in each case until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans in the
affected currency or currencies (to the extent of the affected Eurocurrency Rate
Loans or Interest Periods) or, failing that, will be deemed to have converted
such request into a request for a Borrowing of (or conversion to) (i) with
respect to Loans dominated in Dollars, Base Rate Loans in the amount specified
therein and (ii) with respect to CAD Loans, Canadian Index Rates Loans in the
amount specified therein.

 

Notwithstanding anything to the contrary in this Section 3.03, if the
Administrative Agent determines (such determination to be conclusive absent
manifest error) that (i) in connection with any

 



-83-

 

 

Impacted Loans the circumstances described in Section 3.03(a)(i) or (a)(ii) have
arisen and that such circumstances are unlikely to be temporary, (ii) any
applicable interest rate specified herein is no longer a widely recognized
benchmark rate for newly originated loans in the U.S. syndicated loan market in
the applicable currency or (iii) the applicable supervisor or administrator (if
any) of any applicable interest rate specified herein or any Governmental
Authority having, or purporting to have, jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which any
applicable interest rate specified herein shall no longer be used for
determining interest rates for loans in the U.S. syndicated loan market in the
applicable currency, then the Administrative Agent may, to the extent
practicable (in consultation with the Borrower and as determined by the
Administrative Agent to be generally in accordance with similar situations in
other transactions in which it is serving as administrative agent or otherwise
consistent with market practice generally), establish a replacement interest
rate (including adjustments to applicable margins) (the “Replacement Rate”), in
which case, the Replacement Rate shall, subject to the next two sentences,
replace such applicable interest rate for all purposes under the Loan Documents
unless and until (A) an event described in Section 3.03(a)(i), (a)(ii), or
clauses (i), (ii) or (iii) of this paragraph occurs with respect to the
Replacement Rate, (B) the Administrative Agent (or the Required Lenders through
the Administrative Agent) notifies the Borrower that the Replacement Rate does
not adequately and fairly reflect the cost to such Lenders of funding the Loans
bearing interest at the Replacement Rate or (C) any Lender determines that any
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof). In connection
with the establishment and application of the Replacement Rate, this Agreement
and the other Loan Documents shall be amended solely with the consent of the
Administrative Agent and the Borrower, as they determine may be necessary or
appropriate, to effect the provisions of this paragraph. Notwithstanding
anything to the contrary in this Agreement or the other Loan Documents
(including, without limitation, Section 10.01), such amendment shall become
effective without any further action or consent of any other party to this
Agreement so long as the Administrative Agent shall not have received, within
five (5) Business Days of the delivery of such amendment to the Lenders, written
notices from such Lenders that in the aggregate constitute Required Lenders,
with each such notice stating that such Lender objects to such amendment (which
such notice shall note with specificity the particular provisions of the
amendment to which such Lender objects). To the extent the Replacement Rate is
approved by the Administrative Agent in connection with this paragraph, the
Replacement Rate shall be applied in a manner consistent with market practice;
provided that, in each case, to the extent such market practice is not
administratively feasible for the Administrative Agent, such Replacement Rate
shall be applied as otherwise reasonably determined by the Administrative Agent
(it being understood that any such modification by the Administrative Agent
shall not require the consent of, or consultation with, any of the Lenders).

 

3.04        Increased Costs; Reserves on Eurocurrency Rate Loans.

 

(a)           Increased Costs Generally. If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;

 

(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes and (B) Excluded Taxes) on its loans, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

 



-84-

 

 

(iii)          impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurocurrency Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to or continuing or maintaining any Loan the
interest on which is determined by reference to the Eurocurrency Rate (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

 

(b)           Capital Requirements. If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy or liquidity), then from time to time the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.

 

(c)           Certificates for Reimbursement. A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section 3.04 and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender or the L/C Issuer, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

 

(d)           Delay in Requests. Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section 3.04 shall not constitute a waiver of such Lender’s or the L/C
Issuer’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

(e)           Additional Reserve Requirements. The Borrower shall pay to each
Lender, (i) as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), and (ii) as long as such Lender shall be required to comply with
any

 



-85-

 

 

reserve ratio requirement or analogous requirement of any other central banking
or financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurocurrency Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive), which in each case shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender. If
a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest or costs shall be due and payable 10 days from
receipt of such notice, provided that, with respect to interest payable on any
Interest Payment Date, the Borrower shall not be required to compensate a Lender
pursuant to the foregoing provisions of this Section 3.04(e) for any reserves
(or analogous amount) suffered by such Lender more than four months prior to
such Interest Payment Date.

 

3.05        Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan or Canadian Index Rate Loan on a day other than the
last day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan or Canadian Index Rate Loan on the date or in the
amount notified by the Borrower;

 

(c)           any failure by the Borrower to make payment of any drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

 

(d)           any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan, or from fees payable to terminate
the deposits from which such funds were obtained, or from the performance of any
foreign exchange contract in connection with such funds, but excluding any loss
of profits or margin. The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing. A certificate of a
Lender setting forth the amount of any such loss, cost or expense provided for
in this Section and delivered to the Borrower shall be conclusive absent
manifest error.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

 

3.06        Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office. Each Lender may make
any Credit Extension to the Borrower through any Lending Office, provided that
the exercise of this option shall not affect the

 



-86-

 

 

obligation of the Borrower to repay the Credit Extension in accordance with the
terms of this Agreement. If any Lender requests compensation under Section 3.04,
or the Borrower is required to pay any Indemnified Taxes or any additional
amount to any Lender, the L/C Issuer, or any Governmental Authority for the
account of any Lender or the L/C Issuer pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then at the request of the
Borrower such Lender or the L/C Issuer shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or the L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.

 

(b)           Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with Section
10.13.

 

3.07        Survival. All of the Loan Parties’ obligations under this Article
III shall survive termination of the Aggregate Commitments, repayment of all
other Obligations hereunder, and resignation of the Administrative Agent.

 

ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01        Conditions of Closing Date. The effectiveness of this Agreement, the
obligation of each L/C Issuer and each Lender to make its initial Credit
Extension hereunder and the occurrence of the Closing Date are each subject to
satisfaction of the following conditions precedent (each in form and substance
reasonably satisfactory to the Administrative Agent and each of the Lenders):

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals, telecopies or electronic images (e.g., “pdf” or “tif”)
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party (to the extent
applicable), each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent and each of
the Lenders:

 

(i)            executed counterparts of this Agreement, by the Administrative
Agent, each Lender and each Borrower;

 

(ii)            a Note executed by the applicable Borrower in favor of each
Lender requesting a Note at least two (2) Business Days prior to the Closing
Date;

 

(iii)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrowers
and Guarantors as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement;

 



-87-

 

 

(iv)          executed counterparts of (x) the Domestic Guaranty, by the
Administrative Agent, the Administrative Borrower and the Domestic Guarantors
and (y) the Canadian Guaranty, by the Administrative Agent, the Canadian
Borrower and the Canadian Guarantors;

 

(v)           executed counterparts of each Security Instrument to be entered
into by any Loan Party, duly executed by each Loan Party party thereto, together
with:

 

(A)          certificates representing the certificated Pledged Equity Interests
and instruments and promissory notes pledged under the Collateral Agreements,
and accompanied by undated stock or other transfer powers or instruments
executed in blank,

 

(B)           proper financing statements in form appropriate for filing under
the Uniform Commercial Code or the PPSA, as applicable, of all jurisdictions
that the Administrative Agent may deem necessary or desirable in order to
perfect the Liens created under the Collateral Agreements, covering the
Collateral described therein,

 

(C)           results of lien searches with respect to each Loan Party
(including a search as to judgments, bankruptcy, tax, and UCC or PPSA matters,
as applicable) in each jurisdiction and filing office in which filings or
recordations under applicable Uniform Commercial Code, PPSA or other applicable
Law should be made to evidence or perfect a security interest with respect to
such matters, along with copies of the financing statements on file referenced
in such searches and, in each case, indicating that the assets of such Loan
Party are free and clear of all Liens (other than Liens permitted hereunder),

 

(D)           evidence of the completion of all other actions, recordings and
filings of or with respect to the Security Instruments to be entered into on the
Closing Date that the Administrative Agent may deem necessary or desirable in
order to perfect the Liens created thereby (including receipt of duly executed
payoff letters and UCC-3 or PPSA financing change statements, if any), and

 

(E)           such Intellectual Property Security Agreements as the
Administrative Agent may deem necessary or desirable in order to perfect, or
provide notice of, the Liens created under the Collateral Agreements in
intellectual property Collateral, in form appropriate for filing with the United
States Patent and Trademark Office, the United States Copyright Office, or the
Canadian Intellectual Property Office, as applicable;

 

(vi)          with respect to each of the Mortgaged Properties listed on
Schedule 4.01(a)(vi), other than the Cambridge Property, each of the following:

 

(A)          evidence that counterparts of the Mortgages have been duly
executed, acknowledged and delivered and are in form suitable for filing,
registration or recording in all filing, registry or recording offices that the
Administrative Agent may deem reasonably necessary or desirable in order to
create, confirm or continue a valid first and subsisting Lien on the property
described therein in favor of the Administrative Agent for the benefit of the
Secured Parties, excepting only Liens permitted under the Loan Documents, and
that all filing, documentary, stamp, intangible, registration and recording
taxes and fees have been paid (or the Borrower has made arrangements reasonably
satisfactory to the Administrative Agent for payment thereof),

 

(B)           fully paid American Land Title Association Lender’s Extended
Coverage (or its equivalent in respect of each Mortgaged Property located in
Canada) title insurance

 



-88-

 

 

policy (or policies) (the “Mortgagee Policies”) or marked up unconditional
binder for such insurance, in each case with endorsements and in amounts
reasonably acceptable to the Administrative Agent, issued, coinsured and
reinsured by title insurers reasonably acceptable to the Administrative Agent,
insuring the Mortgages to be valid first and subsisting Liens on the property
described therein, free and clear of all defects (including, but not limited to,
construction, mechanics’ and materialmen’s Liens) and encumbrances, excepting
only Liens permitted under the Loan Documents,

 

(C)           evidence that all premiums in respect of the Mortgagee Policies
have been paid (or the Borrower has made arrangements reasonably satisfactory to
the Administrative Agent for payment thereof),

 

(D)           a completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each Mortgaged Property
located in the U.S. (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by the Borrower and each Loan
Party relating thereto),

 

(E)           solely with respect to Mortgaged Properties located in the U.S.,
evidence reasonably satisfactory to each Lender of flood insurance as may be
required to comply with the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Biggert-Waters Flood Insurance Act of 2012, each as amended or in effect
from time to time and any successor statutes thereto, and

 

(F)           evidence that all other action that the Administrative Agent may
deem reasonably necessary or desirable in order to create valid first and
subsisting Liens (excepting only Liens permitted under the Loan Documents) on
the property described in the Mortgages has been taken;

 

(vii)         such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Borrower and each other Loan Party is
duly organized or formed, and that each Loan Party is validly existing and in
good standing in its jurisdiction of organization;

 

(viii)        a favorable and customary opinion of (A) Jones Day, United States
counsel to the Loan Parties, (B) Stikeman Elliott, Canadian counsel to the Loan
Parties and (C) Stewart McKelvey, Nova Scotia counsel to the Loan Parties, in
each case addressed to the Administrative Agent and each Lender, in form and
substance reasonably satisfactory to the Administrative Agent and the Lenders
and addressing such matters concerning the Loan Parties, this Agreement and the
Loan Documents to be executed on the Closing Date as the Required Lenders may
reasonably request;

 

(ix)           a certificate of a Responsible Officer of each Borrower either
(x) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by each Loan Party and
the validity against each Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (y) stating that no such consents, licenses or approvals are so
required;

 

(x)            a certificate of the chief financial officer, chief accounting
officer or the treasurer of the Administrative Borrower, certifying that (A) the
conditions specified in Sections 4.02(a) and (b) have been satisfied and (B)
that there has been no event or circumstance since December 31,

 



-89-

 

 

2017 that has had or would be reasonably expected to have, either individually
or in the aggregate, a Material Adverse Effect;

 

(xi)           evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect, together with the
certificates of insurance and other appropriate documentation (including
endorsements), naming the Administrative Agent, on behalf of the Secured
Parties, as an additional insured or loss payee, as the case may be, under all
applicable insurance policies (including flood insurance policies) maintained
with respect to the assets and properties of the Loan Parties that constitute
Collateral;

 

(xii)          such documentation and other information as has been reasonably
requested by the Administrative Agent or any Lender prior to the Closing Date
with respect to the Loan Parties in connection with the provisions of Section
6.10 hereof; and

 

(xiii)         evidence that the Existing Credit Agreement has been, or
substantially concurrently with the Closing Date is being, terminated, all
Indebtedness in respect of the Existing Credit Agreement has been, or
substantially concurrently with the Closing Date is being, repaid (other than
letters of credit thereunder that are being deemed issued under this Agreement),
and all Liens, if any, securing any such repaid and terminated Indebtedness have
been or substantially concurrently with the Closing Date are being released

 

(b)            (i) All fees required to be paid to the Administrative Agent and
the Arrangers on or before the Closing Date shall have been paid and (ii) all
fees required to be paid to the Lenders on or before the Closing Date shall have
been paid, in each case pursuant to the Fee Letters.

 

(c)           Unless waived by the Administrative Agent, the Borrower shall have
paid all reasonable accrued fees, charges and out-of-pocket disbursements of the
counsels to the Administrative Agent (directly to each such counsel if requested
by the Administrative Agent) to the extent invoiced at least two Business Days
prior to the Closing Date (with reasonable and customary supporting
documentation).

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02        Conditions to all Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans), including the initial Credit Extension on the Closing
Date, is subject to the following conditions precedent:

 

(a)            The representations and warranties of (i) the Borrower contained
in Article V and (ii) each Loan Party contained in each other Loan Document
shall be true and correct in all material respects (or, with respect to
representations or warranties modified by a materiality or Material Adverse
Effect standard, each such representation or warranty shall be true and correct
in all respects) on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects (or,
with respect to representations or warranties modified by a materiality or
Material Adverse Effect standard, each such representation or warranty shall be
true and correct in all respects) as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.04 shall

 



-90-

 

 

 

be deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 6.01.

 

(b)           No Default shall exist, or would result from such proposed Credit
Extension or the application of the proceeds thereof.

 

(c)           The Administrative Agent and, if applicable, the applicable L/C
Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.

 

(d)           In the case of a Credit Extension to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which, in the reasonable opinion of the applicable
L/C Issuer (in the case of an L/C Credit Extension), the Administrative Agent
and the Required CAD Term Lenders (in the case of any CAD Term Loans) or the
Administrative Agent and the Required Revolving Lenders (in the case of any CAD
Revolving Credit Loans), would make it impracticable for such Credit Extension
to be denominated in the relevant Alternative Currency.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower (or with respect to a Letter of Credit
Application, any Permitted L/C Party) shall be deemed to be a representation and
warranty of the Borrower that the conditions specified in Sections 4.02(a) and
(b) have been satisfied on and as of the date of the applicable Credit
Extension.

 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders, the L/C Issuers and the Administrative Agent to enter
into this Agreement, the Borrower represents and warrants each of the following
to the Lenders, the L/C Issuers and the Administrative Agent, on and as of the
Closing Date and the making of Credit Extensions on the Closing Date and on and
as of each date as required by Section 4.02 or on any other date required by any
Loan Document (with references in this Article V (other than Sections 5.03, 5.04
and 5.05) to “Restricted Subsidiaries” to exclude Captive Insurance
Subsidiaries):

 

5.01        Corporate Existence, Compliance with Law. Each Borrower and each of
the Borrowers’ Restricted Subsidiaries (a) is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization, (b)
is duly qualified to do business as a foreign corporation and in good standing
under the laws of each jurisdiction where such qualification is necessary,
except where the failure to be so qualified or in good standing would not have a
Material Adverse Effect, (c) has all requisite corporate or other organizational
power and authority and the legal right to own, pledge, mortgage and operate its
properties, to lease the property it operates under lease and to conduct its
business as now or currently proposed to be conducted, (d) is in compliance with
its Constituent Documents, (e) is in compliance with all applicable Requirements
of Law except where the failure to be in compliance would not, in the aggregate,
have a Material Adverse Effect and (f) has all necessary licenses, permits,
consents or approvals from or by, has made all necessary filings with, and has
given all necessary notices to, each Governmental Authority having jurisdiction,
to the extent required for such ownership, operation and conduct, except for
licenses, permits, consents, approvals, filings or notices that can be obtained
or made by the taking of ministerial action to secure the grant or transfer
thereof or the failure of which to obtain or make would not, in the aggregate,
have a Material Adverse Effect.

 



-91-

 

 

5.02        Corporate Power; Authorization; Enforceable Obligations.

 

(a)           The execution, delivery and performance by each Loan Party of the
Loan Documents to which it is a party and the consummation of the transactions
contemplated thereby:

 

(i)           are within such Loan Party’s corporate, limited liability company,
partnership or other organizational powers;

 

(ii)          have been duly authorized by all necessary corporate, limited
liability company or partnership action, including the consent of shareholders,
partners and members where required;

 

(iii)         do not and will not (A) contravene such Loan Party’s or any of its
Restricted Subsidiaries’ respective Constituent Documents, (B) violate any other
Requirement of Law applicable to such Loan Party (including Regulations T, U and
X of the FRB), or any order or decree of any Governmental Authority or
arbitrator applicable to such Loan Party, (C) conflict with or result in the
breach of, or constitute a default under, or result in or permit the termination
or acceleration of, any lawful Contractual Obligation of such Loan Party or any
of its Restricted Subsidiaries, other than in the case of this clause (C) any
such conflict, breach, default, termination or acceleration that could not
reasonably be expected to have a Material Adverse Effect, or (D) result in the
creation or imposition of any Lien upon any property of such Loan Party or any
of its Restricted Subsidiaries, other than those in favor of the Secured Parties
pursuant to the Security Instruments; and

 

(iv)         do not require the consent of, authorization by, approval of,
notice to, or filing or registration with, any Governmental Authority or any
other Person, other than (A) routine tax filings, of which the failure to file
will not result in any Loan Document being unenforceable against, or the
performance of any Loan Document being impaired in any way with respect to, any
Loan Party, (B) those listed on Schedule 5.02 or that have been or will be,
prior to the Closing Date, obtained or made, copies of which have been or will
be delivered to the Administrative Agent pursuant to Section 4.02, and each of
which on the Closing Date will be in full force and effect and, (C) with respect
to the Collateral, filings required to perfect the Liens created by the Security
Instruments.

 

(b)           This Agreement has been, and each of the other Loan Documents will
have been upon delivery thereof pursuant to the terms of this Agreement, duly
executed and delivered by each Loan Party who is a party thereto. This Agreement
is, and the other Loan Documents will be, when delivered, the legal, valid and
binding obligation of each Loan Party who is a party thereto, enforceable
against such Loan Party in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity and/or
good faith and fair dealing, regardless of whether considered in a proceeding in
equity or at law.

 

5.03        Ownership of Borrower; Subsidiaries.

 

(a)           All of the outstanding capital stock of the Borrower is validly
issued, fully paid and non-assessable.

 

(b)           Set forth on Schedule 5.03 is a complete and accurate list
showing, as of the Closing Date, all Subsidiaries of the Borrower and, as to
each such Restricted Subsidiary, the jurisdiction of its organization, the
number of shares of each class of Stock authorized (if applicable), the number
outstanding on the Closing Date, the number and percentage of the outstanding
shares of each such class owned (directly or indirectly) by the Borrower. Except
as set forth on Schedule 5.03, as of the Closing Date no Stock of any
Wholly-Owned Restricted Subsidiary of the Borrower is subject to any outstanding
option, warrant, right of conversion or purchase of any similar right. Except as
set forth on Schedule 5.03, as of the Closing Date all of the outstanding Stock
of

 



-92-

 

 

each Wholly-Owned Restricted Subsidiary of the Borrower owned (directly or
indirectly) by the Borrower has been validly issued, is fully paid and
non-assessable (to the extent applicable) and is owned by the Borrower or a
Restricted Subsidiary of the Borrower, free and clear of all Liens (other than
the Lien in favor of the Secured Parties created pursuant to the Security
Instruments and Liens permitted under Section 7.02), options, warrants, rights
of conversion or purchase or any similar rights. Except as set forth on Schedule
5.03, as of the Closing Date neither the Borrower nor any such Wholly-Owned
Restricted Subsidiary is a party to, or has knowledge of, any agreement
restricting the transfer or hypothecation of any Stock of any such Wholly-Owned
Restricted Subsidiary, other than the Loan Documents. The Borrower does not own
or hold, directly or indirectly, any Stock of any Person other than such
Subsidiaries and Investments permitted by Section 7.03.

 

5.04        Financial Statements.

 

(a)           The interim unaudited financial statements for the Borrower and
its Restricted Subsidiaries for the most-recently ended Fiscal Quarter, copies
of which have been furnished to each Lender, fairly present in all material
respects, subject to the absence of footnote disclosure and normal recurring
year-end audit adjustments, the consolidated financial condition of the Borrower
and its Restricted Subsidiaries as at such dates and the consolidated results of
the operations of the Borrower and its Restricted Subsidiaries for the period
ended on such dates, all in conformity with GAAP.

 

(b)           The audited consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as of the end of the Fiscal Year ended December 31,
2017, and the related statements of income and cash flows of the Borrower and
its Restricted Subsidiaries for such Fiscal Year, copies of which have been
furnished to each Lender, (i) were prepared in conformity with GAAP and (ii)
fairly present in all material respects, the consolidated financial condition of
the Borrower and its Restricted Subsidiaries as at the date indicated and the
consolidated results of their operations and cash flow for the period indicated
in conformity with GAAP applied on a basis consistent with prior years (except
for changes with which the Borrower’s Accountants shall concur and that shall
have been disclosed in the notes to the financial statements).

 

(c)           Except as set forth on Schedule 5.04, neither the Borrower nor any
of its Restricted Subsidiaries has, as of the Closing Date, any material
obligation, contingent liability or liability for taxes, long-term leases (other
than operating leases) or unusual forward or long-term commitment that is not
reflected in the financial statements referred to in clause (b) above and not
otherwise permitted by this Agreement.

 

(d)           The Projections have been prepared by the Borrower taking into
consideration past operations of its business, and reflect projections for the
period beginning approximately January 1, 2018 and ending approximately December
31, 2022 on a Fiscal Year by Fiscal Year basis. The Projections have been
prepared in good faith based upon assumptions believed by the Administrative
Borrower to be reasonable at the time made available to the Administrative
Agent, it being understood that (x) such Projections are merely a prediction as
to future events and are not to be viewed as facts, (y) such Projections are
subject to significant uncertainties and contingencies, many of which are beyond
any Person’s control, and (z) no assurance can be given that any particular
Projections will be realized and that actual results during the period or
periods covered by any such Projections may differ significantly from the
projected results and such differences may be material.

 



-93-

 

 

5.05        Material Adverse Change. Since December 31, 2017, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to result in a Material Adverse Effect.

 

5.06        Litigation. Except as set forth on Schedule 5.06, there are no
pending or, to the knowledge of the Borrower, threatened actions, investigations
or proceedings against the Borrower or any of its Subsidiaries before any court,
Governmental Authority or arbitrator other than those that, in the aggregate,
would not reasonably be expected to have a Material Adverse Effect. Schedule
5.06 lists all litigation pending against any Loan Party as of the Closing Date
that, if adversely determined, could be reasonably expected to have a Material
Adverse Effect.

 

5.07        Taxes. All federal income and other material tax returns, reports
and statements (collectively, the “Tax Returns”) required to be filed by the
Borrower or any of its Restricted Subsidiaries have been filed with the
appropriate Governmental Authorities in all jurisdictions in which such Tax
Returns are required to be filed, all such Tax Returns are true and correct in
all material respects, and all material taxes, charges and other impositions
reflected therein or otherwise due and payable have been paid prior to the date
on which any fine, penalty, interest, late charge or loss may be added thereto
for non-payment thereof except where contested in good faith and by appropriate
proceedings if adequate reserves therefor have been established on the books of
the Borrower or such Restricted Subsidiary in conformity with GAAP. The Borrower
and each of its Restricted Subsidiaries have withheld and timely paid to the
respective Governmental Authorities all material amounts required to be
withheld.

 

5.08        Full Disclosure. The Lender Presentation any other information
prepared or furnished by or on behalf of any Loan Party and delivered to the
Lenders in writing in connection with this Agreement or the consummation of the
transactions contemplated hereunder or thereunder (in each case, taken as a
whole) does not, as of the time of delivery of such information (with respect to
the Lender Presentation, as of the Closing Date only), contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein or herein, in light of the circumstances under
which they were made, not materially misleading; provided that to the extent any
such information was based upon, or constituted, a forecast, budget estimate,
projection or other forward-looking and similar information, such Loan Party
represents only, in respect of such information, that it acted in good faith and
utilized reasonable assumptions at the time that such information was prepared.

 

5.09        Margin Regulations. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of the FRB), and no proceeds of any Credit Extension
will be used to purchase or carry any such margin stock or to extend credit to
others for the purpose of purchasing or carrying any such margin stock in
contravention of Regulation T, U or X of the FRB.

 

5.10        No Defaults.

 

(a)            Neither the Borrower nor any of its Restricted Subsidiaries is in
default under or with respect to any Contractual Obligation owed by it, other
than, in either case, those defaults that would not reasonably be expected to
have a Material Adverse Effect.

 

(b)           No Default has occurred and is continuing.

 

5.11        Investment Company Act. None of the Borrower or any Restricted
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 



-94-

 

 

5.12        Use of Proceeds. The (a) proceeds of the Loans are being used by the
Borrower only (i) for working capital needs, capital expenditures, Permitted
Acquisitions, general corporate purposes and other lawful corporate purposes of
the Borrower and its Subsidiaries (ii) to prepay or refinance all or a portion
of the Indebtedness (including outstanding letters of credit) under the Existing
Credit Agreement and (iii) to pay fees and expenses in connection with this
Agreement and the related transactions, and (b) Letters of Credit are being
solely used by the Borrower to support warranties, bid bonds, payment or
performance obligations and for other general corporate purposes by Permitted
L/C Parties.

 

5.13        Insurance. All policies of insurance of any kind or nature currently
maintained by the Borrower or any of its Restricted Subsidiaries, including
policies of fire, theft, product liability, public liability, property damage,
other casualty, employee fidelity, workers’ compensation and employee health and
welfare insurance, are in full force and effect and are of a nature and provide
such coverage as is sufficient and as is customarily carried by businesses of
the size and character of such Person.

 

5.14        Labor Matters.

 

(a)           There are no strikes, work stoppages, slowdowns or lockouts
pending or, to the Borrower’s knowledge, threatened against or involving the
Borrower, any of its Restricted Subsidiaries or any Guarantor, other than those
that, individually or in the aggregate, would not reasonably be expected to have
a Material Adverse Effect.

 

(b)           There are no unfair labor practices, grievances, complaints or
arbitrations pending, or, to the Borrower’s knowledge, threatened, against or
involving the Borrower, any of its Subsidiaries or any Guarantor, other than
those that if resolved adversely to the Borrower, such Restricted Subsidiary or
such Guarantor, as applicable, would not reasonably be expected to have a
Material Adverse Effect.

 

5.15        ERISA/Canadian Pension.

 

(a)            Each Employee Benefit Plan that is intended to qualify under
Section 401 of the Code (i) (x) has received a favorable determination letter,
or is subject to a favorable opinion letter, from the IRS indicating that such
Employee Benefit Plan is so qualified and any trust created under any Employee
Benefit Plan is exempt from tax under the provisions of Section 501 of the Code,
or (y) is the subject of an application for such a favorable determination
letter or opinion letter that is currently being processed by the IRS, and (ii)
to the knowledge of the Borrower, nothing has occurred subsequent to the
issuance of such determination or opinion letter, as applicable, which would
cause such Employee Benefit Plan to lose its qualified status or that would
cause such trust to become subject to tax, except where such failures could not
reasonably be expected to have a Material Adverse Effect.

 

(b)           The Borrower, each of its Restricted Subsidiaries, each Guarantor
and each of their respective ERISA Affiliates is in compliance with all
applicable provisions and requirements of ERISA and the Code and the Employee
Benefit Plan provisions with respect to each Employee Benefit Plan except for
non-compliances that would not reasonably be expected to have a Material Adverse
Effect.

 

(c)           There has been no, nor is there reasonably expected to occur any,
ERISA Event other than those that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

(d)           Except (i) to the extent required under Section 4980B of the Code
or similar state laws, and (ii) with respect to which the aggregate liability,
calculated on a FAS 106 basis as of December 31, 2017, does not exceed
$150,000,000, no Employee Benefit Plan provides health or welfare benefits
(through the purchase of insurance or otherwise) to any retired or former
employees, consultants or directors (or their

 



-95-

 

 

dependents) of the Borrower, any of its Restricted Subsidiaries, any Guarantor
or any of their respective ERISA Affiliates.

 

(e)           (e) Except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect, (i) the Canadian Pension Plans are
duly registered under the Income Tax Act (Canada) and all other applicable laws
which require registration, (ii) each Loan Party has complied with and performed
all of its obligations under and in respect of the Canadian Pension Plans under
the terms thereof, any funding agreements and all applicable laws (including any
fiduciary, funding, investment and administration obligations) (iii) all
employer and employee payments or contributions to be remitted, paid to or in
respect of each Canadian Pension Plan have been paid in a timely fashion in
accordance with the terms thereof, any funding agreement and all applicable
laws, (iv) no Canadian Pension Event has occurred, (v) there are no outstanding
disputes concerning the assets of the Canadian Pension Plans and (vi) each of
the Canadian Pension Plans is fully funded on a solvency basis (using actuarial
methods and assumptions which are consistent with the valuations last filed with
the applicable Governmental Authorities and which are consistent with generally
accepted actuarial principles).

 

5.16        Environmental Matters.

 

(a)           The operations of the Borrower and each of its Restricted
Subsidiaries have been and are in compliance with all Environmental Laws,
including obtaining and complying with all required environmental, health and
safety Permits, other than non-compliances that, in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

 

(b)           None of the Borrower or any of its Restricted Subsidiaries or any
Real Property currently or, to the knowledge of the Borrower, previously owned,
operated or leased by or for the Borrower or any of its Restricted Subsidiaries
(i) is subject to any pending or, to the knowledge of the Borrower, threatened,
claim, order, agreement, notice of violation, notice of potential liability or
(ii) is the subject of any pending or threatened proceeding or governmental
investigation under or pursuant to Environmental Laws, in each case that are not
specifically included in the financial information furnished to the Lenders on
or prior to the Closing Date, other than those orders, agreements, notices,
proceedings or investigations that, in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

 

(c)           To the knowledge of the Borrower, there are no facts,
circumstances or conditions arising out of or relating to the operations or
ownership of the Borrower or of Real Property owned, operated or leased by the
Borrower or any of its Restricted Subsidiaries that are not specifically
included in the financial information furnished to the Lenders other than those
that, in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

 

5.17        Title; Real Property.

 

(a)           Each of the Borrower and its Restricted Subsidiaries has valid and
indefeasible title to, or valid leasehold interests in, all of its material
properties and assets (including Real Property) and good title to, or valid
leasehold interests in, all material personal property, in each case that is
purported to be owned or leased by it, including those reflected on the most
recent financial statements delivered by the Borrower hereunder, and none of
such properties and assets is subject to any Lien, except Liens permitted under
Section 7.02. The Borrower and its Restricted Subsidiaries have received all
deeds, assignments, waivers, consents, non-disturbance and recognition or
similar agreements, bills of sale and other documents, and have duly effected
all recordings, filings and other actions necessary to establish, protect and
perfect the Borrower’s and its Restricted Subsidiaries’ right, title and
interest in and to all such property, other than those that would not reasonably
be expected to result in a Material Adverse Effect.

 



-96-

 

 

(b)           Set forth on Schedule 5.17(b) is a complete and accurate list, as
of the Closing Date, of all (i) owned Real Property located in the United States
or Canada with a reasonably estimated Fair Market Value in excess of $3,500,000
showing, as of the Closing Date, the street address, county (or other relevant
jurisdiction or state) and the record owner thereof and (ii) leased Real
Property located in the United States or Canada with annual lease payments in
excess of $1,000,000 showing, as of the Closing Date, the street address and
county (or other relevant jurisdiction or state) thereof.

 

(c)           No portion of any Real Property has suffered any material damage
by fire or other casualty loss that has not heretofore been completely repaired
and restored to its original condition other than those that would not
reasonably be expected to have a Material Adverse Effect. As of the Closing
Date, no portion of any Mortgaged Property is located in a special flood hazard
area as designated by any federal Governmental Authority other than those for
which flood insurance has been provided in accordance with Section 4.01(a)(vi).

 

(d)           Except as would not reasonably be expected to have a Material
Adverse Effect, (i) each Loan Party has obtained and holds all Permits required
in respect of all Real Property and for any other property otherwise operated by
or on behalf of, or for the benefit of, such person and for the operation of
each of its businesses as presently conducted and as proposed to be conducted,
(ii) all such Permits are in full force and effect, and each Loan Party has
performed and observed all requirements of such Permits, (iii) no event has
occurred that allows or results in, or after notice or lapse of time would allow
or result in, revocation or termination by the issuer thereof or in any other
impairment of the rights of the holder of any such Permit, (iv) no such Permits
contain any restrictions, either individually or in the aggregate, that are
materially burdensome to any Loan Party, or to the operation of any of its
businesses or any property owned, leased or otherwise operated by such person,
(v) each Loan Party reasonably believes that each of its Permits will be timely
renewed and complied with, without material expense, and that any additional
Permits that may be required of such Person will be timely obtained and complied
with, without material expense and (vi) the Borrower has no knowledge or reason
to believe that any Governmental Authority is considering limiting, suspending,
revoking or renewing on materially burdensome terms any such Permit.

 

(e)           None of the Borrower or any of its Restricted Subsidiaries has
received any notice, or has any knowledge, of any pending, threatened or
contemplated condemnation proceeding affecting any Real Property or any part
thereof, except those that would not reasonably be expected to have a Material
Adverse Effect.

 

(f)            Each of the Loan Parties, and, to the knowledge of the Borrower,
each other party thereto, has complied with all obligations under all leases of
Real Property to which it is a party other than those the failure with which to
comply would not reasonably be expected to have a Material Adverse Effect and
all such leases are legal, valid, binding and in full force and effect and are
enforceable in accordance with their terms other than those the failure of which
to so comply with the foregoing would not reasonably be expected to have a
Material Adverse Effect. No landlord Lien has been filed, and, to the knowledge
of the Borrower, no claim is being asserted, with respect to any lease payment
under any lease of Real Property other than those that would not reasonably be
expected to have a Material Adverse Effect.

 

(g)           There are no pending or, to the knowledge of the Borrower,
proposed special or other assessments for public improvements or otherwise
affecting any material portion of the owned Real Property, nor are there any
contemplated improvements to such owned Real Property that may result in such
special or other assessments, other than those that would not reasonably be
expected to have a Material Adverse Effect.

 



-97-

 

 

5.18        Security Instruments.

 

(a)           The Collateral Agreements are effective to create in favor of the
Administrative Agent for the benefit of the Secured Parties, legal, valid and
enforceable first priority Liens (subject to Liens permitted under Section 7.02)
on all right, title and interest of the respective Loan Parties (other than the
BWXT Entities that are Loan Parties) on all Collateral described therein. Except
for filings completed on the Closing Date and filings and other actions
contemplated hereby and by the Collateral Agreements, no filings or other
actions in the United States or in Canada will be necessary to perfect or
protect such Liens, in each case other than perfection actions that are
expressly not required to be taken under the Security Instruments.

 

(b)           Each other Security Instrument will, upon execution and delivery
thereof, be effective to create in favor of the Administrative Agent for the
benefit of the Secured Parties, legal, valid and enforceable first priority
Liens (subject to Liens permitted under Section 7.02) on all right, title and
interest of the respective Loan Parties (other than the BWXT Entities that are
Loan Parties) on all Collateral described therein. Except for filings completed
on the Closing Date and filings and other actions contemplated hereby and by the
Security Instruments, no filings or other actions in the United States or in
Canada will be necessary to perfect or protect such Liens.

 

5.19        OFAC. Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower, any director, officer, employee or agent thereof, is
or is owned 50% or more by an individual or entity that is (i) listed on the
List of Specially Designated Nationals and Blocked Persons or Sectoral Sanctions
Identifications List maintained by OFAC, (ii) listed on any list maintained by
the Government of Canada under Canadian Sanctions Laws with which a Canadian
Person cannot deal with or otherwise engage in business transactions, or (iii)
otherwise the subject of any Sanctions or a Person who, under any Sanctions, the
Administrative Agent, any Lender or any L/C Issuer is prohibited from
transacting business with. No Loan, nor the proceeds from any Loan, has or have
been used, directly by the Borrower or any of its Subsidiaries, or, to the
knowledge of the Borrower, by any recipient of those funds from the Borrower or
any Subsidiary, to lend, contribute, provide or make available by any Loan Party
or any Subsidiary to fund any activity or business in any Designated
Jurisdiction if that activity or business would violate any Sanctions, or to
fund any activity or business of any Person located, organized or residing in
any Designated Jurisdiction or who is the subject of any Sanctions, or in any
other manner that, in each case, would result in any violation by any Lender,
the Arranger, the Administrative Agent, any L/C Issuer or the Swing Line Lender
of Sanctions.

 

5.20        Anti-Corruption Laws. Neither Borrower nor any of its Subsidiaries,
directors or officers, or, to the knowledge of the Borrower, any affiliate,
agent or employee of it, has engaged in any activity or conduct which would
violate any applicable Anti-Corruption Laws and the Borrower and its
Subsidiaries have instituted and maintain policies and procedures intended to
promote and achieve compliance with such laws in all material respects.

 

5.21        EEAAffected Financial Institutions. Neither the Borrower nor any of
its Subsidiaries is an EEAAffected Financial Institution.

 

ARTICLE VI.
AFFIRMATIVE COVENANTS

 

The Borrower agrees with the Lenders, L/C Issuers and the Administrative Agent
to each of the following, from and after the Closing Date and thereafter as long
as any Obligation or any Commitment remains outstanding and, in each case,
unless the Required Lenders otherwise consent in writing(provided that those
provisions under this Article VI with which Restricted Subsidiaries of the
Borrower are required to comply shall exclude from such compliance any Captive
Insurance Subsidiary):

 



-98-

 

 

6.01        Financial Statements. The Borrower shall furnish to the
Administrative Agent each of the following:

 

(a)           Quarterly Reports. Within 45 days after the end of each of the
first three Fiscal Quarters of each Fiscal Year (unless such period is extended
pursuant to SEC guidelines), consolidated unaudited balance sheets as of the
close of such quarter and the related statements of income and cash flow for
such quarter and that portion of the Fiscal Year ending as of the close of such
quarter, setting forth in comparative form the figures for the corresponding
period in the prior year, in each case certified by a Responsible Officer of the
Borrower as fairly presenting in all material respects the consolidated
financial condition of the Borrower and its Restricted Subsidiaries as at the
dates indicated and the results of their operations and cash flow for the
periods indicated in accordance with GAAP (subject to the absence of footnote
disclosure and normal year-end audit adjustments).

 

(b)           Annual Reports. Within 90 days after the end of each Fiscal Year
(unless such period is extended pursuant to SEC guidelines), consolidated
balance sheets of the Borrower and its Restricted Subsidiaries as of the end of
such Fiscal Year and related statements of income and cash flows of the Borrower
and its Restricted Subsidiaries for such Fiscal Year, all prepared in conformity
with GAAP and certified, in the case of such consolidated financial statements,
without qualification as to the scope of the audit or as to the Borrower being a
going concern by the Borrower’s Accountants, together with the report of such
accounting firm stating that (i) such financial statements fairly present in all
material respects the consolidated financial condition of the Borrower and its
Restricted Subsidiaries as at the dates indicated and the results of their
operations and cash flow for the periods indicated in conformity with GAAP
applied on a basis consistent with prior years (except for changes with which
the Borrower’s Accountants shall concur and that shall have been disclosed in
the notes to the financial statements) and (ii) the examination by the
Borrower’s Accountants in connection with such consolidated financial statements
has been made in accordance with generally accepted auditing standards.

 

(c)           Compliance Certificate. Together with each delivery of any
financial statement pursuant to clause (a) or (b) above, a Compliance
Certificate (i) showing in reasonable detail the calculations used in
determining the Leverage Ratio, First Lien Leverage Ratio and Secured Leverage
Ratio and demonstrating compliance with each of the other financial covenants
contained in Section 7.14, and (ii) stating that no Default has occurred and is
continuing or, if a Default has occurred and is continuing, stating the nature
thereof and the action which the Borrower has taken or proposes to take with
respect thereto.

 

The Borrower hereby acknowledges that (i) the Administrative Agent and/or one or
more of the Arrangers may, but shall not be obligated to, make available to the
Lenders and the L/C Issuers materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on Debt Domain, IntraLinks, SyndTrak or another similar
electronic system (the “Platform”) and (ii) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that the
Borrower intends to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, each Arranger, each L/C Issuer and the Lenders to treat
the Borrower Materials as not containing any material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the

 



-99-

 

 

Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.” Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC.”

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Borrower shall deliver paper copies of such documents
to the Administrative Agent or any Lender upon its request to the Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

6.02        Collateral Reporting Requirements. The Borrower shall furnish to the
Administrative Agent each of the following:

 

(a)           Updated Corporate Chart. If requested by the Administrative Agent,
together with the delivery of any financial statement pursuant to Section
6.01(b), a corporate organizational chart or other equivalent list, current as
of the date of delivery, in form and substance reasonably acceptable to the
Administrative Agent and certified as true, correct and complete by a
Responsible Officer of the Borrower, setting forth, for each of the Loan
Parties, all Persons subject to Section 6.22 or Section 6.24, all Restricted
Subsidiaries of any of them and any joint venture (including Joint Ventures)
entered into by any of the foregoing, (i) its full legal name, (ii) its
jurisdiction of organization and organizational number (if any), (iii) the
number of shares of each class of its Stock authorized (if applicable), the
number outstanding as of the date of delivery, and the number and percentage of
the outstanding shares of each such class owned (directly or indirectly) by the
Borrower, and (iv) with respect to Canadian Loan Parties, the location of its
chief executive place of business, its registered office and each province or
territory in which such Canadian Loan Party has Collateral situated having a
value in excess of $250,000.

 

(b)           Additional Information. From time to time, statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral, all as the Administrative Agent may
reasonably request, and in reasonable detail.

 

(c)           Additional Filings. At any time and from time to time, upon the
reasonable written request of the Administrative Agent, and at the sole expense
of the Loan Parties, duly executed, delivered and recorded instruments and
documents for the purpose of obtaining or preserving the full benefits of this
Agreement, each Security Instrument and each other Loan Document and of the
rights and powers herein and therein granted (and each Loan Party shall take
such further action as the Administrative Agent may reasonably request for such
purpose, including the filing of any financing or continuation statement or
financing changes statement under the UCC, PPSA or other similar Requirement of
Law in effect in any jurisdiction in the United States or Canada with respect to
the security interest created by the Security Instruments but excluding (i) the
execution and delivery of any control agreements with respect to deposit
accounts (other than with respect to Cash Collateral), commodities accounts or
securities accounts, (ii) any filings to perfect Liens on intellectual property,
other than any such filings under the UCC, PPSA, the Civil Code of Quebec or
with the U.S. Patent and Trademark Office, U.S. Copyright Office or the Canadian

 



-100-

 

 

 

Intellectual Property Office and (iii) any filings or actions in any
jurisdiction outside the United States or Canada to create or perfect any Liens
created by the Security Instruments).

 

The reporting requirements set forth in this Section 6.02 are in addition to,
and shall not modify and are not in replacement of, any rights and other
obligation set forth in any Loan Document (including notice and reporting
requirements) and satisfaction of the reporting obligations in this Section 6.02
shall not, by itself, operate as an update of any Schedule or any schedule of
any other Loan Document and shall not cure, or otherwise affect in any way, any
Default, including any failure of any representation or warranty of any Loan
Document to be correct in any respect when made.

 

6.03       Default and certain other Notices. Promptly and in any event within
five Business Days after a Responsible Officer of the Borrower obtains actual
knowledge thereof, the Borrower shall give the Administrative Agent notice:

 

(a)          of the occurrence of any Default or Event of Default; and

 

(b)          of the issuance of a notice of proposed debarment or notice of
proposed suspension by a Governmental Authority or Governmental Authorities.

 

Each notice pursuant to this Section 6.03 (other than Section 6.03(b)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein, the anticipated effect
thereof, and stating what action the Borrower has taken and proposes to take
with respect thereto. Each notice pursuant to Section 6.03(a) shall describe
with particularity any and all provisions of this Agreement and any other Loan
Document that have been breached. Any notice pursuant to this Section 6.03, if
given by telephone, shall be promptly confirmed in writing on the next Business
Day.

 

6.04       Litigation. Promptly after a Responsible Officer of the Borrower
obtains actual knowledge of the commencement thereof, the Borrower shall give
the Administrative Agent written notice of the commencement of all actions,
suits and proceedings before any domestic or foreign Governmental Authority or
arbitrator, regarding the Borrower, any of its Restricted Subsidiaries or any
Joint Venture that (i) seeks injunctive or similar relief that, in the
reasonable judgment of the Borrower, if adversely determined, would reasonably
be expected to result in a Material Adverse Effect or (ii) in the reasonable
judgment of the Borrower would expose the Borrower, such Restricted Subsidiary
or such Joint Venture to liability in an amount aggregating $20,000,000 (in
excess of insurance as to which a solvent and unaffiliated insurance company has
acknowledged coverage) or more or that, if adversely determined, would
reasonably be expected to have a Material Adverse Effect.

 

6.05       Labor Relations. Promptly after a Responsible Officer of the Borrower
has actual knowledge of the same, the Borrower shall give the Administrative
Agent written notice of (a) any material labor dispute to which the Borrower,
any of its Restricted Subsidiaries, any Guarantors or any Joint Venture is a
party, including any strikes, lockouts or other material disputes relating to
any of such Person’s plants and other facilities, (b) any material Worker
Adjustment and Retraining Notification Act or related liability incurred with
respect to the closing of any plant or other facility of any such Person and (c)
any material union organization activity with respect to employees of the
Borrower or any of its Restricted Subsidiaries not covered by a collective
bargaining agreement as of the Closing Date.

 

6.06       Tax Returns. Upon the reasonable request of any Lender, through the
Administrative Agent, the Borrower shall provide copies of all federal, state,
local and foreign tax returns and reports filed by the Borrower, any of its
Restricted Subsidiaries or any Joint Venture in respect of taxes measured by
income (excluding sales, use and like taxes).

 



-101-

 

 

6.07       Insurance. As soon as is practicable and in any event within 90 days
after the end of each Fiscal Year, the Borrower shall furnish the Administrative
Agent with a report on the standard “Acord” form (or other form acceptable to
the Administrative Agent) outlining all material insurance coverage maintained
as of the date of such report by the Borrower and its Restricted Subsidiaries
and the duration of such coverage.

 

6.08       ERISA Matters/Canadian Pension. The Borrower shall furnish the
Administrative Agent each of the following:

 

(a)           promptly and in any event within 30 days after a Responsible
Officer of the Borrower knows, or has reason to know, that any ERISA Event or
Canadian Pension Event has occurred that, alone or together with any other ERISA
Event or Canadian Pension Event, would reasonably be expected to result in
liability of the Borrower, any Restricted Subsidiary, any Guarantor and/or any
ERISA Affiliate in an aggregate amount exceeding $40,000,000, written notice
describing the nature thereof, what action the Borrower, any of its Restricted
Subsidiaries, any Guarantor or any of their respective ERISA Affiliates has
taken, is taking or proposes to take with respect thereto, including copies of
any notices or correspondence with any Governmental Authority and, when known by
such Responsible Officer, any action taken or threatened by the IRS, the
Department of Labor or the PBGC or any other Governmental Authority in Canada or
the Multiemployer Plan sponsor with respect to such event;

 

(b)          simultaneously with the date that the Borrower, any of its
Restricted Subsidiaries or any ERISA Affiliate files with the PBGC a notice of
intent to terminate any Title IV Plan, if, at the time of such filing, such
termination would reasonably be expected to require additional contributions of
the Borrower, any Restricted Subsidiary, any Guarantor and/or any ERISA
Affiliate in an aggregate amount exceeding $40,000,000 in order to be considered
a standard termination within the meaning of Section 4041(b) of ERISA, a copy of
each notice;

 

(c)          simultaneously with the date that the Borrower, any of its
Restricted Subsidiaries files with the Financial Services Commission of Ontario
or any other applicable Governmental Authority, a notice of intent to terminate
any Canadian Defined Benefit Pension Plan, if, at the time of such filing, such
termination would reasonably be expected to require additional contributions of
the Borrower, any Restricted Subsidiary and/or any Guarantor in an aggregate
amount exceeding $40,000,000, a copy of each notice; and

 

(d)          promptly, copies of (i) each Schedule SB (Actuarial Information) to
the annual report (Form 5500 Series) filed by the Borrower, any of its
Restricted Subsidiaries, any Guarantor or any of their respective ERISA
Affiliates with the IRS with respect to each Title IV Plan, which is requested
by the Administrative Agent; (ii) each actuarial report prepared and filed with
any Governmental Authority in Canada in connection with a Canadian Defined
Benefit Pension Plan which is requested by the Administrative Agent; (iii) all
notices received by the Borrower, any of its Restricted Subsidiaries, any
Guarantor or any of their respective ERISA Affiliates from a Multiemployer Plan
sponsor concerning an ERISA Event that would reasonably be expected to result in
liability of the Borrower, any Restricted Subsidiary, any Guarantor and/or any
ERISA Affiliate in an aggregate amount exceeding $40,000,000; (iv) all notices
received by the Borrower, any of its Restricted Subsidiaries and/or any
Guarantor concerning a Canadian Pension Event that would reasonably be expected
to result in liability of the Borrower, any Restricted Subsidiary and/or any
Guarantor in an aggregate amount exceeding $40,000,000, and (v) copies of such
other documents or governmental reports or filings relating to any Employee
Benefit Plan or Canadian Pension Plan as the Administrative Agent shall
reasonably request.

 



-102-

 

 

6.09       Environmental Matters. The Borrower shall provide the Administrative
Agent promptly, and in any event within 10 Business Days after any Responsible
Officer of the Borrower obtains actual knowledge of any of the following,
written notice of each of the following:

 

(a)          that any Loan Party is or may be liable to any Person as a result
of a Release or threatened Release that would reasonably be expected to subject
such Loan Party to Environmental Liabilities and Costs of $20,000,000 or more;

 

(b)          the receipt by any Loan Party of notification that any material
real or personal property of such Loan Party is or is reasonably likely to be
subject to any Environmental Lien;

 

(c)          the receipt by any Loan Party of any notice of violation of or
potential liability under, or knowledge by a Responsible Officer of the Borrower
that there exists a condition that would reasonably be expected to result in a
violation of or liability under, any Environmental Law, except for violations
and liabilities the consequence of which, in the aggregate, would not be
reasonably likely to subject the Loan Parties collectively to Environmental
Liabilities and Costs of $20,000,000 or more; and

 

(d)          promptly following reasonable written request by any Lender,
through the Administrative Agent, a report providing an update of the status of
any environmental, health or safety compliance, hazard or liability issue
identified in any notice or report delivered pursuant to this Section 6.09.

 

6.10       Patriot Act Information. Each Lender that is subject to the Patriot
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”) and the Beneficial Ownership
Regulation, it is required to obtain, verify and record information that
identifies the Borrower and each other Loan Party, which information includes
the name and address of the Borrower and each other Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower and each other Loan Party in accordance
with the Patriot Act and the Beneficial Ownership Regulation. The Borrower shall
promptly, following a request by the Administrative Agent or any Lender, provide
(i) all documentation and other information that the Administrative Agent or
such Lender reasonably requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the Patriot Act and (ii) if the
Borrower qualified as a as a “legal entity customer” under the Beneficial
Ownership Regulation a Beneficial Ownership Certification in relation to the
Borrower.

 

6.11       Other Information. The Borrower shall provide the Administrative
Agent or any Lender with such other information respecting the business,
properties, financial condition or operations of the Borrower, any of its
Restricted Subsidiaries or any Joint Venture as the Administrative Agent or such
Lender, through the Administrative Agent, may from time to time reasonably
request. The Administrative Agent shall provide copies of any written
information provided to it pursuant to Sections 6.01 through 6.10 above to any
Lender requesting the same.

 

6.12       Preservation of Corporate Existence, Etc. The Borrower shall, and
shall cause each of its Wholly-Owned Restricted Subsidiaries to, preserve and
maintain its legal existence, rights (charter and statutory) and franchises,
except as permitted by Sections 7.03, 7.04 and 7.06 and except if, in the
reasonable business judgment of the Borrower, it is in the business interest of
the Borrower or such Restricted Subsidiary not to preserve and maintain such
rights (charter and statutory) and franchises, and such failure to preserve the
same would not reasonably be expected to have a Material Adverse Effect and
would not reasonably be expected to materially impair the interests of the
Secured Parties under the Loan Documents or the rights and interests of any of
them in the Collateral.

 



-103-

 

 

6.13       Compliance with Laws, Etc. The Borrower shall, and shall cause each
of its Restricted Subsidiaries to, comply with all applicable Requirements of
Law, Contractual Obligations and Permits, except where the failure so to comply
would not reasonably be expected to have a Material Adverse Effect.

 

6.14       Conduct of Business. The Borrower shall, and shall cause each of its
Restricted Subsidiaries to, (a) conduct its business in the ordinary course
(except for non-material changes in the nature or conduct of its business as
carried on as of the Closing Date) and (b) use its reasonable efforts, in the
ordinary course, to preserve its business and the goodwill and business of the
customers, suppliers and others having business relations with the Borrower or
any of its Restricted Subsidiaries, except where the failure to comply with the
covenants in each of clauses (a) and (b) above would not reasonably be expected
to have a Material Adverse Effect.

 

6.15       Payment of Taxes, Etc. The Borrower shall, and shall cause each of
its Restricted Subsidiaries to, pay and discharge (or cause to be paid and
discharged) before the same shall become delinquent, all lawful governmental
claims, taxes, assessments, charges and levies made, assessed, filed or
otherwise imposed on or against any of them, except where (a) contested in good
faith, by proper proceedings and adequate reserves therefor have been
established on the books of the Borrower or the appropriate Restricted
Subsidiary in conformity with GAAP or (b) the failure to so pay and discharge
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

 

6.16       Maintenance of Insurance. The Borrower shall, and shall cause each of
its Restricted Subsidiaries to, (a) maintain insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as, in the reasonable determination of the Borrower, is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower or such Restricted Subsidiary operates,
(b) cause all property and liability insurance to name the Administrative Agent
on behalf of the Secured Parties as additional insured (with respect to
liability policies), loss payee (with respect to property policies) or lender’s
loss payee (with respect to property policies), as appropriate, and to provide
that no cancellation, material addition in amount or material change in coverage
shall be effective until after 30 days’ written notice thereof to the
Administrative Agent, and (c) deliver to the Administrative Agent customary
insurance certificates and endorsements evidencing the foregoing in form and
substance reasonably satisfactory to the Administrative Agent.

 

6.17       Access. The Borrower shall from time to time during normal business
hours, and subject to national security and defense requirements of any
Governmental Authority, permit the Administrative Agent, the L/C Issuers and the
Lenders, or any agents or representatives thereof, within five Business Days
after written notification of the same (except that during the continuance of an
Event of Default, no such notice shall be required) to (a) examine and make
copies of and abstracts from the records and books of account of the Borrower
and each of its Wholly-Owned Restricted Subsidiaries, (b) visit the properties
of the Borrower and each of its Wholly-Owned Restricted Subsidiaries, (c)
discuss the affairs, finances and accounts of the Borrower and each of its
Wholly-Owned Restricted Subsidiaries with any of their respective officers or
directors; provided that the Borrower will not be required to permit any
examination or visit as set forth in clauses (a) and (b) above with respect to
each of the Administrative Agent, the L/C Issuers and the Lenders (or any agents
or representatives thereof) (i) within the twelve-month period following the
date of the most recent examination or visit by any L/C Issuer, any Lender or
the Administrative Agent (or any agents or representatives thereof), as
applicable, unless an Event of Default has occurred and is continuing and (ii)
unless such visit is coordinated through the Administrative Agent.

 

6.18       Keeping of Books. The Borrower shall, and shall cause each of its
Restricted Subsidiaries to keep, proper books of record and account, in which
full and correct entries (sufficient to permit the

 



-104-

 

 

preparation of consolidated financial statements in conformity with GAAP) shall
be made of the financial transactions and assets and business of the Borrower
and each such Restricted Subsidiary.

 

6.19       Maintenance of Properties, Etc. The Borrower shall, and shall cause
each of its Restricted Subsidiaries to, maintain and preserve (a) in good
working order and condition (ordinary wear and tear excepted) all of its
properties necessary in the conduct of its business, (b) all rights, permits,
licenses, approvals and privileges (including all Permits) necessary in the
conduct of its business and (c) all Material Intellectual Property, except where
failure to so maintain and preserve the items set forth in clauses (a), (b) and
(c) above would not reasonably be expected to have a Material Adverse Effect.

 

6.20       Application of Proceeds. The Borrower shall use the entire amount of
the proceeds of the Loans as provided in Section 5.12.

 

6.21       Environmental.

 

(a)          The Borrower shall, and shall cause each of its Restricted
Subsidiaries to, exercise reasonable due diligence in order to comply in all
material respects with all Environmental Laws.

 

(b)          The Borrower agrees that the Administrative Agent may, from time to
time, retain, at the expense of the Borrower, an independent professional
consultant reasonably acceptable to the Borrower to review any report relating
to Contaminants prepared by or for the Borrower and to conduct its own
investigation (the scope of which investigation shall be reasonable based upon
the circumstances) of any property currently owned, leased, operated or used by
the Borrower or any of its Restricted Subsidiaries, if (x) a Default or an Event
of Default shall have occurred and be continuing, or (y) the Administrative
Agent reasonably believes (1) that an occurrence relating to such property is
likely to give rise to any Environmental Liabilities and Costs or (2) that a
violation of an Environmental Law on or around such property has occurred or is
likely to occur, which could, in either such case, reasonably be expected to
result in Environmental Liabilities and Costs in excess of $20,000,000, provided
that, unless an Event of Default shall have occurred and be continuing, such
consultant shall not drill on any property of the Borrower or any of its
Restricted Subsidiaries without the Borrower’s prior written consent. Borrower
shall use its reasonable efforts to obtain for the Administrative Agent and its
agents, employees, consultants and contractors the right, upon reasonable notice
to Borrower, to enter into or on to the facilities currently owned, leased,
operated or used by Borrower or any of its Restricted Subsidiaries to perform
such tests on such property as are reasonably necessary to conduct such a review
and/or investigation. Any such investigation of any property shall be conducted,
unless otherwise agreed to by Borrower and the Administrative Agent, during
normal business hours and shall be conducted so as not to unreasonably interfere
with the ongoing operations at any such property or to cause any damage or loss
at such property. Borrower and the Administrative Agent hereby acknowledge and
agree that any report of any investigation conducted at the request of the
Administrative Agent pursuant to this subsection will be obtained and shall be
used by the Administrative Agent and the Lenders for the purposes of the
Lenders’ internal credit decisions, to monitor the Obligations and to protect
the Liens created by the Loan Documents, and the Administrative Agent and the
Lenders hereby acknowledge and agree any such report will be kept confidential
by them to the extent permitted by law except as provided in the following
sentence. The Administrative Agent agrees to deliver a copy of any such report
to Borrower with the understanding that Borrower acknowledges and agrees that
(i) it will indemnify and hold harmless the Administrative Agent and each Lender
from any costs, losses or liabilities relating to Borrower’s use of or reliance
on such report, (ii) neither Administrative Agent nor any Lender makes any
representation or warranty with respect to such report, and (iii) by delivering
such report to Borrower, neither the Administrative Agent nor any Lender is
requiring or recommending the implementation of any suggestions or
recommendations contained in such report.

 



-105-

 

 

(c)           Promptly after a Responsible Officer of the Borrower obtains
actual knowledge thereof, the Borrower shall advise the Administrative Agent in
writing and in reasonable detail of (i) any Release or threatened Release of any
Contaminants required to be reported by Borrower or its Restricted Subsidiaries,
to any Governmental Authorities under any applicable Environmental Laws and
which would reasonably be expected to have Environmental Liabilities and Costs
in excess of $20,000,000, (ii) any and all written communications with respect
to any pending or threatened claims under Environmental Law in each such case
which, individually or in the aggregate, have a reasonable possibility of giving
rise to Environmental Liabilities and Costs in excess of $20,000,000, (iii) any
Remedial Action performed by Borrower or any other Person in response to (x) any
Contaminants on, under or about any property, the existence of which has a
reasonable possibility of resulting in Environmental Liabilities and Costs in
excess of $20,000,000, or (y) any other Environmental Liabilities and Costs in
excess of $20,000,000 that could result in Environmental Liabilities and Costs
in excess of $20,000,000, (iv) discovery by Borrower or its Restricted
Subsidiaries of any occurrence or condition on any material property that could
cause Borrower’s or its Restricted Subsidiaries’ interest in any such property
to be subject to any material restrictions on the ownership, occupancy,
transferability or use thereof under any applicable Environmental Laws or
Environmental Liens, and (v) any written request for information from any
Governmental Authority that fairly suggests such Governmental Authority is
investigating whether Borrower or any of its Restricted Subsidiaries may be
potentially responsible for a Release or threatened Release of Contaminants
which has a reasonable possibility of giving rise to Environmental Liabilities
and Costs in excess of $20,000,000.

 

(d)          Borrower shall promptly notify the Administrative Agent of (i) any
proposed acquisition of Stock, assets, or property by Borrower or any of its
Restricted Subsidiaries that would reasonably be expected to expose Borrower or
any of its Restricted Subsidiaries to, or result in Environmental Liabilities
and Costs in excess of $20,000,000 and (ii) any proposed action to be taken by
Borrower or any of its Restricted Subsidiaries to commence manufacturing,
industrial or other similar operations that would reasonably be expected to
subject Borrower or any of its Restricted Subsidiaries to additional
Environmental Laws, that are materially different from the Environmental Laws
applicable to the operations of Borrower or any of its Restricted Subsidiaries
as of the Closing Date.

 

(e)          Borrower shall, at its own expense, provide copies of such
documents or information as the Administrative Agent may reasonably request in
relation to any matters disclosed pursuant to this subsection.

 

(f)           To the extent required by Environmental Laws or Governmental
Authorities under applicable Environmental Laws, Borrower shall promptly take,
and shall cause each of its Restricted Subsidiaries promptly to take, any and
all necessary Remedial Action in connection with the presence, handling,
storage, use, disposal, transportation or Release or threatened Release of any
Contaminants on, under or affecting any property in order to comply in all
material respects with all applicable Environmental Laws and Permits. In the
event Borrower or any of its Restricted Subsidiaries undertakes any Remedial
Action with respect to the presence, Release or threatened Release of any
Contaminants on or affecting any property, Borrower or any of its Restricted
Subsidiaries shall conduct and complete such Remedial Action in material
compliance with all applicable Environmental Laws, and in material accordance
with the applicable policies, orders and directives of all relevant Governmental
Authorities except when, and only to the extent that, Borrower or any such
Restricted Subsidiaries’ liability for such presence, handling, storage, use,
disposal, transportation or Release or threatened Release of any Contaminants is
being contested in good faith by Borrower or any of such Restricted
Subsidiaries. In the event Borrower fails to take required actions to address
such Release or threatened Release of Contaminants or to address a violation of
or liability under Environmental Law, the Administrative Agent may, upon
providing the Borrower with 5 Business Days’ prior written notice, enter the
property and, at Borrower’s sole expense, perform whatever action the
Administrative Agent reasonably deems prudent to rectify the situation.

 



-106-

 

 

6.22       Additional Collateral and Guaranties. Notify the Administrative Agent
promptly after any Person (i) becomes a Wholly-Owned Domestic Subsidiary that is
not an Excluded Subsidiary (including a Wholly-Owned Domestic Subsidiary that
ceases for any reason to be an Excluded Subsidiary at any time), (ii) becomes a
First-Tier Foreign Subsidiary to the extent that a pledge of the Stock or Stock
Equivalents thereof is required under the Security Instruments, (iii) becomes a
Canadian Subsidiary (unless the Canadian Facility Termination has occurred), or
(iv) is required to become a Guarantor and/or grant Collateral in compliance
with Section 6.24, and promptly thereafter (and in any event within 45 days, or
such longer period of time permitted by the Administrative Agent in its sole
discretion):

 

(a)           (x) if such Person is a Wholly-Owned Domestic Subsidiary (other
than an Excluded Subsidiary):

 

(i)        cause such Wholly-Owned Domestic Subsidiary to become a Guarantor by
executing and delivering to the Administrative Agent a Joinder Agreement to the
Domestic Guaranty or such other document as the Administrative Agent shall deem
reasonably appropriate for such purpose; and

 

(ii)       without duplication of clause (b)(x)(iii) below, cause such Person to
deliver to the Administrative Agent documents of the types referred to in
clauses (iii), (vii) and (ix) of Section 4.01(a) and, at the reasonable request
of the Administrative Agent, favorable customary opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in clause (a)(x)(i)),
all in form, content and scope reasonably satisfactory to the Administrative
Agent;

 

(y)           prior to the Canadian Facility Termination if such Person is a
Wholly-Owned Canadian Subsidiary (other than an Excluded Subsidiary):

 

(i)        cause such Wholly-Owned Canadian Subsidiary to become a Guarantor by
executing and delivering to the Administrative Agent a Joinder Agreement to the
Canadian Guaranty or such other document as the Administrative Agent shall deem
reasonably appropriate for such purpose; and

 

(ii)       without duplication of clause (b)(y)(iii) below, cause such Person to
deliver to the Administrative Agent documents of the types referred to in
clauses (iii), (vii) and (ix) of Section 4.01(a) and, at the reasonable request
of the Administrative Agent, favorable customary opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in clause (a)(y)(i)),
all in form, content and scope reasonably satisfactory to the Administrative
Agent;

 

(b)          (x) if such Person is a Wholly-Owned Domestic Subsidiary other than
a BWXT Entity or an Excluded Subsidiary:

 

(i)        cause such Person to deliver to the Administrative Agent for the
benefit of the Secured Parties, Security Instruments (or supplements thereto,
including to the Collateral Agreements), as specified by and in form and
substance reasonably satisfactory to the Administrative Agent (including
delivery of all certificated Pledged Equity Interests in and of such Subsidiary,
and other instruments of the type specified in Section 4.01(a)(v), (vi), (ix)
and (xi) solely to the extent required under the Collateral Agreements),
securing payment of all the Obligations and constituting Liens on all such real
and personal properties,

 

(ii)       take whatever action (including the filing of Uniform Commercial Code
financing statements and the giving of notices) as may be necessary or advisable
in the reasonable opinion of

 



-107-

 

 

the Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the Security
Instruments (or supplements thereto) delivered pursuant to this Section 6.22,
enforceable against all third parties in accordance with their terms (subject to
Liens permitted by the Loan Documents); provided that no such actions shall be
required in any jurisdiction outside the United States and Canada;

 

(iii)      without duplication of clause (a)(x)(ii) above, cause such Person to
deliver to the Administrative Agent documents of the types referred to in
clauses (v), (vi), (ix) and (xi) of Section 4.01(a) and, at the reasonable
request of the Administrative Agent, favorable customary opinions of counsel to
such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clause
(b)(x)(i) and the creation and perfection of Liens in clause (b)(x)), all in
form, content and scope reasonably satisfactory to the Administrative Agent; or

 

(y) prior to the Canadian Facility Termination if such Person is a Wholly-Owned
Canadian Subsidiary other than a BWXT Entity or an Excluded Subsidiary:

 

(i)        cause such Person to deliver to the Administrative Agent for the
benefit of the Secured Parties, Security Instruments (or supplements thereto,
including to the Canadian Collateral Agreement), as specified by and in form and
substance reasonably satisfactory to the Administrative Agent (including
delivery of all certificated Pledged Equity Interests in and of such Subsidiary,
and other instruments of the type specified in Section 4.01(a)(v), (vi), (ix)
and (xi) solely to the extent required under the Canadian Collateral Agreement),
securing payment of the Obligations as specified in the Canadian Security
Instruments and constituting Liens on all such real and personal properties;

 

(ii)       take whatever action (including the filing of PPSA financing
statements and the giving of notices) as may be necessary or advisable in the
reasonable opinion of the Administrative Agent to vest in the Administrative
Agent (or in any representative of the Administrative Agent designated by it)
valid and subsisting Liens on the properties purported to be subject to the
Security Instruments (or supplements thereto) delivered pursuant to this Section
6.22, enforceable against all third parties in accordance with their terms
(subject to Liens permitted by the Loan Documents), provided that no such
actions shall be required in any jurisdiction outside the United States and
Canada;

 

(iii)      without duplication of clause (a)(y)(ii) above, cause such Person to
deliver to the Administrative Agent documents of the types referred to in
clauses (v), (vi), (ix) and (xi) of Section 4.01(a) and, at the request of the
Administrative Agent, favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (b)(y)(i)) and the
creation and perfection of Liens described in clause (b)(y), all in form,
content and scope reasonably satisfactory to the Administrative Agent; and

 

(c)           if such Person is a First-Tier Foreign Subsidiary any of whose
Stock constitutes Collateral and is owned by a Domestic Loan Party (or a Person
becoming a Domestic Loan Party pursuant to this Section and, in each case, other
than a BWXT Entity), cause such Domestic Loan Party to deliver to the
Administrative Agent for the benefit of the Secured Parties such certificated
Pledged Equity Interests in and of such First-Tier Foreign Subsidiary, and such
Security Instruments (or supplements thereto), in each case, to the extent
required under the Collateral Agreements and in form and substance reasonably

 



-108-

 

 

satisfactory to the Administrative Agent, in each case securing payment of all
the Obligations and constituting Liens on all such Pledged Equity Interests.

 

Notwithstanding the foregoing, no Loan Party shall be required to (i) execute or
deliver any control agreements with respect to deposit accounts (other than with
respect to Cash Collateral), commodities accounts or securities accounts, (ii)
make any filings to perfect Liens on intellectual property, other than any such
filings under the UCC or PPSA or with the U.S. Patent and Trademark Office, U.S.
Copyright Office or Canadian Intellectual Property Office, and (iii) make any
filings or take any actions in any jurisdiction outside the United States or
Canada to create or perfect any Liens created by the Security Instruments.

 

6.23        Real Property. With respect to any fee interest in any Material Real
Property that is acquired or any lease of Real Property in Canada or the United
States that is leased for more than $5,000,000 annually, in either case after
the Closing Date by the Borrower or any other Loan Party (other than a BWXT
Entity), the Borrower or the applicable Loan Party shall promptly (and, in any
event, within 120 days following the date of such acquisition, unless such date
is extended by the Administrative Agent in its sole discretion) (i) in the case
of any Material Real Property, execute and deliver a first priority Mortgage
(subject only to Liens permitted by this Agreement and such Mortgage) in favor
of the Administrative Agent, for the benefit of the Secured Parties, covering
such Real Property and complying with the provisions herein and in the Security
Instruments, (ii) in the case of any leased Real Property in Canada or the
United States, that is leased for more than $5,000,000 annually, if requested by
the Administrative Agent, use commercially reasonable efforts to execute and
deliver a first priority Mortgage (subject only to Liens permitted by this
Agreement and such Mortgage) in favor of the Administrative Agent, for the
benefit of the Secured Parties, covering such Real Property and complying with
the provisions herein and in the Security Instruments, (iii) provide the Secured
Parties with title insurance in an amount at least equal to the purchase price
of such Real Property (or such other amount as the Administrative Agent shall
reasonably specify) described in clauses (i) or (ii) above, and if applicable,
flood insurance and lease estoppel certificates, all in accordance with the
standards for deliveries contemplated on the Closing Date, as described in
Section 4.01(a)(vi) hereof, (iv) if reasonably requested by the Administrative
Agent, deliver to the Administrative Agent customary legal opinions relating to
the matters described above, which opinions shall be in form and substance, and
from counsel, reasonably satisfactory to the Administrative Agent, and (v) if
requested by the Administrative Agent, use commercially reasonable efforts to
obtain Landlord Lien Waivers for each Real Property leasehold interest in Canada
or the United States on which a manufacturing facility or warehouse or other
facility where Collateral is stored or held (but excluding any office lease that
does not include manufacturing or warehouse facilities), provided that no such
Landlord Lien Waiver shall be required for any location at which Collateral is
stored or located unless the aggregate value of Collateral stored or held at
such location exceeds $5,000,000.

 

6.24       BWXT Entities. If, on or after the Closing Date, any BWXT Entity that
is, or is required to be, a Guarantor shall pledge its assets or properties in
support of or otherwise create or suffer to exist any Lien upon or with respect
to any of their respective properties or assets, whether now owned or hereafter
acquired, to secure any Indebtedness described in clause (a) or (b) of such
definition (other than the Obligations) then such Person shall immediately cease
to be a BWXT Entity and the Borrower shall promptly cause such BWXT Entity to
pledge its assets and properties as Collateral pursuant to the Security
Instruments and take all such other actions of the type described in Section
6.22, 6.23 and 6.25 with respect to Wholly-Owned Domestic Subsidiaries that are
required to provide Collateral pursuant to the Security Instruments (including
without limitation, the execution and delivery of a Customary Intercreditor
Agreement or other applicable documentation reasonably requested by the
Administrative Agent and reasonably satisfactory to the Administrative Agent to
ensure that the Administrative Agent’s Lien on behalf of the Secured Parties
with respect to the properties and assets securing such other Financial Covenant
Debt will rank equal and ratable with the Liens securing such other Financial
Covenant Debt).

 



-109-

 

 

6.25       Further Assurances. Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, the Borrower or the
applicable Loan Party shall (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s (other than any BWXT Entity’s)
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Security Instruments, (iii) perfect and maintain the
validity, effectiveness and priority of any of the Security Instruments and any
of the Liens intended to be created thereunder and (iv) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party (other
than any BWXT Entity, subject to Section 6.24) is or is to be a party, and cause
each of its Restricted Subsidiaries that is required by this Agreement to be a
Guarantor (other than any BWXT Entity, subject to Section 6.24) to do so.
Notwithstanding anything to the contrary contained in this Section 6.25 or any
Loan Document, no Loan Party shall be required to (i) execute or deliver any
control agreements with respect to deposit accounts (other than with respect to
Cash Collateral), commodities accounts or securities accounts, (ii) make any
filings to perfect Liens on intellectual property, other than any such filings
under the UCC or PPSA or with the U.S. Patent and Trademark Office, U.S.
Copyright Office or Canadian Intellectual Property Office, and (iii) make any
filings or take any actions in any jurisdiction outside the United States or
Canada to create or perfect any Liens created by the Security Instruments.

 

6.26       Anti-Corruption Laws; Sanctions. The Borrower and its Subsidiaries
have instituted and the Borrower will, and will cause its Subsidiaries to,
maintain in effect and enforce policies and procedures intended to promote and
achieve compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents (in their respective activities on
behalf of the Borrower and its Subsidiaries) with applicable Anti-Corruption
Laws and applicable Sanctions.

 

6.27       Cash Collateralization of Extended Letters of Credit. The Borrower
shall provide Cash Collateral (in an amount equal to 105% of the maximum face
amount of each Extended Letter of Credit, calculated in accordance with Section
1.08) to each applicable L/C Issuer with respect to each Extended Letter of
Credit issued by such L/C Issuer by a date that is no earlier than 120 days
prior to the Maturity Date, but no later than 95 days prior to the Maturity Date
(or, if such Letter of Credit is issued on or after the date that is 95 days
prior to the Maturity Date, on the date of issuance thereof); provided that if
the Borrower fails to provide Cash Collateral with respect to any such Extended
Letter of Credit by such time, such event shall be treated as a drawing under
such Extended Letter of Credit (in an amount equal to 105% of the maximum face
amount of each such Letter of Credit, calculated in accordance with Section
1.08), which shall be reimbursed (or participations therein funded) in
accordance with Section 2.03(c), with the proceeds being utilized to provide
Cash Collateral for such Letter of Credit.

 

6.28       Unrestricted Subsidiaries. The Administrative Borrower may at any
time after the Closing Date designate any Restricted Subsidiary of the
Administrative Borrower as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary by written notice to the Administrative
Agent; provided that (i) immediately before and after such designation, no Event
of Default shall have occurred and be continuing, (ii) in the case of the
designation of any Subsidiary as an Unrestricted Subsidiary, such designation
shall constitute an Investment in such Unrestricted Subsidiary (calculated as an
amount equal to the sum of (x) the fair market value of the Stock of the
designated Subsidiary that are owned by the Borrower or any Restricted
Subsidiary, immediately prior to such designation and (y) the aggregate
principal amount of any Indebtedness owed by such Subsidiary to the Borrower or
any of its

 



-110-

 

 

 

Restricted Subsidiaries immediately prior to such designation, all calculated,
on a consolidated basis in accordance with GAAP), and such Investment shall be
permitted under Section 7.03, (iii) no Subsidiary may be designated as an
Unrestricted Subsidiary if it is a “Restricted Subsidiary” for the purpose of
(I) the Senior Notes Indenture or any refinancing thereof permitted by Section
7.01(f) or (II) any Incremental Equivalent Debt or other debt instrument, in
each case of this clause (II), with a principal amount in excess of $50,000,000,
(iv) immediately after giving effect to the designation of an Unrestricted
Subsidiary as a Restricted Subsidiary, the Borrower shall comply with the
provisions of Section 6.22 with respect to such designated Restricted
Subsidiary, (v) no Restricted Subsidiary may be a Subsidiary of an Unrestricted
Subsidiary and (vi) in the case of the designation of any Subsidiary as an
Unrestricted Subsidiary, each of (x) the Subsidiary to be so designated and (y)
its Subsidiaries has not, at the time of designation, and does not thereafter,
create, incur, issue, assume, guarantee or otherwise become directly or
indirectly liable with respect to any Indebtedness pursuant to which the lender
has recourse to any of the assets of the Borrower or any Restricted Subsidiary
(other than Stock in an Unrestricted Subsidiary). The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary and its Subsidiaries existing at such time and (ii) a return
on any Investment by the Borrower in Unrestricted Subsidiaries pursuant to the
preceding sentence in an amount equal to the fair market value at the date of
such designation of the Borrower’s Investment in such Subsidiary.

 

6.29           Post-Closing Covenant.

 

(a)                As soon as reasonably practical, but in no event later than
one hundred twenty (120) days following the Closing Date (or such later date as
may be agreed to by the Administrative Agent in its sole discretion), the
Borrower shall deliver, or cause to be delivered (a) a duly executed (i)
Mortgage and (ii) assignment of rents and leases, each in respect of 581
Coronation Blvd., Cambridge, Ontario, Canada N1R 3V3 (the “Cambridge Property”)
and in form and substance reasonably acceptable to the Administrative Agent,
which Mortgage and assignment of rents and leases shall have been duly
registered in all jurisdictions where required by applicable law or where the
Administrative Agent considers it reasonably necessary to do so, together with
(b) a title insurance policy in form, containing endorsements and in amounts
reasonably acceptable to the Administrative Agent, issued, coinsured and
reinsured by title insurers acceptable to the Administrative Agent, insuring
such Mortgage to be valid first and subsisting Liens on the property described
therein, free and clear of all defects (including, but not limited to,
construction, mechanics’ and materialmen’s Liens) and encumbrances, excepting
only Liens permitted under the Loan Documents, (c) a favourable and customary
opinion of Stikeman Elliott, Canadian counsel to the Loan Parties, addressed to
the Administrative Agent and the Lenders, in form and substance reasonably
satisfactory to the Administrative Agent and addressing such matters concerning
the applicable Loan Parties and such Mortgage as the Administrative Agent may
reasonably request, and (d) if applicable, a beneficial owner agreement in form
and substance reasonably acceptable to the Administrative Agent, between each
registered owner of the Cambridge Property and each beneficial owner of the
Cambridge Property, if applicable, in respect of the direction and
acknowledgement of the security interests and charges granted by the registered
owners and the beneficial owners under the Mortgage and the assignment of rents
and leases.

 

(b)           As soon as reasonably practical, but in no event later than thirty
(30) days following the Closing Date (or such later date as may be agreed to by
the Administrative Agent in its sole discretion), the Borrower shall use
commercially reasonable efforts to deliver, or cause to be delivered, to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent, the following executed Estoppel Letters:

 

(i)                Element Fleet Management Inc. (re: File No. 736491411 against
BWXT Canada Ltd. and BWXT Nuclear Energy Canada Inc.);

 



-111-

 

 

(ii)               Hyundai Capital Lease Inc. / Kia Motors Finance (re: File No.
716691915 against BWXT Canada Ltd.);

 

(iii)             Xerox Canada Ltd. (re: File No. 702299313 against BWXT Canada
Ltd. and Babcock & Wilcox Industries Ltd. (predecessor to BWXT Canada Ltd.) and
File Nos. 723038724, 722758014, 722757924, and 722370492 against GE-Hitachi
Nuclear Energy Canada Inc./GE-Hitachi Energie Nucleaire Canada Inc and
GE-Hitachi Nucear Energy Canada Inc., predecessor to BWXT Nuclear Energy Canada
Inc.);

 

(iv)             Dell Financial Services Canada Limited (re: File Nos. 726354135
and 726354126 against BWXT Nuclear Energy Canada Inc.);

 

(v)              GE Vehicle and Equipment Leasing (now Element Fleet Management)
(re: File No. 656470278 against Babcock & Wilcox Canada Ltd. (prior name of BWXT
Canada Ltd.); and

 

(vi)            Ontario Power Generation Inc. (re: File 876465342) against
Babcock & Wilcox Canada Ltd. (prior name of BWXT Canada Ltd.).

 

(c)           As soon as reasonably practical, but in no event later than thirty
(30) days following the Closing Date (or such later date as may be agreed to by
the Administrative Agent in its sole discretion), the Borrower shall cause the
issued and outstanding Stock of BWXT Canada Holdings Corp., BWXT Canada Ltd.,
BWXT ITG Canada, Inc. and BWXT Nuclear Energy Canada Inc., in each case, to be
evidenced by a certificate and delivered to the Administrative Agent, together
with duly executed stock transfer powers.

 

(d)          As soon as reasonably practical, but in no event later than one
hundred twenty (120) days following the Closing Date (or such later date as may
be agreed to by the Administrative Agent in its sole discretion), the Borrower
shall deliver (or cause to be delivered) in accordance with Section 6.23, a duly
executed Landlord Lien Waiver in respect of 695 Bishop St. N, Cambridge,
Ontario, Canada, N3H 2K8, in form and substance reasonably acceptable to the
Administrative Agent.

 

ARTICLE VII.
NEGATIVE COVENANTS

 

The Borrower agrees with the Lenders and the Administrative Agent to each of the
following, from the Closing Date and thereafter as long as any Obligation or any
Commitment remains outstanding and, in each case, unless the Required Lenders
otherwise consent in writing (provided that references herein to “Restricted
Subsidiaries” shall exclude any Captive Insurance Subsidiary for all Sections
under this Article VII except Sections 7.01 and 7.02):

 

 

7.01       Indebtedness. The Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to, directly or indirectly create, incur, assume or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness except for the following:

 

(a)          Indebtedness under (x) the Loan Documents, (y) the Senior Notes
Indenture and the documents arising thereunder and (z) any Incremental
Equivalent Debt;

 

(b)          Indebtedness outstanding on the Closing Date and listed on Schedule
7.01;

 

(c)                Guaranty Obligations incurred by (x) the Borrower or any
Restricted Subsidiary in respect of Indebtedness of the Borrower or any
Guarantor that is permitted by this Section 7.01 (other than clauses (h) or (p)
below) or (y) any Restricted Subsidiary that is not a Loan Party in respect of
any Indebtedness

 



-112-

 

 

of any other Restricted Subsidiary that is not a Loan Party that is permitted by
this Section 7.01 (other than clause (h) below);

 

(d)          Guaranty Obligations in respect of operating leases of the Borrower
or any Restricted Subsidiary;

 

(e)          (i) Indebtedness in respect of Capital Lease Obligations and
purchase money obligations for tangible property, (ii) Indebtedness in respect
of sale and leaseback transactions permitted by Section 7.12 and (iii) other
secured Indebtedness (including secured Indebtedness incurred or assumed by the
Borrower and its Restricted Subsidiaries in connection with a Permitted
Acquisition); provided, however, that the aggregate principal amount of all such
Indebtedness permitted by this subsection (e) at any one time outstanding shall
not exceed the greater of (x) $150,000,000 and (y) 40% of EBITDA for the
Administrative Borrower and its Restricted Subsidiaries for the last four full
Fiscal Quarters ending on or prior to such day for which the financial
statements and certificates required by Section 6.01(a) or 6.01(b) have been
delivered and the Liens securing such Indebtedness shall be within the
limitations set forth in Sections 7.02(d), 7.02(e) or 7.02(k);

 

(f)           renewals, extensions, refinancings and refundings of Indebtedness
permitted by clause (a)(y), (b) or (e) above or this clause (f); provided,
however, that any such renewal, extension, refinancing or refunding is in an
original aggregate principal amount not greater than the original principal
amount of (plus reasonable fees, expenses, accrued and unpaid interest, and any
premium incurred in connection with the renewal, extension, refinancing or
refunding of such Indebtedness), and is on terms that in the aggregate are not
materially less (when taken as a whole) favorable to the Borrower or such
Restricted Subsidiary than, including as to weighted average maturity, the
Indebtedness being renewed, extended, refinanced or refunded;

 

(g)          Indebtedness arising from intercompany loans among the Borrowers
and their Restricted Subsidiaries; provided that (x) if any such Indebtedness
owing to a Loan Party that is a party to the Collateral Agreements is evidenced
by a promissory note, such note shall be subject to a first priority Lien
pursuant to the Collateral Agreements, (y) all such Indebtedness owed by a Loan
Party to a Restricted Subsidiary that is not a Loan Party shall be Subordinated
Debt, and (z) any payment by any Guarantor under any guaranty of the Obligations
shall result in a commensurate reduction of the amount of any Indebtedness owed
by such Restricted Subsidiary to the Borrower or to any of its Restricted
Subsidiaries for whose benefit such payment is made; provided, further, that, in
each case, the Investment in the intercompany loan by the lender thereof is
permitted under Section 7.03;

 

(h)          Non-Recourse Indebtedness;

 

(i)           Indebtedness under or in respect of Swap Contracts that are not
speculative in nature;

 

(j)           unsecured Indebtedness of any Restricted Subsidiary (other than a
Guarantor) in aggregate principal amount at any time outstanding not to exceed
the greater of (x) $150,000,000 and (y) 40% of EBITDA for the Administrative
Borrower and its Restricted Subsidiaries for the last four full Fiscal Quarters
ending on or prior to such day for which the financial statements and
certificates required by Section 6.01(a) or 6.01(b) have been delivered;

 

(k)          Indebtedness in respect of any insurance premium financing for
insurance being acquired by the Borrower or any Restricted Subsidiary under
customary terms and conditions and not in connection with the borrowing of
money;

 

(l)           Indebtedness under or in respect of Cash Management Agreements;

 



-113-

 

 

(m)         Indebtedness in respect of matured or drawn Performance Guarantees
in the nature of letters of credit, bankers acceptances, bank guarantees or
other similar obligations, but only so long as such Indebtedness is reimbursed
or extinguished within 5 Business Days of being matured or drawn;

 

(n)          Indebtedness in respect of matured or drawn Performance Guarantees
in the nature of surety bonds, performance bonds and other similar obligations,
in each case that would appear as indebtedness on a consolidated balance sheet
of the Borrower prepared in accordance with GAAP, in an aggregate amount at any
time outstanding not to exceed the greater of (x) $150,000,000 and (y) 40% of
EBITDA for the Administrative Borrower and its Restricted Subsidiaries for the
last four full Fiscal Quarters ending on or prior to such day for which the
financial statements and certificates required by Section 6.01(a) or 6.01(b)
have been delivered;

 

(o)          Cash Collateralized Letters of Credit;

 

(p)          Indebtedness of the Borrower and/or any Guarantor (such
Indebtedness, “Permitted Ratio Debt”) so long as, after giving effect thereto on
a pro forma basis, including the application of the proceeds thereof (in each
case, without “netting” the cash proceeds of the applicable Indebtedness being
incurred) and subject to no Default or Event of Default having occurred and be
continuing or resulting therefrom (A) if such Indebtedness is secured by a Lien
on the Collateral that is junior to the Lien on the Collateral securing the
Obligations, the Secured Leverage Ratio does not exceed 3.00 to 1.00 or (B) if
such Indebtedness is unsecured, the Leverage Ratio does not exceed 3.50 to 1.00;
provided that any such Permitted Ratio Debt shall be (subject to Section 1.09
hereof), in each case, subject to the requirements of clauses (b) through (f) of
the definition of Incremental Equivalent Debt (provided however, that clause (d)
of the definition of Incremental Equivalent Debt shall apply to Permitted Ratio
Debt incurred under clause (A) hereunder only);

 

(q)          Indebtedness incurred by the Borrower or any Restricted Subsidiary
representing deferred compensation to employees of the Borrower or any
Restricted Subsidiary incurred in the ordinary course of business;

 

(r)           Indebtedness consisting of obligations of the Borrower or any
Restricted Subsidiary under deferred compensation or other similar arrangements
incurred by such Person in connection with Permitted Acquisitions and
Investments permitted under Section 7.03;

 

(s)          Indebtedness in connection with intercompany cash management
arrangements and related activities in the ordinary course of business;

 

(t)           Indebtedness consisting of take-or-pay obligations of the Borrower
or any Restricted Subsidiary contained in supply arrangements, in each case, in
the ordinary course of business;

 

(u)          Indebtedness consisting of obligations owing under any customer or
supplier incentive, supply, license or similar agreements entered into in the
ordinary course of business; and

 

(v)          customer deposits and advance payments received in the ordinary
course of business from customers for goods and services purchased in the
ordinary course of business.

 

7.02       Liens. The Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to, create or suffer to exist any Lien upon or with
respect to any of their respective properties or assets, whether now owned or
hereafter acquired, or assign, or permit any of its Restricted Subsidiaries to
assign, any right to receive income, except for the following:

 



-114-

 

 

(a)          Liens created (i) pursuant to any Loan Document, (ii) any
Incremental Equivalent Debt that is permitted to be secured hereunder and (iii)
and Permitted Ratio Debt incurred under Section 7.01(p)(A);

 

(b)          Liens existing on the Closing Date and listed on Schedule 7.02;

 

(c)          Customary Permitted Liens;

 

(d)          Liens granted by the Borrower or any Restricted Subsidiary of the
Borrower under a Capital Lease and Liens to which any property is subject at the
time, on or after the Closing Date, of the Borrower’s or such Restricted
Subsidiary’s acquisition thereof in accordance with this Agreement, in each case
securing Indebtedness permitted under Section 7.01(e) and limited to the
property purchased (and proceeds thereof) with the proceeds subject to such
Capital Lease or Indebtedness;

 

(e)          purchase money security interests in real property, improvements
thereto or equipment (including any item of equipment purchased in connection
with a particular construction project that the Borrower or a Restricted
Subsidiary expects to sell to its customer with respect to such project and
that, pending such sale, is classified as inventory) hereafter acquired (or, in
the case of improvements, constructed) by the Borrower or any of its Restricted
Subsidiaries; provided, however, that (i) such security interests secure
purchase money Indebtedness permitted under Section 7.01(e) and are limited to
the property purchased with the proceeds of such purchase money Indebtedness
(and proceeds thereof), (ii) such security interests are incurred, and the
Indebtedness secured thereby is created, within ninety days of such acquisition
or construction, and (iii) the Indebtedness secured thereby does not exceed the
lesser of the cost or Fair Market Value of such real property, improvements or
equipment at the time of such acquisition or construction;

 

(f)           any Lien securing the renewal, extension, refinancing or refunding
of any Indebtedness secured by any Lien permitted by clause (b), (d) or (e)
above, this clause (f) or clause (k) below, without any material change in the
assets subject to such Lien;

 

(g)          Liens in favor of lessors securing operating leases permitted
hereunder;

 

(h)          Liens securing Non-Recourse Indebtedness permitted under Section
7.01(h) on (i) the assets of the Restricted Subsidiary or Joint Venture financed
by such Non-Recourse Indebtedness and (ii) the Stock of the Joint Venture or
Restricted Subsidiary financed by such Non-Recourse Indebtedness;

 

(i)           Liens arising out of judgments or awards and not constituting an
Event of Default under Section 8.01(g);

 

(j)           Liens encumbering inventory, work-in-process and related property
in favor of customers or suppliers securing obligations and other liabilities to
such customers or suppliers (other than Indebtedness) to the extent such Liens
are granted in the ordinary course of business and are consistent with past
business practices;

 

(k)          Liens not otherwise permitted hereunder securing Indebtedness
permitted by Section 7.01(e)(ii) or (iii) and encumbering assets (including
Stock or Stock Equivalents held by such Person) of (i) Foreign Subsidiaries
(other than Canadian Loan Parties) or (ii) Domestic Subsidiaries that are not,
in each case (and are not required to be) Guarantors and in each case that do
not constitute Collateral;

 

(l)           Liens with respect to foreign exchange netting arrangements to the
extent incurred in the ordinary course of business and consistent with past
business practices; provided that the aggregate

 



-115-

 

 

outstanding amount of all such obligations and liabilities secured by such Liens
shall not exceed $10,000,000 at any time;

 

(m)         Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

 

(n)          Liens securing insurance premium financing permitted under Section
7.01(k) under customary terms and conditions; provided that no such Lien may
extend to or cover any property other than the insurance being acquired with
such financing, the proceeds thereof and any unearned or refunded insurance
premiums related thereto;

 

(o)          Liens not otherwise permitted by this Section securing obligations
or other liabilities (other than Indebtedness for borrowed money) of the
Borrower or its Restricted Subsidiaries; provided that the aggregate outstanding
amount of all such obligations and liabilities secured by such Liens shall not
exceed at any time the greater of (x) $20,000,000 and (y) 5.2% of EBITDA for the
Administrative Borrower and its Restricted Subsidiaries for the last four full
Fiscal Quarters ending on or prior to such day for which the financial
statements and certificates required by Section 6.01(a) or 6.01(b) have been
delivered;

 

(p)          Liens on Cash Collateral securing only Cash Collateralized Letters
of Credit;

 

(q)          any pledge of or Liens on the Stock or Stock Equivalents of an
Unrestricted Subsidiary;

 

(r)           Liens securing reimbursement obligations of any Foreign Subsidiary
(other than a Canadian Guarantor) in respect of Performance Guarantees
(including any obligation to make payments in connection with such performance,
but excluding obligations for the payment of borrowed money) issued by a Person
that is not the Borrower or an Affiliate of the Borrower; provided such Liens
shall be limited to (i) any contract as to which such Performance Guarantee
provides credit support, (ii) any accounts receivable arising out of such
contract and (iii) the deposit account into which such accounts receivable are
deposited (the property described in clauses (i) through (iii), collectively,
the “Performance Guarantee Collateral”); and

 

(s)          Liens on cash or Cash Equivalents securing (i) reimbursement
obligations in respect of Performance Guarantees and other similar obligations
(including any obligation to make payments in connection with such performance,
but excluding obligations for the payment of borrowed money) and (ii) Swap
Contracts that are not speculative in nature; provided that, in each case, the
aggregate outstanding amount of all such obligations and liabilities secured by
such Liens shall not exceed at any time the greater of (x) $200,000,000 and (y)
52% of EBITDA for the Administrative Borrower and its Restricted Subsidiaries
for the last four full Fiscal Quarters ending on or prior to such day for which
the financial statements and certificates required by Section 6.01(a) or 6.01(b)
have been delivered.

 

7.03       Investments. The Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to, directly or indirectly make or maintain any
Investment except for the following:

 

(a)          Investments existing on the Closing Date and disclosed on Schedule
7.03, and any refinancings of such Investments to the extent constituting
Indebtedness otherwise permitted under Section 7.01(b), provided such
refinancing complies with the provisions of Section 7.01(f);

 

(b)          Investments held by the Borrower or such Restricted Subsidiary in
the form of cash or Cash Equivalents (determined, in the case of Cash
Equivalents, to be Cash Equivalents at the time such Investment was made);

 



-116-

 

 

(c)          Investments in accounts, contract rights and chattel paper (each as
defined in the UCC), notes receivable and similar items arising or acquired from
the sale of Inventory in the ordinary course of business consistent with the
past practice of the Borrower and its Restricted Subsidiaries;

 

(d)          Investments received in settlement of amounts due to the Borrower
or any Restricted Subsidiary of the Borrower effected in the ordinary course of
business;

 

(e)          Investments by the Borrower in any Wholly-Owned Restricted
Subsidiary and Investments of any Wholly-Owned Restricted Subsidiary in the
Borrower or in another Wholly-Owned Restricted Subsidiary;

 

(f)           loans or advances to employees of the Borrower or any of its
Restricted Subsidiaries (or guaranties of loans and advances made by a third
party to employees of the Borrower or any of its Subsidiaries) in the ordinary
course of business; provided, that the aggregate principal amount of all such
loans and advances and guaranties of loans and advances shall not exceed
$1,000,000 at any time;

 

(g)          Investments constituting Guaranty Obligations permitted by Section
7.01;

 

(h)          Investments in connection with a Permitted Acquisition;

 

(i)           Investments in Rabbi Trusts in an aggregate amount not to exceed
the greater of (x) $15,000,000 (plus income and capital growth with respect
thereto) and (y) 4.0% of EBITDA for the Administrative Borrower and its
Restricted Subsidiaries for the last four full Fiscal Quarters ending on or
prior to such day for which the financial statements and certificates required
by Section 6.01(a) or 6.01(b) have been delivered;

 

(j)           Investments in the nature of, and arising directly as a result of,
consideration received in connection with an Asset Sale made in compliance with
Section 7.04;

 

(k)          Investments (including debt obligations and Stock and Stock
Equivalents) received in connection with the bankruptcy or reorganization of any
Person and in settlement of obligations of, or other disputes with, any Person
arising in the ordinary course of business and upon foreclosure with respect to
any secured Investment or other transfer of title with respect to any secured
Investment;

 

(l)           Investments in the Borrower or any of its Restricted Subsidiaries
in connection with intercompany cash management arrangements and related
activities in the ordinary course of business;

 

(m)         advances of payroll payments to employees in the ordinary course of
business;

 

(n)          guarantees by the Borrower or any Restricted Subsidiary of
operating leases;

 

(o)          Investments in the ordinary course consisting of endorsements for
collection or deposit;

 

(p)          (i) Investments of any Restricted Subsidiary acquired after the
Closing Date (other than as a result of a redesignation of any Unrestricted
Subsidiary), or of any Person (other than an Unrestricted Subsidiary) acquired
by, or merged into or consolidated or amalgamated with, the Administrative
Borrower or any of its Restricted Subsidiary after the Closing Date, in each
case pursuant to an Investment otherwise permitted by this Section 7.03 to the
extent that such Investments of such Person were not made in contemplation of
such acquisition, merger, amalgamation or consolidation and were in existence on
the date of such acquisition, merger, amalgamation or consolidation and (ii) any
modification, replacement, renewal or extension of any Investment permitted
under clause (i) of this Section 7.03(p) so long as any

 



-117-

 

 

such modification, replacement, renewal or extension thereof does not increase
the amount of such Investment;

 

(q)          Investments made in connection with the Foreign Subsidiary
Reorganization;

 

(r)           other Investments not constituting Acquisitions by the Borrower or
any Restricted Subsidiary made after the Closing Date; provided that the
aggregate outstanding amount of all Investments made pursuant to this clause (r)
shall not exceed the greater of (x) $175,000,000 and (y) 45% of EBITDA for the
Administrative Borrower and its Restricted Subsidiaries for the last four full
Fiscal Quarters ending on or prior to such day for which the financial
statements and certificates required by Section 6.01(a) or 6.01(b) have been
delivered; provided further that the limitation described in the prior proviso
shall be suspended at a time when the Secured Leverage Ratio (after giving pro
forma effect to such Investments and any Indebtedness incurred in connection
therewith) was less than 2.50 to 1.00 (and any such Investments made during such
period shall not count against, or reduce the amounts set forth in clauses (x)
and (y) above); provided further that upon request by the Administrative Agent
at any time the Secured Leverage Ratio is greater than or equal to 2.50 to 1.00,
the Borrower shall deliver to the Administrative Agent a schedule of all
then-outstanding Investments made pursuant to this clause (r) at a time when the
Secured Leverage Ratio was less than 2.50 to 1.00; and

 

(s)          Investments to the extent made with the Available Amount; provided
that (x) no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof and (y) after giving effect to such
Investment, the Administrative Borrower shall be in pro forma compliance with
each of the financial covenants contained in Section 7.14.

 

For purposes of covenant compliance, the amount of any Investment shall be the
original cost of such Investment, minus the amount of any portion of such
Investment repaid to the investor as a dividend, repayment of loan or advance,
release or discharge of a guarantee or other obligation or other transfer of
property or return of capital, as the case may be, but without any other
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment or interest earned on such
Investment.

 

7.04       Asset Sales. The Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to, sell, convey, transfer, lease or otherwise dispose
of any of their respective assets or any interest therein (including the sale or
factoring at maturity of any accounts) to any Person, or permit or suffer any
other Person to acquire any interest in any of their respective assets or, in
the case of any Restricted Subsidiary, issue or sell any shares of such
Restricted Subsidiary’s Stock or Stock Equivalent (any such disposition being an
“Asset Sale”) except for the following:

 

(a)          the sale or disposition of inventory in the ordinary course of
business;

 

(b)          dispositions of cash and Cash Equivalents;

 

(c)          transfers resulting from any taking or condemnation of any property
of the Borrower or any of its Subsidiaries (or, as long as no Default exists or
would result therefrom, deed in lieu thereof);

 

(d)          the disposition of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such disposition are promptly applied to the purchase
price of such replacement property;

 



-118-

 

 

(e)          dispositions of Investments in joint ventures to the extent
required by, or made pursuant to buy/sell arrangements between the joint venture
parties set forth in, joint venture arrangements and similar binding
arrangements;

 

(f)           as long as no Default exists or would result therefrom, the sale
or disposition of equipment that the Administrative Borrower reasonably
determines is no longer useful in its or its Restricted Subsidiaries’ business,
has become obsolete, damaged, worn-out or surplus or is replaced in the ordinary
course of business;

 

(g)          as long as no Default exists or would result therefrom, the sale or
disposition of assets (including the issuance or sale of Stock or Stock
Equivalents) of any Subsidiary that either (i) is not a Wholly-Owned Restricted
Subsidiary or (ii) is an Immaterial Subsidiary that, in each case, both at the
time of such sale and as of the Closing Date (or if later, the time of formation
or acquisition of such Restricted Subsidiary), do not constitute, in the
aggregate, all or substantially all of the assets (or the Stock or Stock
Equivalents) of such Restricted Subsidiary;

 

(h)          as long as no Default exists or would result therefrom, the lease
or sublease of Real Property not constituting a sale and leaseback, to the
extent not otherwise prohibited by this Agreement or the Mortgages;

 

(i)            as long as no Default exists or would result therefrom,
non-exclusive assignments and licenses of intellectual property of the Borrower
and its Subsidiaries in the ordinary course of business and dispositions in the
ordinary course of business consisting of the abandonment of intellectual
property rights which, in the reasonable good faith determination of the
Borrower, are not material to the conduct of the business of the Borrower or any
Restricted Subsidiary;

 

(j)            as long as no Default exists or would result therefrom,
discounts, adjustments, settlements and compromises of accounts and contract
claims in the ordinary course of business;

 

(k)           any Asset Sale (i) to the Borrower or any Guarantor or (ii) by any
Restricted Subsidiary that is not a Loan Party to another Restricted Subsidiary
that is not a Loan Party;

 

(l)            as long as no Default exists or would result therefrom, any other
Asset Sale for Fair Market Value and where either (A) at least 75% of the
consideration received therefor is cash or Cash Equivalents or (B) the Non-Cash
Consideration from such Asset Sale and all other Asset Sales made in reliance
upon this subclause (B) during any Fiscal Year does not exceed the greater of
(x) $10,000,000 and (y) 0.65% of Consolidated Total Assets as of the last day of
the immediately preceding Fiscal Year; provided, however, that with respect to
any such Asset Sale in accordance with this clause (l), the aggregate
consideration received for the sale of all assets sold in accordance with this
clause (l) during any Fiscal Year, including such Asset Sale, shall not exceed
the greater of (x) $75,000,000 and (y) 5% of Consolidated Total Assets as of the
last day of the immediately preceding Fiscal Year;

 

(m)         any single transaction or series of related transactions so long as
neither such single transaction nor such series of related transactions involves
assets having a Fair Market Value of more than $3,500,000;

 

(n)          Asset Sales permitted by Section 7.12, Investments permitted by
Section 7.03 and Restricted Payments permitted by Section 7.05;

 

(o)          the Foreign Subsidiary Reorganization;

 

 

-119-

 



(p)          as long as no Default exists or would result therefrom, the sale or
disposition of equity securities and debt securities issued by Centrus Energy
Corp.; provided that (i) at least 75% of the consideration received therefor is
cash or Cash Equivalents and (ii) such Asset Sale is for Fair Market Value or
the Borrower otherwise determines that such price is fair and reasonable in
light of the circumstances under which such Asset Sale is made; and

 

(q)          The sale or disposition of the Stock or Stock Equivalents of any
Unrestricted Subsidiary.

 

7.05       Restricted Payments. The Borrower shall not, and shall not permit any
of its Restricted Subsidiaries to, directly or indirectly, declare, order, pay
or make any sum for any Restricted Payment except for:

 

(a)           Restricted Payments by the Borrower to any Guarantor;

 

(b)           Restricted Payments by (i) any Restricted Subsidiary of the
Borrower to the Borrower or any Guarantor or (ii) any Restricted Subsidiary that
is not a Loan Party to another Restricted Subsidiary that is not a Loan Party;

 

(c)           Cash payments in lieu of issuing fractional shares in connection
with the exercise of warrants, options or other securities convertible into or
exchangeable for Stock or Stock Equivalents of the Borrower or any of its
Restricted Subsidiaries;

 

(d)           Restricted Payments by any Restricted Subsidiary that is not a
Wholly-Owned Restricted Subsidiary to the Borrower or any Guarantor and to any
other direct or indirect holders of equity interests in such Restricted
Subsidiary to the extent (i) such Restricted Payments are made pro rata (or on a
basis more favorable to the Borrower or such Guarantor) among the holders of the
equity interests in such Restricted Subsidiary or (ii) pursuant to the terms of
the joint venture or other distribution agreement for such Restricted Subsidiary
in form and substance approved by the Administrative Agent (such approval not to
be unreasonably withheld or delayed);

 

(e)           any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Stock or
Stock Equivalents of the Borrower or any of its Restricted Subsidiaries (i) made
solely with the proceeds received from the exercise of any warrant or option or
(ii) that is deemed to occur upon the cashless exercise of stock options or
warrants;

 

(f)            the repurchase, redemption or other acquisition or retirement for
value of any Stock or Stock Equivalents of the Borrower or any Restricted
Subsidiary held by any current or former officer, director or employee pursuant
to any equity-based compensation plan, equity subscription agreement, stock
option agreement, shareholders’ agreement or similar agreement in an aggregate
amount not to exceed in any Fiscal Year the greater of (x) $20,000,000 and (y)
5.2% of EBITDA for the Administrative Borrower and its Restricted Subsidiaries
for the last four full Fiscal Quarters ending on or prior to such day for which
the financial statements and certificates required by Section 6.01(a) or 6.01(b)
have been delivered;

 

(g)           so long as no Default exists or would result therefrom, the
Borrower may make Restricted Payments of the type described in clauses (a) and
(b) of the definition thereof (including Restricted Payments of the type
described in clause (f) of this Section that are in excess of the aggregate
amount permitted in clause (f) of this Section) (and any such Restricted Payment
made during such period shall not count against, or reduce the amounts set forth
in the following proviso to the extent such Restricted Payment was made in
compliance with the ratio described therein); provided that the aggregate amount
of all Restricted Payments made under this clause (g) at a time when the
Leverage Ratio (after giving pro forma effect to such proposed Restricted
Payment and any Indebtedness incurred in connection therewith) was

 



-120-

 

 

 

greater than or equal to 2.50 to 1.00 shall not exceed in any Fiscal Year the
greater of (x) $150,000,000 and (y) 40% of EBITDA for the Administrative
Borrower and its Restricted Subsidiaries for the last four full Fiscal Quarters
ending on or prior to such day for which the financial statements and
certificates required by Section 6.01(a) or 6.01(b) have been delivered; and

 

(h)           any Restricted Payment unless, at the time of and immediately
after giving effect to such Restricted Payment, such Restricted Payment,
together with the aggregate amount of all other Restricted Payments (including
the fair market value of any non-cash amount) made by the Borrower and the
Restricted Subsidiaries after the Closing Date, does not exceed the Available
Amount at such time; provided that (x) no Default or Event of Default shall have
occurred and be continuing or would occur as a consequence thereof and (y) after
giving effect to such Restricted Payment, the Administrative Borrower shall be
in pro forma compliance with each of the financial covenants contained in
Section 7.14.

 

7.06        Fundamental Changes. Merge, amalgamate or consolidate with or into
another Person, or dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 

(a)            any Restricted Subsidiary may merge, amalgamate or consolidate
with or into (i) the Borrower, provided that the Borrower shall be the
continuing or surviving Person, or (ii) any one or more other Subsidiaries,
provided that when any Guarantor is merging, amalgamating or consolidating with
or into another Restricted Subsidiary, the continuing or surviving Person shall
be a Guarantor (whether as the survivor or by becoming a Guarantor in a manner
reasonably satisfactory to the Administrative Agent, including by joining the
Guaranty);

 

(b)           any Restricted Subsidiary may dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to the Borrower or to
another Restricted Subsidiary; provided that if the transferor in such a
transaction is a Guarantor, then the transferee must either be the Borrower or a
Guarantor;

 

(c)            any Unrestricted Subsidiary may be acquired by, or merged into or
consolidated or amalgamated with, the Borrower or any Restricted Subsidiary,
subject to compliance with the provisions of Section 6.28(i) and (iv), as if
applicable thereto;

 

(d)           any Person may be merged, amalgamated or consolidated with or into
the Borrower or any Restricted Subsidiary of the Borrower in connection with a
transaction that constitutes a Permitted Acquisition, provided that (i) if the
Borrower is a party to such transaction, the Borrower shall be the continuing or
surviving Person, or (ii) if a Guarantor is a party to such transaction, the
continuing or surviving Person shall be a Guarantor (whether as the survivor or
by becoming a Guarantor in a manner reasonably satisfactory to the
Administrative Agent, including by joining the Guaranty);

 

(e)           any Restricted Subsidiary may dissolve or liquidate so long as (i)
such dissolution or liquidation could not reasonably be expected to result in a
Material Adverse Effect or have a material adverse effect on the value of the
Guaranty or the Collateral (if any) and (ii) if such dissolving Restricted
Subsidiary is a Guarantor, it transfers all or substantially all of its assets
and operations to another Guarantor; and

 

(f)            an Asset Sale permitted under Section 7.04 may be consummated.

 

7.07        Change in Nature of Business. The Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, engage in any business other than
the Eligible Line of Business.

 



-121-

 

 

7.08        Transactions with Affiliates. The Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, enter into any transaction of any
kind involving aggregate payments or consideration in excess of $1,000,000 with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Restricted Subsidiary as could reasonably be expected to be
obtainable by the Borrower or such Restricted Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate
except:

 

(a)           transactions among the Borrower and its Restricted Subsidiaries
not otherwise prohibited under the Loan Documents;

 

(b)           Restricted Payments and Investments otherwise permitted by this
Agreement;

 

(c)           transactions in accordance with the Affiliate Agreements or as
thereafter amended or replaced in any manner that, taken as a whole, is not more
disadvantageous to the Lenders or the Borrower in any material respect than such
agreement as it was in effect on the Closing Date;

 

(d)           reasonable director, officer and employee compensation (including
bonuses) and other benefits (including pursuant to any employment agreement or
any retirement, health, stock option or other benefit plan) and indemnification
and insurance arrangements, in each case, as determined in good faith by the
Borrower’s board of directors or senior management;

 

(e)           the entering into of a tax sharing agreement, or payments pursuant
thereto, between the Borrower and/or one or more Restricted Subsidiaries, on the
one hand, and any Tax Affiliate, on the other hand, which payments by the
Borrower and its Restricted Subsidiaries are not in excess of the tax
liabilities that would have been payable by them on a stand-alone basis;

 

(f)            so long as the Borrower is subject to the filing requirements of
the SEC, any transaction not otherwise prohibited under the Loan Documents with
a Person that would constitute an Affiliate of the Borrower solely because the
Borrower or a Restricted Subsidiary owns Stock in or otherwise Controls such
Person;

 

(g)           pledges by the Borrower or any Restricted Subsidiary of Stock of
any Joint Venture in a transaction permitted by Section 7.02(h)(ii); and

 

(h)           any transaction entered into by a Person prior to the time such
Person becomes a Restricted Subsidiary or is merged or consolidated into the
Borrower or a Restricted Subsidiary (provided that such transaction is not
entered into in contemplation of such event).

 

7.09        [RESERVED]

 

7.10        Fiscal Year. The Borrower shall not change its Fiscal Year.

 

7.11        Use of Proceeds. The Borrower shall not, and shall not permit any of
its Subsidiaries to, use all or any portion of the proceeds of any credit
extended hereunder to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) in contravention of Regulation U of the FRB.

 

7.12        Sale Leasebacks. The Borrower shall not, and shall not permit any of
its Restricted Subsidiaries to, enter into any sale and leaseback transaction
unless the proceeds of such transaction received by the Loan Parties equal the
Fair Market Value of the properties subject to such transaction and, after
giving effect to such sale and leaseback transaction, the aggregate Fair Market
Value of all properties

 



-122-

 

 

covered at any one time by all sale and leaseback transactions permitted
hereunder (other than any sale and leaseback transaction of property entered
into within 90 days of the acquisition of such property) does not exceed the
greater of (x) $20,000,000 and (y) 1.3% of Consolidated Total Assets as of the
last day of the immediately preceding Fiscal Year.

 

7.13        Anti-Corruption Laws. The Borrower shall not, and shall not permit
any of its Subsidiaries to, directly or indirectly, use the proceeds of any
Credit Extension in violation of applicable Anti-Corruption Laws.

 

7.14        Financial Covenants.

 

(a)           Interest Coverage Ratio. The Borrower shall not permit the
Interest Coverage Ratio as of the end of any Fiscal Quarter to be less than 3.00
to 1.00.

 

(b)           Leverage Ratio. The Borrower shall not permit the Leverage Ratio
as of the end of any Fiscal Quarter to be greater than 4.00 to 1.00; provided
that, at the Borrower’s option, the maximum Leverage Ratio permitted by this
clause (b) may be increased to 4.50 to 1.00 (each such election, a “Leverage
Ratio Increase”) for the four consecutive Fiscal Quarter ending dates (or such
shorter time, as may be elected by the Borrower) immediately following the
consummation of a Material Acquisition by the Borrower or a Restricted
Subsidiary; provided further that, in any event (without regard to the making of
more than one Material Acquisition), the maximum Leverage Ratio permitted by
this clause (b) must return to 4.00 to 1.00 for the Fiscal Quarter ending
immediately following each single election by the Borrower of a Leverage Ratio
Increase.

 

7.15        BWXT Ownership. The Borrower shall not permit any Stock or Stock
Equivalents in BWXT to be owned by any Person other than the Administrative
Borrower or a Permitted BWXT Owner. A “Permitted BWXT Owner” is any Wholly-Owned
Restricted Subsidiary of the Administrative Borrower all of whose Stock or Stock
Equivalents are owned, directly or indirectly, only by the Administrative
Borrower and Restricted Subsidiaries of the Administrative Borrower that are
holding companies without material assets other than Stock or Stock Equivalents
in other Restricted Subsidiaries of the Administrative Borrower and without
material operations other than those related to such ownership.

 

7.16        Sanctions.

 

(a)           Neither the Borrower or any of its subsidiaries, nor their
respective directors or officers is (i) the subject of any Sanctions or (ii)
organized or resident in a Designated Jurisdiction.

 

(b)           The Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or, to the knowledge of the Borrower, indirectly, use
the proceeds of any Credit Extension, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
individual or entity, (i) to fund, finance or facilitate any activities or
business (A) with any individual or entity that, at the time of such funding, is
the subject of Sanctions; or (B) in any Designated Jurisdiction, in each case in
violation of Sanctions, or (ii) in any other manner that, to the Borrower’s
knowledge, would result in a violation of Sanctions by any Person (including any
Person participating in the loan hereunder, whether as Lender, Arranger,
Administrative Agent, L/C Issuer, Swing Line Lender, Participant or otherwise).

 



-123-

 

 

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

 

8.01        Events of Default. Any of the following shall, at any time on or
after the Closing Date (other than with respect to Section 8.01(c)), and at any
time with respect to Section 8.01(c), constitute an “Event of Default”:

 

(a)           Non-Payment of Principal. the Borrower shall fail to pay any
principal of any Loan or any L/C Obligation when the same becomes due and
payable; or

 

(b)           Non-Payment of Interest and Other Amounts. the Borrower shall fail
to pay any interest on any Loan, any fee under any of the Loan Documents or any
other Obligation (other than one referred to in clause (a) above and other than
Obligations under any Secured Cash Management Agreement or Secured Hedge
Agreement) and such non-payment continues for a period of three Business Days
after the due date therefor; or

 

(c)           Representations and Warranties. any representation or warranty
made or deemed made by any Loan Party in any Loan Document shall prove to have
been incorrect in any material respect (or, with respect to representations and
warranties modified by a materiality or Material Adverse Effect standard, in all
respects) when made or deemed made; or

 

(d)           Failure to Perform Covenants. any Loan Party shall fail to perform
or observe (i) any term, covenant or agreement contained in Sections 6.03(a),
6.12 (with respect to the existence of the Borrower), 6.17, 6.26, 6.27 or
Article VII or (ii) any other term, covenant or agreement contained in this
Agreement or in any other Loan Document if such failure under this clause (ii)
shall remain unremedied for 30 days after the earlier of (A) the date on which a
Responsible Officer of the Borrower obtains actual knowledge of such failure and
(B) the date on which written notice thereof shall have been given to the
Borrower by the Administrative Agent, any Lender or any L/C Issuer; or

 

(e)            Cross-Default. (i) the Borrower or any of its Material
Subsidiaries shall fail to make any payment on any recourse Indebtedness of the
Borrower or any such Material Subsidiary (other than the Obligations (except
Obligations under Secured Cash Management Agreements and Secured Hedge
Agreements, which are expressly covered by this clause (e))) or any Guaranty
Obligation in respect of Indebtedness of any other Person, and, in each case,
such failure relates to Indebtedness having a principal amount in excess of
$50,000,000 when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand, early termination event or
otherwise, but subject to any applicable grace periods contained in the
documentation governing such Indebtedness and/or Guaranty Obligation), (ii) any
other event shall occur or condition shall exist under any agreement or
instrument relating to any such Indebtedness, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Indebtedness or (iii) any such Indebtedness shall become or be declared to
be due and payable, or required to be prepaid or repurchased (other than by a
regularly scheduled required prepayment), prior to the stated maturity thereof;
provided that clauses (ii) and (iii) above shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness; or

 

(f)            Insolvency Proceedings, Etc. (i) the Borrower or any of its
Material Subsidiaries shall generally not pay its debts as such debts become
due, shall admit in writing its inability to pay its debts generally or shall
make a general assignment for the benefit of creditors, (ii) any proceeding
shall be instituted by or against the Borrower or any of its Material
Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts, under any Requirement of Law relating
to bankruptcy, insolvency or

 



-124-

 

 

reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a custodian, receiver, interim receiver, receiver and
manager, trustee or other similar official for it or for any substantial part of
its property; provided, however, that, in the case of any such proceedings
instituted against the Borrower or any of its Material Subsidiaries (but not
instituted by the Borrower or any of its Subsidiaries), either such proceedings
shall remain undismissed or unstayed for a period of 60 days or more or an order
or decree approving or ordering any of the foregoing shall be entered, or (iii)
the Borrower or any of its Material Subsidiaries shall take any corporate action
to authorize any action set forth in clauses (i) or (ii) above; or

 

(g)           Judgments. one or more judgments, orders or decrees (or other
similar process) for the payment of money in an amount in excess of $50,000,000
in the aggregate (to the extent not covered by insurance as to which a solvent
and unaffiliated insurance company has acknowledged coverage), shall be rendered
against one or more of the Borrower and its Material Subsidiaries and shall
remain unpaid and either (x) enforcement proceedings shall have been commenced
by any creditor upon such judgment, injunction or order or (y) there shall be
any period of 30 consecutive days during which a stay of enforcement of such
judgment, injunction or order, by reason of a pending appeal or otherwise, shall
not be in effect; or

 

(h)           ERISA. one or more ERISA Events or Canadian Pension Events shall
occur and the amount of all liabilities and deficiencies resulting therefrom
imposed on or which could reasonably be expected to be imposed directly on the
Borrower, any of its Restricted Subsidiaries or any Guarantor, whether or not
assessed, when taken together with amounts of all such liabilities and
deficiencies for all other such ERISA Events and Canadian Pension Events exceeds
$50,000,000 in the aggregate; or

 

(i)            Invalidity of Loan Documents. either:

 

(i)             any provision of any Security Instrument or the Guaranty after
delivery thereof pursuant to this Agreement or any other Loan Document shall for
any reason, except as permitted by the Loan Documents, cease to be valid and
binding on, or enforceable against, any Loan Party which is a party thereto, or
any Loan Party shall so state in writing; or

 

(ii)            any Security Instrument shall for any reason fail or cease to
create a valid Lien on any Collateral with an aggregate value of $5,000,000 or
more purported to be covered thereby or, except as permitted by the Loan
Documents, such Lien shall fail or cease to be a perfected and first priority
Lien or any Loan Party shall so state in writing; or

 

(j)             Change of Control. there occurs any Change of Control.

 

8.02        Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

 

(a)           declare the Commitment of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions to be terminated,
whereupon such Commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 



-125-

 

 

(c)            require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

 

(d)           exercise on behalf of itself, the Lenders and the L/C Issuers all
rights and remedies available to it, the Lenders and the L/C Issuers under the
Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03        Application of Funds. Proceeds of Collateral, and after the exercise
of remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to Section
8.02), any amounts received on account of the Obligations shall, subject to the
provisions of Sections 2.15 and 2.16, be applied by the Administrative Agent in
the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers
arising under the Loan Documents and amounts payable under Article III), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations composed of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.15; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by any applicable
Requirement of Law.

 

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other

 



-126-

 

 

Obligations, if any, in the order set forth above; provided, however, that no
proceeds of Collateral provided by the Canadian Borrower and the Canadian
Guarantors shall be applied in respect of the U.S. Obligations.

 

ARTICLE IX.
ADMINISTRATIVE AGENT

 

9.01        Appointment and Authority.

 

(a)           Each of the Lenders and each L/C Issuer hereby irrevocably
appoints Wells Fargo to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuers, and the Borrower shall not have any rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Requirement of Law; provided that the meaning of such
term in Section 10.06(c) is intended to be consistent with the meaning of such
term as used in Section 5f.103-1(c) of the United States Treasury Regulations.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

(b)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacities
as a potential Hedge Bank and a potential Cash Management Bank) and the L/C
Issuer hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of such Lender and the L/C Issuer for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Instruments, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto. Without limiting the generality
of the foregoing, the Administrative Agent is further authorized on behalf of
all the Lenders, without the necessity of any notice to or further consent from
the Lenders, from time to time to take any action, or permit the any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent to take
any action, with respect to any Collateral or the Loan Documents which may be
necessary to perfect and maintain perfected the Liens upon any Collateral
granted pursuant to any Loan Document.

 

9.02        Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Restricted Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 



-127-

 

 

9.03        Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:

 

(a)            shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)            shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)            shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Instruments, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04        Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a

 



-128-

 

 

Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

9.05        Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub -agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

9.06        Resignation of Administrative Agent.

 

(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuers and the Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no event shall any such successor Administrative Agent be a Defaulting Lender
at the time of such appointment and succession. Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

(b)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the L/C Issuers under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall

 



-129-

 

 

instead be made by or to each Lender and each L/C Issuer directly, until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(h) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub -agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 

(d)           Any resignation by Wells Fargo as Administrative Agent pursuant to
this Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Wells Fargo resigns as an L/C Issuer, it shall retain all the rights,
powers, privileges and duties of an L/C Issuer hereunder with respect to all
Letters of Credit issued by it and outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans, or Canadian
Index Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c). If Wells Fargo resigns as Swing Line Lender, it shall retain
all the rights of the Swing Line Lender provided for hereunder with respect to
Swing Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans,
Canadian Index Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment by the Borrower of a
successor L/C Issuer with respect to the Letters of Credit issued by Wells Fargo
and the related L/C Obligations (which may be another existing L/C Issuer) or
Swing Line Lender hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender), (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as applicable, (b) the retiring L/C Issuer and
Swing Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Wells Fargo to effectively assume the obligations
of Wells Fargo with respect to such Letters of Credit.

 

9.07        Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08        No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Book Managers, Arrangers, Syndication Agents,
Documentation Agents or Managing Agents listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an L/C Issuer hereunder.

 



-130-

 

 

 

9.09           Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a)               to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, L/C Obligations
and all other Obligations (other than Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements) that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders, the L/C Issuers and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the L/C Issuers and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
L/C Issuers and the Administrative Agent under Sections 2.03(h) and (i), 2.09
and 10.04) allowed in such judicial proceeding; and

 

(b)               to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

(c)               and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and each L/C Issuer to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the L/C
Issuers, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Stock, Stock Equivalents or debt
instruments of the acquisition vehicle or vehicles that are used to consummate
such purchase). In connection with any such bid (i) the Administrative Agent
shall be authorized to form one or more acquisition vehicles to make a bid, (ii)
to adopt documents providing for

 



-131-

 

 

the governance of the acquisition vehicle or vehicles (provided that any actions
by the Administrative Agent with respect to such acquisition vehicle or
vehicles, including any disposition of the assets or Stock or Stock Equivalents
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
clauses (a) through (i) of Section 10.01 of this Agreement, (iii) the
Administrative Agent shall be authorized to assign the relevant Obligations to
any such acquisition vehicle pro rata by the Lenders, as a result of which each
of the Lenders shall be deemed to have received a pro rata portion of any Stock,
Stock Equivalents and/or debt instruments issued by such an acquisition vehicle
on account of the assignment of the Obligations to be credit bid, all without
the need for any Secured Party or acquisition vehicle to take any further
action, and (iv) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Stock, Stock Equivalents and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

 

9.10            Collateral and Guaranty Matters. Each of the Lenders (including
in its capacities as a potential Cash Management Bank and a potential Hedge
Bank, and on behalf of their Affiliates in such capacities) and each L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

 

(a)                to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (A)
contingent indemnification obligations and (B) obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements either (x) as to
which arrangements satisfactory to the applicable Cash Management Bank or Hedge
Bank shall have been made or (y) notice has not been received by the
Administrative Agent from the applicable Cash Management Bank or Hedge Bank that
such amounts are then due and payable) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the applicable L/C Issuer shall
have been made), (ii) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder to a Person that is not a Loan Party (including,
without limitation, in connection with the Foreign Subsidiary Reorganization) or
(iii) subject to Section 10.01 (including Section 10.01(i)), if approved,
authorized or ratified in writing by the Required Lenders;

 

(b)                to subordinate or release any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 7.02(b), (d), (e), (f) or
(h), and to enter into any intercreditor agreement (including Customary
Intercreditor Agreements), subordination agreement or similar agreement with
respect to any such property; and

 

(c)                to release any Guarantor from its obligations under the
Guaranty if such Person ceases to be a Restricted Subsidiary as a result of a
transaction permitted under the Loan Documents; and

 

(d)                upon the occurrence of the Canadian Facility Termination to
release (i) any Lien on any property granted by a Canadian Loan Party to or held
by the Administrative Agent under any Loan Document and (ii) each Canadian Loan
Party from its obligations under all Loan Documents to which such Canadian Loan
Party is a party.

 



-132-

 

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Security Instruments or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10. The parties hereto acknowledge and agree that the Administrative Agent may
rely conclusively as to any of the matters described in this Section 9.10
(including as to its authority hereunder and thereunder) on a certificate or
similar instrument provided to it by any Loan Party without further inquiry or
investigation, which certificate shall be delivered to the Administrative Agent
by the Loan Parties upon request (and which, in the case of a release under
clause (d)), for the avoidance of doubt, include a certification that the
Canadian Facility Termination has occurred).

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

9.11           Secured Cash Management Agreements and Secured Hedge Agreements.
Except as otherwise expressly set forth herein, no Cash Management Bank or Hedge
Bank that obtains the benefits of the provisions of Section 8.03, the Guaranty
or any Collateral by virtue of the provisions hereof or of any Guaranty or any
Security Instrument shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any Security
Instrument) other than in its capacity as a Lender and, in such case, only to
the extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article IX to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements unless the Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.

 

9.12           Withholding Tax. If the Internal Revenue Service or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance that rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason), such Lender shall indemnify and hold
harmless the Administrative Agent fully for all such Taxes and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Tax was
correctly or legally imposed or asserted by the relevant Governmental Authority,
but only to the extent (without expanding any obligation of the Loan Parties
pursuant to Section 3.01) that any Loan Party has not already indemnified the
Administrative Agent for such Taxes and without limiting any obligation of the
Loan Parties to do so. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.12. The agreements in
this Section 9.12 shall survive the resignation and/or replacement of the
Administrative

 



-133-

 



 

Agent, any assignment of rights by, or the replacement of, a Lender, the
termination of this Agreement and the repayment, satisfaction or discharge of
all other obligations. For the avoidance of doubt, (i) the term “Lender” shall,
for purposes of this Section 9.12, include any L/C Issuer and (ii) this Section
9.12 shall not limit or expand the obligations of the Borrower or any Guarantor
under Section 3.01 or any other provision of this Agreement.

 

9.13           Quebec Matters. For the purpose of holding any hypothec granted
to the Hypothecary Representative (as defined below) pursuant to the laws of the
Province of Québec to secure the prompt payment and performance of any and all
Obligations by any Loan Party, each of the Lenders and L/C Issuer hereby
irrevocably appoints and authorizes the Administrative Agent as part of its
duties as Administrative Agent, and, to the extent necessary, ratifies the
appointment and authorization of the Administrative Agent, to act as the
hypothecary representative of the creditors as contemplated under Article 2692
of the Civil Code of Québec (in such capacity, the "Hypothecary
Representative"), and to enter into, to take and to hold on behalf of the
Secured Parties, as applicable, and for their benefit, any such hypothec, and to
exercise such powers and duties that are conferred upon the Hypothecary
Representative under any related deed of hypothec. The Hypothecary
Representative shall: (a) have the sole and exclusive right and authority to
exercise, except as may be otherwise specifically restricted by the terms
hereof, all rights and remedies given to the Hypothecary Representative pursuant
to any such deed of hypothec and applicable law, and (b) benefit from and be
subject to all provisions hereof with respect to the Administrative Agent
mutatis mutandis, including, without limitation, all such provisions with
respect to the liability or responsibility to and indemnification by the Secured
Parties and Loan Parties. Any Person who becomes a Lender or other Secured Party
shall, by its execution of the instrumenting agreement, be deemed to have
consented to and confirmed the Hypothecary Representative as the person acting
as hypothecary representative holding the aforesaid hypothecs as aforesaid and
to have ratified, as of the date it becomes a Lender, all actions taken by the
Hypothecary Representative in such capacity. The substitution of the
Administrative Agent pursuant to the provisions of this Section 9.13 also
constitutes the substitution of the Administrative Agent as the Hypothecary
Representative.

 

9.14        ERISA Representations. ERISA Matters.

 

(a)           Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, each of the Administrative Agent, the
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Loan Party, that at least one
of the following is and will be true:

 

(i)               such Lender is not using “plan assets” (within the meaning of
29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Loans or the Commitments;

 

(ii)               the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;

 

-134-

 

 

(iii)             (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of subsections (b) through (g) of Part I of
PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement; or

 

(iv)              such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

 

(b)           In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, each of the
Administrative Agent, the Arrangers, and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

 

(i)                 none of the Administrative Agent, the Arrangers, or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related hereto or thereto);

 

(ii)               the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);

 

(iii)             the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations);

 

(iv)              the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

 

(v)                no fee or other compensation is being paid directly to any of
the Administrative Agent, the Arrangers or any of their respective Affiliates
for investment advice (as opposed to other services) in connection with the
Loans, the Commitments or this Agreement.

 

Each of the Administrative Agent and the Arrangers hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity,

 



-135-

 

 

in connection with the transactions contemplated hereby, and that such Person
has a financial interest in the transactions contemplated hereby in that such
Person or an Affiliate thereof (i) may receive interest or other payments with
respect to the Loans, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans or the Commitments for an amount less than the
amount being paid for an interest in the Loans or the Commitments by such Lender
or (iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees fronting fees, dealaway or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

 

ARTICLE X.
MISCELLANEOUS

 

10.01        Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

(a)             waive any condition set forth in Section 4.01 without the
written consent of each Lender;

 

(b)             without limiting the generality of clause (a) above, waive any
condition set forth in Section 4.02 as to any Credit Extension under a
particular Facility without the written consent of the Required Revolving
Lenders, the Required Term A Lenders or the Required CAD Term Lenders, as the
case may be;

 

(c)              extend or increase the Commitment of any Lender (or reinstate
any Commitment terminated pursuant to Section 8.02) without the written consent
of such Lender (it being understood and agreed that a waiver of any condition
precedent set forth in Section 4.02 or of any Default or a mandatory reduction
in Commitments is not considered an extension or increase in Commitments of any
Lender);

 

(d)              postpone any date fixed by this Agreement or any other Loan
Document for (i) any payment (excluding mandatory prepayments, if any) of
principal, interest, fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document without the written consent of each
Lender entitled to such payment or (ii) any scheduled reduction or termination
of any Term Commitment hereunder without the written consent of each Term Lender
with a Term Commitment under the applicable Term Facility;

 

(e)              reduce the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
entitled to such amount; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest, commitment
fees or Letter of Credit Fees at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;

 



-136-

 



 

(f)               change Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly and adversely affected thereby;

 

(g)              amend (i) Section 1.06 or clause (a) of the definition of
“Alternative Currency” without the written consent of the Administrative Agent
and each affected L/C Issuer or (ii) clause (b) of the definition of
“Alternative Currency” without the written consent of the Administrative Agent
and each CAD Term Lender;

 

(h)              change (i) any provision of this Section 10.01 or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder (other
than the definitions specified in clause (ii) of this Section 10.01(h)), without
the written consent of each Lender or (ii) the definition of “Required Revolving
Lenders” or “Required Term A Lenders” or “Required CAD Term Lenders”, in each
case without the written consent of each Lender under the applicable Facility;
or

 

(i)                release all or substantially all of the Collateral in any
transaction or series of related transactions, or release all or substantially
all of the value of the Guaranty, in each case without the written consent of
each Lender, except to the extent the release of any Collateral or any Guarantor
is permitted pursuant to Section 9.10 (other than Section 9.10(a)(iii)) (in
which case such release may be made by the Administrative Agent acting alone);

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) each Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, (x) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (1) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (2) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender and (y) the
Administrative Agent, the Borrower and the applicable L/C Issuer may, without
the consent of any other Lender or L/C Issuer, make such changes as may be
necessary to incorporate provisions with respect to the issuance of Letters of
Credit in any Alternative Currency approved by such L/C Issuer. Notwithstanding
anything to the contrary contained in this Section, if the Administrative Agent
and the Borrower shall have jointly identified (each in its sole discretion) an
obvious error or omission of a technical or immaterial nature, in each case, in
any provision of the Loan Documents, then the Administrative Agent and the
applicable Loan Parties shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Loan Document if the same is not objected to in writing by
the Required Lenders within five Business Days following the posting of such
amendment to the Lenders; provided further and notwithstanding anything to the
contrary, this Agreement and the other Loan Documents may be amended solely with
the consent of the Administrative Agent and the Administrative Borrower to give
effect to (i)

 



-137-

 

 

the amendments contemplated by clause (g) of the definition of Incremental
Equivalent Debt and (ii) the amendments contemplated by the provisos in Section
2.14(a)(vii) of this Agreement.

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of such
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional revolving credit or
term loan facilities to this Agreement and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder so long as such amendment does not
adversely impact any other Lender’s ability to participate in such vote or
action.

 

10.02      Notices; Effectiveness; Electronic Communication.

 

(a)           Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile or
electronic mail as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)                if to the Borrower, the Administrative Agent, Wells Fargo as
an L/C Issuer or the Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

 

(ii)               if to any other Lender or any other L/C Issuer, to the
address, telecopier number, electronic mail address or telephone number
specified in its Administrative Questionnaire (including, as appropriate,
notices delivered solely to the Person designated by a Lender on its
Administrative Questionnaire then in effect for the delivery of notices that may
contain material non-public information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)            Electronic Communications. Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail, FpML messaging, and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,

 



-138-

 



 

provided that the foregoing shall not apply to notices to any Lender or any L/C
Issuer pursuant to Article II if such Lender or such L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, any L/C Issuer or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

 

(c)                The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s, any Loan Party’s or the Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic messaging service, or through the Internet, except to the extent that
such losses, claims, damages, liabilities or expenses are determined by a court
of competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Borrower, any Lender, the L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

(d)                Change of Address, Etc. Each of the Borrower, the
Administrative Agent, the L/C Issuers and the Swing Line Lender may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, each L/C Issuer
and the Swing Line Lender. In addition, each Lender and each L/C Issuer agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender or L/C Issuer. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Requirements of Law, including United States Federal and state
securities laws, to make reference to

 



-139-

 



 

Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

 

(e)             Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Committed Loan
Notices, Letter of Credit Applications and Swing Line Loan Notices) purportedly
given by or on behalf of the Borrower (or with respect to a Letter of Credit
Application, any Permitted L/C Party) even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
shall indemnify the Administrative Agent, each L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower (or with respect to a Letter of Credit Application,
any Permitted L/C Party). All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

10.03        No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, any L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as an L/C Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

10.04        Expenses; Indemnity; Damage Waiver .

 

(a)             Costs and Expenses. The Borrower shall pay (i) all reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent and
its Affiliates (including Wells Fargo and including the reasonable and
documented out-of-pocket fees, charges and disbursements of one primary counsel
for the Administrative Agent, and, if necessary, of one appropriate special and
local counsel retained by the Administrative Agent in each relevant
jurisdiction, but not any other separate counsel to the

 



-140-

 

 

 

Arrangers or the Lenders), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement (including, without limitation,
the administration of any assignment under Section 10.06 that is determined to
be void ab initio) and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
out-of-pocket expenses incurred by each L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, any Lender or any L/C Issuer (including the
reasonable and out-of-pocket fees, charges and disbursements of any counsel for
the Administrative Agent, any Lender or the L/C Issuer) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, provided that the
Borrower’s obligations to pay or reimburse for legal fees and expenses pursuant
to this clause (iii) shall be limited to the reasonable and documented
out-of-pocket legal fees and expenses of a single law firm as counsel for the
Administrative Agent and one additional law firm as counsel for all other such
parties, taken together, in each appropriate jurisdiction (which may include a
single law firm as special, local or foreign counsel acting in multiple
jurisdictions), except that in the case where any such Person determines in good
faith that a conflict of interest does or may exist in connection with such
legal representation and such Person advises the Borrower of such actual or
potential conflict of interest and engages its own separate counsel, the
reasonable and documented out-of-pocket legal fees and expenses of such separate
counsel shall also be paid or reimbursed.

 

(b)         Indemnification by the Borrower. The Administrative Borrower shall
(with respect to the Obligations of any Loan Party) and the Canadian Borrower
shall (solely with respect to the Obligations of the Canadian Loan Parties)
indemnify the Administrative Agent (and any sub-agent thereof), each Arranger,
each Lender and each L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (subject to proviso (y) to this sentence below, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(including the Borrower or any other Loan Party) other than such Indemnitee and
its Related Parties arising out of, in connection with, or as a result of (i)
the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents, (ii)
any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (iii)
any actual or alleged presence or release of Contaminants on or from any
property owned or operated by the Borrower or any of its Restricted
Subsidiaries, or any Environmental Liabilities and Costs related in any way to
the Borrower or any of its Restricted Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that (x) such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (A) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee, (B) arises solely from disputes solely between or among Indemnitees
(except that in the event of a dispute involving the Administrative Agent, an
Arranger, any L/C Issuer or the Swing Line Lender (in each case, acting in its
capacity as such), the Administrative Agent, such Arranger, such L/C Issuer or
the

 



-141-

 

 

Swing Line Lender, as applicable, shall be entitled (subject to the other
limitations and exceptions set forth in this clause (b)) to the benefit of such
indemnification) not relating to or in connection with acts or omissions by the
Borrower, any of its Restricted Subsidiaries, any of their respective Affiliates
or any other Person or entity or (C) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for material breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction
and (y) the Borrower’s obligation to pay or reimburse an Indemnitee for the
reasonable fees, charges and disbursements of counsel under this subsection (b)
shall be limited to the reasonable and documented out-of-pocket fees, charges
and disbursements of a single law firm chosen by the Administrative Agent as
counsel for all such Indemnitees, taken together, and, if necessary, one special
counsel and one firm of local counsel in each appropriate jurisdiction (which
may include a single law firm as special or local counsel acting in multiple
jurisdictions), except that in the case where an Indemnitee reasonably
determines in good faith that a conflict of interest does or may exist in
connection with such legal representation and such Indemnitee advises the
Borrower of such actual or potential conflict of interest and engages its own
separate counsel, the reasonable and documented out-of-pocket fees, charges and
disbursements of each such separate counsel shall also be paid or reimbursed.
This Section 10.04(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)         Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay (and without limiting any obligation of the
Borrower so to pay) any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
any L/C Issuer, the Swing Line Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the applicable L/C Issuer, the Swing Line Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s Total Credit Exposure at such time) of such unpaid
amount (including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the applicable L/C Issuer or the
Swing Line Lender in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent),
such L/C Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

 

(d)         Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the Borrower shall not assert, and the Borrower
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for the Borrower’s direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

 



-142-

 

 

(e)         Payments. All amounts due under this Section shall be payable not
later than twenty days after written demand therefor (together with reasonable
backup documentation supporting any such reimbursement request).

 

(f)          Survival. The agreements in this Section and the indemnity
provisions of Section 10.02(e) shall survive the resignation of the
Administrative Agent, any L/C Issuer and/or the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

10.05    Payments Set Aside . To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, any L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuers under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

10.06    Successors and Assigns .

 

(a)          Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)          Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that (in
each case with respect to any Facility) any such assignment shall be subject to
the following conditions:

 

(i)              Minimum Amounts.

 

(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and/or the Loans at the time
owing to

 



-143-

 

 

it (in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in paragraph
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

 

(B)            in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000 (or the Dollar Equivalent
thereof with respect to CAD Revolving Credit Loans),5,000,000, in the case of
any assignment in respect of the Revolving Credit Facility, or $1,000,000 or
CAD$1,000,000 with respect to CAD Term Loans, in the case of any assignment in
respect of a Term Facility unless each of the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).

 

(ii)           Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations under
any Facility, any Incremental Increase facility and/or any separate revolving
credit or term loan facilities provided pursuant to the last paragraph of
Section 10.01 in each case on a non-pro rata basis;

 

(iii)          Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:

 

(A)           the consent of the Administrative Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or (2)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund,
provided that the Administrative Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof;

 

(B)            the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any unfunded Term Commitment or any Revolving Credit Commitment if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (ii) any Term Loan to a Person that is not a Lender,
an Affiliate of a Lender or an Approved Fund; and

 

(C)            the consent of each L/C Issuer and of the Swing Line Lender (each
such consent not to be unreasonably withheld or delayed) shall be required for
any assignment in respect of the Revolving Credit Facility.

 



-144-

 

 

(iv)         Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)          No Assignment to Certain Persons. No such assignment shall be made
(A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B)
to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person (or a holding company,
investments vehicle, investment vehicle or trust for, or owned and operated by
or for the primary benefit of a natural person), or (D) to any competitor of the
Borrower or any of its Subsidiaries that is primarily engaged in an Eligible
Line of Business and that has been previously identified as such, by legal
entity name, by the Borrower to the Administrative Agent and provided by the
Administrative Agent to the Lenders on the Platform, it being understood that
the Administrative Agent shall have no responsibility for maintaining or
otherwise managing any such list of competitors.

 

(vi)         Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, any L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Requirements of Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement

 



-145-

 

 

as a sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

(c)         Register. The Administrative Agent, acting solely for this purpose
as a non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

(d)         Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a Person described in Section 10.06(b)(v) that is not
permitted to be an assignee with respect to Loans or Commitments) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders and the L/C Issuer
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 10.04(c)
without regard to the existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(f) (it being understood that the documentation required under
Section 3.01(f) shall be delivered solely to the participating Lender)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Section 3.06 and 10.13 as if it were
an assignee under paragraph (b) of this Section; and (B) shall not be entitled
to receive any greater payment under Sections 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 10.13 with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of

 



-146-

 

 

the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)         Reserved.

 

(f)          Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note(s), if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank (or the Bank of Canada); provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

 

(g)         Resignation as L/C Issuer or Swing Line Lender after Assignment.

 

(i)           Notwithstanding anything to the contrary contained herein, if at
any time Wells Fargo or any other L/C Issuer assigns all of its Commitment and
Loans pursuant to subsection (b) above, then (i) Wells Fargo or such other L/C
Issuer may, upon 30 days’ notice to the Borrower and the Lenders, resign as an
L/C Issuer and/or (ii) Wells Fargo may, upon 30 days’ notice to the Borrower,
resign as the Swing Line Lender. In the event of any such resignation of an L/C
Issuer or the Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer (which may be an existing L/C Issuer)
or Swing Line Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Wells
Fargo or the applicable L/C Issuer as an L/C Issuer or of Wells Fargo as the
Swing Line Lender, as the case may be.

 

(ii)           If Wells Fargo or any other L/C Issuer resigns as an L/C Issuer,
it shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of Credit issued by it and outstanding as
of the effective date of its resignation as an L/C Issuer and all L/C
Obligations with respect thereto (including the right to require the Revolving
Credit Lenders to make Base Rate Loans, Canadian Index Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). Upon the
appointment of a successor L/C Issuer with respect to such resigning L/C Issuer
(x) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer and (y) such successor
L/C Issuer (or another of the L/C Issuers, as may be arranged by the Borrower)
shall issue letters of credit in substitution for the Letters of Credit, if any,
issued by the resigning L/C Issuer and outstanding at the time of such
succession, or make other arrangements satisfactory to Wells Fargo or such other
resigning L/C Issuer to effectively assume the obligations of Wells Fargo or
such other resigning L/C Issuer with respect to such Letters of Credit. The
provisions of subparts (g)(i) and (g)(ii) of this Section shall not limit the
ability of the Borrower to appoint and remove L/C Issuers pursuant to Sections
2.03(l) and (m).

 

(iii)          If Wells Fargo resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Revolving Credit Lenders to make
Base Rate Loans or fund risk participations in outstanding Swing Line

 



-147-

 

 

Loans pursuant to Section 2.04(c). Upon the appointment of a successor Swing
Line Lender, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Swing Line Lender.

 

10.07     Treatment of Certain Information; Confidentiality . Each of the
Administrative Agent, the Lenders and each L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.14(c) or (ii) any actual or prospective party
(or its Related Parties) to any swap, derivative or other transaction under
which payments are to be made by reference to the Borrower and its obligations,
this Agreement or payments hereunder, (g) on a confidential basis to (i) any
rating agency in connection with rating the Borrower or its Restricted
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments. For purposes of
this Section, “Information” means all information received from the Borrower,
any Restricted Subsidiary or any Affiliate of the Borrower relating to the
Borrower, any Restricted Subsidiary or any Affiliate of the Borrower or any of
their respective businesses, other than any such information that is (i)
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower, any Restricted
Subsidiary or any Affiliate of the Borrower, or (ii) is clearly and
conspicuously marked “PUBLIC” by the Borrower, which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the page thereof. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

The Administrative Agent, the Lenders and the L/C Issuers acknowledge that the
Borrower and its Subsidiaries perform classified contracts funded by or for the
benefit of the United States Federal government and, accordingly, neither the
Borrower nor any Restricted Subsidiary will be obligated to release, disclose or
otherwise make available to the Administrative Agent, any Lender or any L/C
Issuer any classified or special nuclear material to any parties not in
possession of a valid security clearance and authorized by the appropriate
agency of the United States Federal government to receive such material. The
Administrative Agent, the Lenders and the L/C Issuers agree that in connection
with any exercise of a right or remedy the United States Federal government may
remove classified information or government-issued property prior to any
remedial action implicating such classified information or government-issued
property. Upon notice from the Borrower, the Administrative Agent, the Lenders
and the L/C Issuers shall

 



-148-

 

 

take such steps in accordance with this Agreement as may reasonably be requested
by the Borrower to enable the Borrower or any Restricted Subsidiary thereof to
comply with the Foreign Ownership Control or Influence requirements of the
United States Federal government imposed from time to time.

 

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Restricted Subsidiary, as the case may be, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Requirements of Law, including United States Federal
and state securities laws.

 

10.08        Right of Setoff . If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Requirements of Law to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, such L/C Issuer or such Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower may be contingent or unmatured or are
owed to a branch, office or Affiliate of such Lender or such L/C Issuer
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuers and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have. Each Lender and each L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

10.09    Interest Rate Limitation .

 

(a)          Notwithstanding anything to the contrary contained in any Loan
Document, the interest paid or agreed to be paid under the Loan Documents shall
not exceed the maximum rate of non-usurious interest permitted by applicable
Requirements of Law, including, without limitation, the Criminal Code (Canada),
to the extent applicable, (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Requirements of Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

(b)          For the purpose of the Interest Act (Canada), (i) whenever a rate
of interest or fee rate hereunder is calculated on the basis of a year (the
“deemed year”) that contains fewer days than the actual

 



-149-

 

 

number of days in the calendar year of calculation, such rate of interest or fee
rate shall be expressed as a yearly rate by multiplying such rate of interest or
fee rate by the actual number of days in the calendar year of calculation and
dividing it by the number of days in the deemed year, (ii) the principle of
deemed reinvestment of interest with respect to any monetary obligation shall
not apply to any interest calculation hereunder, (iii) the rates of interest
with respect to any monetary obligation relating to such advances stipulated
herein are intended to be nominal rates and not effective rates or yields and
(iv) EACH OF THE CANADIAN LOAN PARTIES CONFIRMS THAT IT IS A SOPHISTICATED
BORROWER AND FULLY UNDERSTANDS AND IS ABLE TO CALCULATE THE RATE OF INTEREST
APPLICABLE TO EACH OF THE REVOLVING CREDIT LOAN OR TERM LOAN BASED ON THE
METHODOLOGY FOR CALCULATING PER ANNUM RATES PROVIDED FOR IN THIS AGREEMENT AND
CONFIRMS THAT THE DISCLOSURE REQUIREMENTS COMPLIES WITH THE OBLIGATIONS OF THE
INTEREST ACT (CANADA). The Administrative Agent agrees that if requested in
writing by the Canadian Borrower it will calculate the nominal and effective per
annum rate of interest on any Loan outstanding at the time of such request and
provide such information to the Canadian Borrower promptly following such
request; provided that any error in any such calculation, or any failure to
provide such information on request, shall not relieve the Canadian Borrower or
any other Canadian Loan Party of any of its Obligations under this Agreement or
any other Loan Document, nor result in any liability to the Agent or any Lender.
EACH LOAN PARTY HEREBY IRREVOCABLY AGREES NOT TO PLEAD OR ASSERT, WHETHER BY WAY
OF DEFENCE OR OTHERWISE, IN ANY PROCEEDING RELATING TO THE LOAN DOCUMENTS, THAT
THE INTEREST PAYABLE UNDER THE LOAN DOCUMENTS AND THE CALCULATION THEREOF HAS
NOT BEEN ADEQUATELY DISCLOSED TO THE LOAN PARTIES.

 

10.10     Counterparts; Integration; Effectiveness . This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or any L/C Issuer constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. This Agreement shall become effective when it shall have
been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g., “pdf” or “tif”) shall be effective as delivery
of a manually executed counterpart of this Agreement.

 

10.11     Survival of Representations and Warranties . All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.12     Severability . If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or

 



-150-

 

 

 

render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, any L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

10.13    Replacement of Lenders . If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender is a Defaulting Lender, or
if any Lender is subject to replacement pursuant to the last paragraph of
Section 10.01, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

 

(a)          the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);

 

(b)          such Lender shall have received payment of an amount equal to 100%
of the outstanding principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

 

(c)          in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)          such assignment does not conflict with applicable Requirements of
Law; and

 

(e)          in the case of an assignment resulting from a Lender becoming a
non-consenting Lender pursuant to the last paragraph of Section 10.01, the
applicable assignee shall have consented to the applicable amendment, waiver or
consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14    Governing Law; Jurisdiction; Etc.

 

(a)          GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 



-151-

 

 

(b)          SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
ANY L/C ISSUER OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (OTHER THAN THE CANADIAN COLLATERAL
AGREEMENT AND THE CANADIAN GUARANTY) OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)          WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT (OTHER THAN THE CANADIAN COLLATERAL AGREEMENT AND THE CANADIAN
GUARANTY) IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)          SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15     Waiver of Jury Trial . EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 



-152-

 

 

10.16     No Advisory or Fiduciary Responsibility . In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers and the Lenders are arm’s-length commercial transactions between
the Borrower and its Affiliates, on the one hand, and the Administrative Agent,
the Arrangers and the Lenders, on the other hand, (B) the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each Arranger and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, any other Loan Party or any of their respective Affiliates, or
any other Person and (B) neither the Administrative Agent, any Arranger nor any
Lender has any obligation to the Borrower or any other Loan Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent, any
Arranger nor any Lender has any obligation to disclose any of such interests to
the Borrower, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent, any Arranger or any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

 

10.17     Electronic Execution of Assignments and Certain Other Documents . The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other Committed Loan Notices, Swing Line Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that, notwithstanding anything contained herein to
the contrary, the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

10.18     Judgment Currency . If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of

 



-153-

 

 

the Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent or any Lender from the Borrower in the Agreement Currency,
the Borrower agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent or such Lender, as the case may
be, against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent or any Lender in
such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to the Borrower (or to any other
Person who may be entitled thereto under applicable law).

 

10.19     Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions . Solely to the extent any Lender or L/C Issuer that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEAAffected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEAthe
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an
EEAthe applicable Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any Lender or L/C Issuer that is an EEAAffected
Financial Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)               a reduction in full or in part or cancellation of any such
liability;

 

(ii)              a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEAAffected Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)            the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEAthe applicable
Resolution Authority.

 

10.20     Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

 

(a)          In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or

 



-154-

 

 

a state of the United States. In the event a Covered Party or a BHC Act
Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

[Signature Pages Intentionally Removed]

 

[Signature Pages Follow]

 



-155-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  BWX TECHNOLOGIES, INC.           By: ________________________________   Name:
  Title:           BWXT CANADA LTD.               By:
________________________________   Name:   Title:

 

BWX TECHNOLOGIES, INC.

Credit Agreement (2018)

Signature Pages



 



   

 

 

  WELLS FARGO BANK, N.A., as   Administrative Agent           By:
________________________________   Name:   Title:

 



BWX TECHNOLOGIES, INC.

Credit Agreement (2018)

Signature Pages



 



   

 

 

  WELLS FARGO SECURITIES, LLC, as a Lender, an L/C Issuer and Swing Line Lender
          By: ________________________________   Name:   Title:

 



BWX TECHNOLOGIES, INC.

Credit Agreement (2018)

Signature Pages

 



   

 

 

  [_________________________ ], as a Lender           By:
________________________________   Name:   Title: [___________________ ], as a
Lender           By: ________________________________   Name:   Title:

 



BWX TECHNOLOGIES, INC.

Credit Agreement (2018)

Signature Pages

 



   

 

 

  [_________________________ ], as a Lender           By:
________________________________   Name:   Title:



 



BWX TECHNOLOGIES, INC.

Credit Agreement (2018)

Signature Pages

 



   

 